The next item is the Council and Commission statements on the World Bank.
.  Mr President, I can indeed confirm, in the context of this Council statement on the World Bank, that the World Bank plays a very significant role at global level in the field of development financing. It is clear that the political and administrative management of the World Bank is thus an extremely important subject. However, as a representative of the Presidency of the Council of the European Union, I am unfortunately not able to set out a position on behalf of the Council, or to report on the work carried out by the Council on this matter.
Indeed, the EU itself  and I would say that this, too, is unfortunate  has no part in the policy-making or operation of the World Bank. It is therefore down to the Member States of the EU that are also members of the bodies of the World Bank to set out their position with regard to the Bank. For this reason, the Council has not taken a position on the matters in question, because it has no authority to do so. None of the bodies of the Council have discussed a strategy for the World Bank, or the coordination of a possible common European position in this regard, or the decision-making procedures within that institution.
I would also like to add that the Member States are working to coordinate their positions in order to have greater weight within the international institutions, including the international financial institutions such as the World Bank; this exercise does not, however, involve the Council as an institution since, as I said, the Community has no competence in this field.
It is also true that Mr Wolfowitz, who has been nominated for the post of President of the World Bank, came to Brussels, where he met the President of the Ecofin Council, Mr Juncker, and the representatives of the other European governors of the Bank. At this purely informal meeting, the future strategy of the World Bank in relation to development financing was indeed discussed with the president nominated by the US Government, as is customary.
I can therefore only regret that the Council has no competence in this matter. Maybe one day we should consider improving coordination between Member States of the EU within these international institutions where they actually represent, thanks to their collective weight, a greater number even than the United States.
. Mr President, as Commissioner responsible for relations with international financial institutions, I am grateful for this opportunity to explain to Parliament the Commission’s views on our institution’s relations with the World Bank.
The World Bank and the European Union are the two main world players in the fight against poverty and in the funding of development aid.
This Parliament is well aware that the Union provides around half of the total public aid to the developing countries, and that, furthermore, in the majority of cases, the Union is their main trading partner, which reflects the emphasis placed on solidarity within our international policy.
The main objective of the Community’s development policy is to reduce, and ultimately to eliminate, poverty. This means supporting sustainable economic, social and environmental development, promoting the gradual integration of the developing countries into the world economy and combating inequality.
As the honourable Members are aware, the Union has made a firm commitment to contribute to the achievement of the Millennium Objectives, by means of more and better funding of development aid, greater coherence amongst development policies and, in particular, greater attention to Africa.
In relation to each of these issues, on the proposal of my colleague Mr Michel, the Commission has recently proposed specific actions, which I believe Louis Michel has had the opportunity to debate in this Parliament.
I would like to comment briefly on the first two issues: levels of funding and the need to improve coherence amongst our development policies.
In relation to funding, at the Monterey Summit, the Union announced its commitment to increasing official development aid from the level we were at in 2002, 0.33% of GDP, to 0.39% in 2006, as a first step towards compliance with the objective of 0.7% in 2015.
Last month the Commission proposed two additional and interrelated objectives for 2010: an intermediate objective, for the whole of the Union, of 0.56% of GDP in development aid, and an individual objective in official development aid for each of the Member States, which would be a minimum of 0.51% for the Member States which belonged to the Union before enlargement and 0.17% in 2010 for the new Member States.
Nevertheless, however important it may be to make this effort, it is not enough. Apart from aid, the policies of the developed countries have an enormous influence on the possibility of the developing countries achieving the Millennium Objectives and, in this regard, the Commission is stressing the importance of the coherence of development policies and for the first time is making commitments in this regard in these communications.
With regard to relations with the World Bank, I would like to refer to two issues: operational cooperation between the Commission and the Bank, and the European Union's representation in the governing of the World Bank.
Relations between the Commission and the World Bank are long-standing. We share the same agenda in terms of reducing poverty and, of course, we share the same Millennium Objectives. The World Bank is working to achieve these objectives, by means of its principal operational lines and by assessing the progress made towards achieving these objectives within the context of the Global Monitoring Report.
The Commission and the Bank cooperate closely in the provision of aid, by means of the Trust Fund Agreement, signed in 2001 and amended in 2003. This cooperation led to the Union's participation in various trust funds, with a total contribution of more than EUR 1 500 million since 2000.
Other examples include the funds for combating AIDS and specific funds, such as the Heavily Indebted Poor Countries Initiative (HIPC).
Furthermore, both the Commission and the Bank increasingly work on the basis of national poverty reduction strategies defined by the developing countries themselves.
In addition to these global objectives, cooperation with the World Bank also focuses on certain priority geographical areas, with regard to which we carry out joint analyses, hold joint dialogues on policies and work to coordinate financial programming for the countries closest to the Union’s borders. We are not, therefore, just talking about coordinated action between the World Bank and the European institutions in countries that already belong to the Union, but also, of course, the candidate countries and the neighbourhood policy countries, such as the Western Balkans, North Africa and the Middle East, and countries belonging to the Community of Independent States.
With regard to these countries, the Union’s cooperation, by means of the Commission and the World Bank, is aimed at ensuring that the policies applied are complementary and contribute to the incorporation of the , and places particular emphasis on institutional development, the environment and its infrastructures, economic reform and development of the private sector.
To this end, over the last five years, the Commission and, sometimes, the European Investment Bank have signed three memorandums of understanding with the World Bank.
These memorandums serve as a practical framework for enhanced cooperation in terms of economic dialogue and technical and financial assistance. They cover the coordination of our activities in the fields covered by the Union’s neighbourhood policy and over the coming months the memorandum of understanding is going to be extended to the new Member States and the candidate countries, with a view to including the Western Balkans.
I would like, finally, to comment on the Union’s representation in the governing bodies of the World Bank.
184 States currently belong to the bank, including the 25 Member States of the European Union. In the Bank, the percentage of votes for these Member States of the Union is 28%, whilst the United States have 16%.
Nevertheless, that 28% does not in practice reflect the Union’s real weight. The European Union’s contribution to funding granted is even greater than that 28%. In this regard, the example provided by the latest review of the International Development Association (IDA) is revealing. On this occasion, there has been a spectacular change in the contributions of the donors, with the European share increasing from 48 to 60%, while that of the United States has dropped to 13.8%, the lowest in the history of the organisation.
Despite these figures demonstrating the Union’s participation, both in the Bank's capital and in its funding, we are not taking full advantage of that weight as a result of the lack of unified Union representation in the Bank's governing bodies. And thus, despite the fact that, numerically, the Member States of the Union dominate the Bank’s governing council, overall they have less influence than the United States.
The Commission currently participates solely as an observer in the meetings of the Bank’s Development Committee, the main decision-making body of that institution. This situation is the same as the situation in the International Monetary and Financial Committee of the International Monetary Fund and is in clear contrast with the European Union’s influence on development cooperation compared to its effective influence in the World Bank or in the life of the international monetary system, by means of our single currency, in the case of the International Monetary Fund.
The Commission has been insisting that, if the Union wishes to put an end to the disparity between its influence and its contributions and aspires to a greater presence on the international stage, it must speak with a single voice. If it is able to present a single European position, the Union will increase its visibility and its influence. In this regard, it should be noted that there has been a little progress in the Union’s coordination with the Bank’s governing bodies.
For example, since last year, the executive directors in the World Bank from the European Union have been holding annual meetings with Members of this Parliament, with the Commission and with representatives of non-governmental organisations.
The Union’s executive directors in the World Bank have agreed to meet on a weekly basis to exchange opinions and a Commission official from our delegation in Washington participates regularly in these meetings.
The Commission is working to improve the coordination of the European executive directors in Washington, but the ultimate objective must be unified representation of the Union within the governing bodies of the World Bank. Before taking that decision, of course, it will be necessary carefully to examine its legal and budgetary implications, but this must not prevent us from seriously analysing how to make progress towards this objective.
In conclusion, our cooperation with the World Bank is long-standing and intense, particularly in terms of supporting the developing countries. The Commission wishes to maintain and enhance these excellent working relations and to improve coordination, both with the World Bank at operational level and amongst the representatives of the Member States in the Bank's governing bodies. In this way, the Union would be speaking with a single voice and would have the influence it deserves within the Bank.
Mr President, I wish to thank Mr Schmit and Mr Almunia for their contributions. There is a lot that can be said about the World Bank, its governance and, in particular, how its managers are appointed. The recent election of Mr Wolfowitz shows that qualifications for the specific task have played a smaller role than political merits. It shows that the appointment of senior managers in the international system still leaves a lot to be desired.
I have little time, however, so I shall focus specifically on relations between the EU and the World Bank. Both Mr Schmit and Mr Almunia indicate the current weakness that lies in our not acting in unison and not speaking with one voice. In the case of Parliament, we recently had a meeting with the European directors of the World Bank, and they were completely united in calling emphatically for a higher degree of unified action from the EU on development issues, both across the board and specifically when it came to work in the World Bank. About a month ago, we also had a meeting with Jeffrey Sachs in the Committee on Development, and he asked why, given that the flow of money by way of aid from the EU is hugely greater than that from the rest of the world, the EU does not take more concerted action. In that way, he said, our work would be more effective and produce better results, and we would also have greater influence in every dimension of this important context.
The fact is that both Mr Schmit and Mr Almunia emphasised in their contributions that something is missing at present. How are we to take more concerted and unified action in foreign policy if we continue to act in such a divided way in these international institutions? It is also typical that, in the talks now being conducted on the future composition of the Security Council, we have no discussion at all about whether the EU, as a unified body, should have a place on the Security Council and about the fact that what still counts is, instead, the Member States acting on a national basis.
I can only emphasise, on the basis of where I stand, that we must bring about change at this level. We need to cooperate in a more concerted manner and we must harmonise our efforts in a quite different way in order genuinely to obtain the results we want from action taken by the EU and to be able to accept greater responsibility in the global arena.
Mr President, Mr Schmit and Mr Almunia, may I thank those last two gentlemen for their contributions today concerning the World Bank. I really feel that they focused upon what is fundamentally needed. There is no doubt that, five years after we signed the Millennium Declaration in 2000 concerning the developing countries’ basic needs up until 2015 – I was myself one of the signatories – we now have to note that matters have not moved in the right direction. Instead, they have unfortunately moved in the wrong direction in most areas.
Nor is there any doubt that, over the last 15 years, 54 countries have become poorer and one billion people now live on less than two euros per day. The World Bank does not operate as well as it could. It has a series of important reforms under way, but we are still not tackling a number of problems. I completely support Mr Almunia’s emphasis on the fact that Europe can speak with one voice, and I would propose four tasks for consideration that I believe are urgent.
The first task proceeds from the real need we now have in Europe to find a way of taking concerted action in the World Bank. If we do so, we shall have 27.98% of the votes, compared with the United States with 16.39%. At present, the European country with the most substantial share of the votes after the United States is Germany, with 4.49%. I am not talking about a new conflict of interests; I am talking about a far better balance in the World Bank and about our needing, as the second task, to ask for a reform of its lending rules and conditions and, indeed, to insist that this takes place. We must ensure coordination between the World Bank, the International Monetary Fund and UN aid to the developing countries. In that way, our efforts will be along the same lines, rather than overlap.
The third task relates to the need we have for reform of the Washington consensus. We need now really to stop making the same demands of poor countries as we make of rich ones and to help construct healthy and strong states in the developing countries which can then embrace the right to share the ownership of development policy. Our fourth and final task, Mr President, is genuinely to take the ILO’s report on world poverty seriously, something that the World Bank too should do. ‘Decent jobs for all’ is the crucial tool for eradicating poverty.
May I conclude by concurring with Mr Almunia and Mr Schmit in saying how important I believe it is for Europe now also to assume the genuine responsibility stemming from the fact that we are the world’s largest organisation providing aid to developing countries. We should share responsibility for ensuring that the World Bank too acts accordingly.
.  Mr President, when the World Bank was set up in 1944, the seven richest countries, the G7, produced the lion’s share of all goods in the world by far; nowadays, they produce barely half of them. At the time of the World Bank’s formation, the United States was the biggest lender of money; today, it is the biggest debtor. Sixty years ago, the developing countries were still incapable of standing up for themselves, today, their influence in multilateral negotiations, for example those in the context of the World Trade Organisation, can no longer be ignored.
All this indicates that the World Bank is in urgent need ofdrastic reforms. As long as the developing countries have no real say in its policy and decision-making, the World Bank will continue to be perceived as a control instrument in the hands of the so-called rich, instead of an international institution that is geared towards stability and development, in a spirit of mutual respect and solid partnership.
The World Bank now has an external relations department, which employs more than 300 people, and which is described by the Bank itself as one of the most important departments for brushing up its image, but the question remains whether this cannot be done in a different way, namely by involving the developing countries in its operations more effectively, by finally making decision-making more transparent and by better monitoring spending. In short, I am among those who believe that the World Bank is in urgent need of ‘resourcing’ – not financially, but internally. Indeed, within this international organisation, which is considered one of the biggest and most authoritative, time appears to have stood still for more than 50 years in terms of structure, operation and mentality.
. Mr President, ladies and gentlemen, I am most grateful to the members of the other groups who have given their support to our proposal to debate the issue of the World Bank, even though I was perfectly aware, like the majority of us, that the Council could not say anything very different from what Mr Schmit has declared this morning. We must, however, be aware of the fact that an unsatisfactory situation can and must be changed, moreover because this seems to me to be a sector in which political will can assist us.
We do not have to resort to major articles of the Treaty in order to ensure that the Council and the Commission, together with Parliament – and that is absolutely crucial – can work to improve the question of European coordination, or at least to put it on the agenda. European coordination should not, however, be confined solely to the perfectly worthwhile work of technical and financial cooperation, but it must also be focused on the policies of the World Bank – policies precisely on which we have no say at all – on appointment procedures and on the criteria for granting funding. I believe that those are the three points on which the actions of the European Parliament should be better focused: we can do so if we want to.
I believe, Mr President-in-Office – and you can correct me if you should choose to respond – that this is not an issue of competence, but of political will: if the Council so chooses, it can act, as can the Commission, and the same holds for Parliament.
With regard to the appointments procedure, we very well know that directives were issued between 2000 and 2001 to make it more transparent and acceptable. Those directives have been ignored and that has a powerful political significance: once again it is not an issue of a procedural or institutional nature. The United States turned down the first candidate proposed by the Europeans to head the International Monetary Fund; the countries of Europe did not do the same when Mr Wolfowitz was presented as the candidate to direct the World Bank. They could have done so. Two telephone calls were enough to convince a couple of European prime ministers or Heads of Government, and the executive directors were completely bypassed: I believe that that would have been perfectly preventable if we had so desired.
As regards the quality of World Bank policies, today we have no particular guarantees that certain small breakthroughs initiated by Mr Wolfersohn will be continued: I am referring to governance and to the issue of corruption. I believe that we should also seek to make an impression in this area. There is a series of extremely controversial projects, such as the large dam on the Nam Theun river in Laos or the mining project in Guatemala, that stir up opposition right across the board, and yet our executive directors have given them the green light. If this Parliament and public opinion had been aware of these issues, they would in all likelihood have acted differently. In addition to claims of powerlessness, I would also like to hear some evidence of a willingness to act.
. Mr President, ladies and gentlemen, I thank Mrs Frassoni for having clarified in such a direct manner the issues brought to the table.
I believe that the appointment of Mr Wolfowitz as head of the World Bank has once again highlighted the lack of democracy and transparency that characterises the process of selecting and appointing the head of the world’s most important financial institution for development. It has also put the Committee on Development of this Parliament under the spotlight. We would like to think that the President of the World Bank had a positive approach to resolving intercultural conflicts, in addition to an unquestionable commitment in support of multilateralism, together, of course, with a personal involvement in ensuring social equality and in the fight against poverty.
Aside from passing judgment on the person, however, who is well-known in any case for being one of the most effective proponents of the doctrine of preventative war, not to mention exporting democracy through weapons – one never knows, even Saint Paul converted on the road to Damascus – it would seem that the World Bank has not evolved much from the framework established at Bretton Woods, now more than 60 years ago. That is also the case as regards the system of votes and seats, which needs to be reviewed, partly in response to requests from countries of the South and movements that have been calling in recent years for a different South and for involvement.
The European Union has pledged to guarantee and to facilitate a greater level of co-partnership from developing countries in global economic decision-making processes, including international financial institutions. Leaving aside those agreements and the commitments undertaken by the EU – in Monterey, Barcelona and Johannesburg – however, it would be correct and logical to ensure good governance in the running of an institution that requires co-partnership as a foremost condition for gaining access to financing.
The lack of compliance with the criteria of democracy and transparency undermines the foundations, the legitimacy and the credibility of international institutions, in a world in which we feel the need for strong and legitimate international institutions that promote involvement: one only has to read Aminata Toure’s book, which uncovers her tragic experience of the conduct of the World Bank in Mali.
The European Union can play a fundamental role in ensuring this legitimacy; indeed, the European Union must carry out this very role, but in order to do so, it must speak with one voice: greater coordination among the European directors must be developed, given that Europe holds 30% of the votes on the Boards of the World Bank and of the International Monetary Fund.
The European Union, let us repeat, is the largest donor in the world, and yet it often forgets to supplement the donations with effective political action. A significant role can be carried out by Members of the European Parliament, and in a meeting held in New York that has already happened. Clear responses are needed: democratic reform of the processes must, however, also aim at overturning the asymmetry between the economies of North and South.
I believe that we must bring about development; in contrast, the policies of the World Bank have very often had devastating effects on populations. This refers in particular to privatisation and basic needs, given that it would appear futile, as Mr Watson said, for the markets of developing countries to be full of goods that the people cannot buy because they have no jobs or money with which to buy them.
. Mr President, in the European Union, we are very good at sanctimonious rhetoric about the need for poverty reduction in poor countries. But whatever the appearances, this is not what today’s discussion is about. As Mr Almunia has made clear, it is about influence.
I will not comment on Mr Wolfowitz’s suitability to lead the World Bank, but the European Union’s initial hostility to him has softened. The EU needs support for Pascal Leumi to head up the World Trade Organization and for its candidate – perhaps Baroness Amos? – to lead the United Nations Development Programme. Hence the comment of Action Aid that EU support for Mr Wolfowitz is a stitch-up, and similar remarks from other NGOs.
Whilst I will not diminish the value to poor nations of assistance from the World Bank and the European Union, fair trading conditions would be of far greater value to them than any amount of aid or debt relief. Trade, rather than hand-outs, allows poor nations to help themselves, as the Indonesians were pleading after the tsunami.
Unfortunately, the EU seems to excel in poverty creation in pursuit of its own agenda: for example, paying cash to Mauritania, Angola and Mozambique for the right to fish out their coastal waters and impoverish their fishermen; or economic partnership agreements under which the European Union tries to buy poor nations’ acquiescence to its protectionist policies.
No doubt the rhetoric will continue. The reality is that self-interest rather than philanthropy drives the EU’s actions, and this self-interest is best served by the EU having its own people in the top jobs.
Mr President, if I may, I should like to use the short time available to me to make a suggestion.
On 18 May, the Commission will turn its attention to the European Transparency Initiative. A great variety of ideas are on the table, one of which is to redesign the EU’s websites. Might it not be possible for the Council and the Commission, and by all means Parliament too, to take the very practical step of launching an improved website setting out in very clear terms what the World Bank actually does and what progress we Europeans have achieved so far within this institution, as well as the representatives we have within the Bank, the specific projects that are involved and the opportunities that are available to us to make our voice heard?
Why am I saying all this? Having followed the debate on screen, I was forced to draw the regrettable conclusion that nearly everything that was said had already been said 20 years ago. In my opinion, it will only be possible to bring about the necessary reforms – and the majority of Members believe that the World Bank urgently needs them – if transparent procedures are used to bring matters out into the open.
Mr President, Commissioner, ladies and gentlemen, what has been said so far in this debate has proved once again quite clearly that we are a big payer in global terms, but not yet a big player in political terms. It is not enough for us to merely offer explanations as to why this is so, and to express our regret; we are called upon to take action, and we must do everything in our power to ensure that this happens without delay, in order to close the gap between what we are and what we would like to be. Unless this happens, we will be unable to honour our commitments, both within the EU and outside of it.
Both the Council report and the Commission report were not so much reports on the World Bank as a thorough analysis of our shortcomings. The two reports make it quite clear that the problem does not lie with the World Bank, but with us. As the President-in-Office of the Council has already said, our problem is that it is the Member States that bear responsibility for this issue, rather than the Council, even though one could be forgiven for thinking that the two are one and the same. In their capacity as Council members, the Member States should do everything in their power to ensure that the Council initiates measures to remedy this shortcoming.
A comment was made to the effect that we should start this process at some point in the future. Rather than leaving it until some point in the future, however, we must start it now, and without delay. The Constitution provides us with an opportunity to do so, as it grants legal status to the European Union. We must take advantage of this status in order to address the failings of our external representation.
As I see it, the policies we pursue within the IMF, the World Bank, the WTO, the UN and the EIB are interconnected. All of our representatives in these institutions must speak with one voice and be coordinated by one person if we are to be able to perform the duties incumbent upon us throughout the world. The increasing influence of globalisation on our actions means that there is a growing need for a global order, for a social and economic order and for an order of principles. We will be unable to play our role properly within these organisations if we do not start by establishing an order of this kind in the EU. It is up to us to act, not the World Bank.
Mr President, Mr Wolfowitz, in a past life, adopted a rather unilateral stance and was known to us as a hardliner; he has now become the Chairman of the World Bank, a multilateral development institute. This is surely – to put it in money terms – a remarkable example of laundering. This has also been embarrassing for Europe; as someone said a moment ago, there are new procedures in which we have a say, but all it took was a few phone calls from the US to get him in the chair. We had not agreed beforehand on a joint candidate, unlike in the case of Mr Lami for the WTO. As far as the World Bank was concerned, we came too late and were not united. I think that that was our failing, and a report by the Council and the Commission has been honest enough to say so.
Needless to say, it is not just about a joint candidate, but also about policy. Everyone knows that, where Washington consensus is concerned, the international, multilateral financial institutions have lines and priorities that are often at odds with development and poverty policy which we in Europe would like to adopt at international level. It is not necessarily about having it all one way or the other. What we need is a balance. In order to strike this balance and to be able to place social objectives, poverty reduction and millennium objectives on the centre stage in the World Bank, it is necessary to speak with one voice. This requires joint action. I agree with what was said a moment ago: the new Constitution may give us more scope and a duty, in a way, to act in those institutions as Europe and to speak with one voice.
It is quite something: we provide 60% of the loans under favourable conditions and have a much greater share of the votes, but are, to all intents and purposes, absent at the same time. We would never tolerate this in the area of trade. I think that this is at the heart of the matter. We also need coherence. In Africa, for example, the World Bank has been involved in the priority initiative on education. The Commission does not want to have any part in this, though, because the national strategy documents for that area provide for roads and infrastructure and not for education. We are therefore not delivering, while in this House, we are crying out for coherent, joint action.
There is therefore a problem on both sides. Can the Council and Commission not reconsider whether, on the basis of the new Constitution, an initiative could be taken, at least in political-economic terms, on behalf of the World Bank? We must also occupy a stronger position than is currently the case in terms of the way we cooperate. The position at the moment is very depressing indeed. Neither the Council nor the Commission is prepared to occupy it. After all, both have spoken very convincingly and sounded pessimistic at the same time. Let us head for the future .
Mr President, it is clear that the World Bank is an effective instrument, and could be even more so, and I do not believe that the new leadership is the problem. I have no particular fear that the new leadership of the World Bank may redirect energies, which to date have been directed towards other areas, in order to make the World Bank operate better.
The problem is with us, the hypocrisy of European discourse, in which we spend our time explaining to our citizens that Europe wants to carry influence in the world, how we want to contribute to peace in the world. And the governments say this to their own voters and then do not make the least effort to turn these words and promises into real actions.
The European Union as such carries no weight in the World Bank. We do not need a new Constitution for that; it is a problem of political will and coherence. Commissioner Almunia has described this perfectly. We have 25 Member States that do not talk to each other in the World Bank, and that is something we must condemn here. It is very easy to protest against the appointment of Mr Wolfowitz, and perhaps we should do so, but it should be much easier for all of us to condemn our governments’ inability to coordinate themselves in relation to policies, appointments and criteria for granting funding.
Mr President, ladies and gentlemen, the most pressing problem we face with regard to the World Bank’s policies is its policy on structural adjustment. The World Bank has supported structural adjustment programmes for many decades, and yet these have often had grotesque results, for example in the case of the privatisation of services.
A good example of this is water supplies, in that, even though these have been privatised and infrastructure put in place, the price of water has risen so rapidly that the poorest groups in society can no longer afford it. Another example is trade policy, as making the granting of loans conditional upon forced liberalisation and the opening up of markets means that the negotiating position of developing countries in the WTO rounds is weakened. All this stands in stark contrast to the EU’s development policy goals, which, for example, give water supplies a key role in the fight against poverty and strengthen the negotiating capacity of developing countries in WTO rounds. This is therefore a key line of attack to take in changing the World Bank’s policies.
The reform that is now in its initial stages will change absolutely nothing. What is termed the new selection policy for loans, which is meant to be about to be introduced, is essentially an admission of defeat for over 30 years of World Bank policies; it means, in short, that those countries that have participated in the World Bank’s structural adjustment programmes over recent years or decades without having achieved good results and without having gained anything will now get money to tackle their most urgent social problems. Those countries that did not participate properly will receive less money. This distinction between good performers and bad performers is extremely questionable, and in my opinion the Commission and the Council have a duty to insist that it is made according to clear, transparent and easy-to-understand criteria, if nothing else. I believe that they also have a duty to urge the World Bank to make far-reaching changes to its poverty reduction strategy, in the framework of UN reform and the Millennium Development Goals.
Mr President, I have to say that I am shocked by the Council statement here today that not a single body of the Council has made any effort whatsoever to reach a common position in relation to our stance in the World Bank, or indeed to use the clout we clearly have financially and in voting terms on the World Bank; despite the fact that every Head of State recently signed up solemnly to the European Constitution, which declares that we want to end world poverty, and despite the fact that each Member State has signed up to the Millennium Development Goals.
We still have states that welsh on their commitments to reach the development aid target of 0.7% of GDP, which has been in place for decades. My own Member State solemnly declared last year at the United Nations General Assembly that it would reach the 0.7% of GDP by the year 2010. This year, it has announced that it will not reach that figure, not because we do not have the money, but because the Government wants to spend the money on winning the next election!
It is clear that the governments of the Member States of the European Union are more interested in trade than they are in eliminating poverty. They are more interested in securing their position in the World Trade Organization than they are in securing the position in the World Bank to pursue the objectives of the Union. Could I ask that this House move from making declarations to establishing an ad hoc committee so that we can prepare a common position for the European Union and the World Bank and then drive the Council and the Commission to adopt Parliament’s position on this issue?
.  Mr President, I would like to start by thanking the honourable Members for this extremely interesting debate and for the very useful messages that they have given not only to the Council but also to the Commission. I would like to single out two or three issues, and I will start with the influence of the EU in the financial institutions, and particularly within the World Bank. Let me speak for a moment on behalf of the Presidency and not as a representative of the Council.
It is true that, if we were share-holders in a private company, we would be managing our share in that company’s capital very badly. However, as you know, it is a bit more complicated than that, and we are not in that situation. We are in a different situation, which is political in nature. Nevertheless, I must say that the message that the European Union must improve coordination of its positions within those organisations, and particularly within the World Bank, is based on absolute necessity since, as several of you have said, we are far from exercising our full influence, not only in financial terms, but also politically.
On that subject, I would like to point out that there may be an article in the Treaty that we should take a second look at and possibly take advantage of to follow up this morning’s debate. I am referring to Article 99 of the Treaty – which is also included in the draft Constitution – and which provides that Member States may, on the basis of a proposal, improve coordination of their positions within financial institutions and international financial conferences. I therefore think that the question of representation of the EU in international circles – and especially in international financial circles – remains to be answered. I do not need to return to the difficulties associated with it.
The second issue that you raised, which is perhaps linked somewhat to the first, is the reform of the international financial institutions, and in particular the World Bank. I think that, on this point, the European Union’s role is extremely important. We do need – and this was, in part, the aim of the informal meeting with Mr Wolfowitz – to urge the new President of the World Bank to pursue reform, not only of the operation of the World Bank, but also of its policies. I think that, here too, the European Union could have an even greater role if it spoke with one voice. This brings us back somewhat to the issue of the influence of the EU in the international institutions. It is certain that, within those institutions, it is necessary to take better account of new balances of power in the world, and to integrate better a number of new international players, new economic powers, without forgetting the developing countries.
The final point relates to development aid policy. The Commissioner also provided a certain amount of information in that regard. The European Union is the biggest donor, giving more than 50% of development aid. I must say that we have started to look into new forms of development aid financing. The most recent Ecofin Council worked on these methods of financing. You are all aware of the idea that was put forward of creating certain taxes specifically in order to meet, or increase, levels of development aid, and I can tell you that, during its informal meeting that will take place on 13 and 14 May in Luxembourg, Ecofin expects to return to these new methods of financing development aid, particularly with a view to ensuring compliance with the objectives of the Millennium Summit which will be held in September.
. Mr President, I would firstly like to express my agreement with all the speeches that have referred to the need for closer coordination of the Member States of the European Union in the activities, in the decision-making, in the orientation of the policies and in the strategy of the World Bank.
By means of the instruments available to it, the Commission tries to influence and guide the policies of the World Bank in line with our objectives in terms of development policy and official development aid. In my initial speech I spoke about those memorandums of understanding, those trust funds, by means of which we take action, combining the resources of the World Bank with the budgetary resources of the European Union in a whole series of activities and regions of the world, whenever we consider that those actions are in line with the objectives set by the European Union and with our priorities in the field of development aid and our policies for supporting development in the poorest countries of the world.
Secondly, I will repeat what I said in my initial speech and something that has also been taken up by many of you: the need to make progress towards creating a single voice for the European Union in the World Bank and in other international institutions.
Some of you have said that the entry into force of the Constitution will act as a lever for moving towards that objective, and it is true that the entry into force of the Constitution, the single personality for the Union and the political impetus represented by the implementation of the Constitution must help us to progress towards that goal. But it is also the case, as the Presidency-in-Office of the Council has just pointed out, that, under the current Treaty, with the provisions currently in force, the Union should already be speaking with one voice in many bodies, including the World Bank and the International Monetary Fund, at least in relation to the Eurozone.
There is, however, another element that will help us. I do not know if it is in line with the will of all the Member States, but I do believe that it is in line with the collective will of the Union, of this House, of the Commission and of the Council. Europe wants to be a global player, as Mr Karas has said, but there are certain countries which are going to be global players and which are demanding reforms within the governing bodies of the way in which the different countries and regions of the world are represented in the international financial institutions and, in particular, in the World Bank. Faced with this pressure, the European Union cannot respond in a divided manner, it must respond in a united fashion, moving towards that single voice.
I would like to make a comment on the appointment of the new President of the World Bank. As you know, the European Commission does not participate in any way in that procedure, but Mr Wolfowitz will become President of the World Bank on 1 June. From that date, we want the World Bank to continue working on the positive aspects that have characterised the presidency of Mr James D. Wolfensohn over the last 10 years. And on the two occasions I have been able, as a member of the Commission, to speak personally with Mr Wolfowitz over recent weeks, that is what I have said to him: from 1 June, the European Commission and the whole of the Union wants the World Bank to continue in the positive direction taken during the years of the Mr Wolfensohn’s leadership. And I must tell you that, so far, Mr Wolfowitz’s response indicates that he is committed to continuing to work on these positive aspects. I hope that, after 1 June, we will see that that is the case.
That concludes the debate on this item.
The next item is the Council and Commission statements on the situation in Kyrgyzstan and Central Asia.
.  Mr President, ladies and gentlemen, I am particularly pleased to have been given the opportunity to speak on behalf of the Council about these important matters with regard to the vital region of Central Asia. That region is important for the European Union from several points of view: geopolitically, geostrategically and also economically.
Despite a certain degree of improvement recently, the situation in Kyrgyzstan remains critical. The new political dynamic is structured according to personal and regional allegiances and the political parties have a purely nominal role. The presidential election is scheduled for 10 July, and the second round could take place on 24 July. The risks connected with security and the uncertain economic situation could complicate the presidential campaign. Indeed, the presidential election campaign is increasingly turning into a competition between the two main candidates on the political scene in the country, namely Mr Kulov and Mr Akaev.
Because of this, the stability of the country depends to a considerable extent on a possible rapprochement between these two political leaders. A compromise between them could include a commitment to respect the election result, which should be the usual case in a democracy, on the condition that the losing candidate can take the position of Prime Minister. However, at the moment, informal contacts between the two camps have not yet produced tangible results. On this matter, the main message from the international community, including the OSCE and the European Union, during this presidential campaign should stress the importance of holding free and fair elections.
Nevertheless, the holding of democratic elections will not automatically guarantee that the democratisation process is completely successful. Many political issues will remain on the agenda, in particular constitutional reform, the expected parliamentary elections, the independence of the media and the development of a political system based on the natural development of political parties.
The issue of constitutional reform has already been mentioned in the electoral debate. The parliament has set up a constitutional council, which is to set out the principles for constitutional reform to be implemented following the election results. Nevertheless, various political players are taking completely opposing positions in this regard. The economic climate is not improving significantly and public order is still precarious. The seizure of land around Bishkek increases the risk of disorder. Ethnic issues are at the heart of political debate. In general, the situation for ethnic minorities remains a cause for concern.
All the most important international players, including Russia, favour the maintenance of internal security and stability in Kyrgyzstan. The new leaders of the country have successfully maintained good relations with all their neighbouring countries, particularly with Kazakhstan and Uzbekistan. The OSCE’s work for Kyrgyzstan will soon be finalised and the Kyrgyz Government will need to approve it in the coming days. The European Commission recently announced its intention to allocate EUR 25 million to Kyrgyzstan in 2005.
As you know, the general situation in Central Asia remains a matter of concern. A number of factors are creating an atmosphere of uncertainty around the countries in that region. First of all, the most serious threats to regional stability in Central Asia are a lack of economic reform, the continuance of authoritarian regimes and the widespread phenomena of corruption, organised crime and drug trafficking. We spoke yesterday about the problem of drugs in Afghanistan. Well, these countries are on the drug-trafficking route.
The political rights of the people are being eroded in the majority of these countries. Regional cooperation has not reached an adequate level due to the lack of trust and of political will among the states in the region. Poverty and lack of growth in the countries of Central Asia have exacerbated socio-economic tensions. The geopolitical proximity of Afghanistan and certain domestic factors have allowed Islamic extremism to spread and, as I have just stated, have increased drug trafficking. Potential conflicts on the doorstep of the States in the region and between them could be stirred up by the mixing of ethnic minorities on the territory of these countries.
Various specific issues need to be raised with regard to the situation in certain countries in the region. I will summarise them briefly. In Kazakhstan, the parliamentary elections which took place in September 2004 did not meet normally accepted international criteria. The opposition, in spite of growing support among the people, gained only one seat. The current President is inclined to call a presidential election before the end of his presidential term in January 2006. The government’s interference in the legislative process, the opposition, the media, civil society and the financial systems is worrying. The human rights situation is getting worse.
In Uzbekistan, the legal opposition was unable to participate in the parliamentary elections on 26 December 2004. The programme of reform in the country has not moved forward and poverty has increased further. There is a real risk in that country that Islamic fundamentalism will spread further and further within the population.
In Turkmenistan, the lack of freedom of expression and of democratic debate, the impossibility of maintaining an effective opposition to the government and the non-existence of any programme of structural reform are major causes for concern.
Finally, the situation in Tajikistan is characterised by two main problems: endemic squabbles between provinces and a prolonged economic crisis.
In spite of the problems and difficulties in the region, as I have just detailed, the European Union believes that relations with the region are of vital importance and is prepared to support the transition of these countries to effective market economies and also to functioning democracies.
The Deputy Director-General for external relations of the European Commission recently visited four republics in Central Asia. On 12 May, the EU-Turkmenistan Joint Committee will meet in Ashgabat. In connection with the joint committee, an meeting will be held with the aim of advancing the dialogue on the issue of human rights. A European Union troika will meet the representatives of five countries in the region in Tashkent at the end of the month. In Brussels, the EU-Kyrgyzstan Cooperation Council will take place in June and the EU-Kazakhstan and EU-Kyrgyzstan Cooperation Councils will take place in July.
Mr President, before the Commissioner takes the floor, I think some more clarity is what is needed, because I have heard two dates for presidential elections in Kyrgyzstan, namely 10 and 18 June. These are, as far as I am aware, obsolete. As far as I know, the presidential elections will be held on 10 July. Before the parliamentary debate starts, I think it would be useful, if the Council or the Commission …
Mr Maat, that is not a point of order.
. Mr President, it is an honour for me to be here at this plenary sitting to discuss with you the situation in a region of great strategic importance: Central Asia and, in particular, the situation in the Republic of Kyrgyzstan.
Following the overthrow of President Akaev, as a result of the mass protests of 24 March, which were caused by the violation of international and OSCE standards in the parliamentary elections of February and March, both the EU’s High Representative for the Common Foreign and Security Policy, Mr Solana, and the Commissioner for Foreign Relations, Mrs Ferrero-Waldner, who is unfortunately unable to attend this debate, have urged the Republic of Kyrgyzstan to seek a path towards national reconciliation based on the construction of a dialogue and a consensus allowing progress in the process of political reform.
The Republic of Kyrgyzstan has a unique opportunity to establish a genuine multi-party democracy in Central Asia and to eliminate the corruption that contributed so much to the recent crisis. This opportunity is in the hands of the political leaders of that country, who must demonstrate their firm commitment to true progress in the field of political reforms. The best way to achieve this is to take measures to guarantee the establishment of a multi-party democracy, respect for human rights and the existence of the rule of law, in accordance with the international commitments made by Kyrgyzstan.
I would like to emphasise that political liberalisation and the preparation and holding of free, fair and transparent elections must be applied to the coming presidential vote; according to our information they are going to take place on 10 July. These elections will be closely observed by the Union and by the whole of the international community. The democratic credentials of the Republic of Kyrgyzstan will improve if the interim government applies the recommendations of the final mission report of the OSCE’s Office for Democratic Institutions and Human Rights, published in March of this year.
Under the umbrella of the OSCE, the Union is preparing, by means of its rapid reaction mechanism, a range of measures for assisting in the elections and in legislative reforms in the electoral field.
The Union is urging Kyrgyzstan to create an environment in which the media and journalists of that country can exercise their rights and freedoms fully, in accordance with international commitments. I believe that the OSCE is in a position to provide the authorities with advice in this field.
It is important to fight more effectively against corruption in all the countries of Central Asia, since this has been identified as one of the main causes of the events in Kyrgyzstan.
I would now like to talk to you about cooperation between the Union and all the countries of Central Asia. At the end of last year, the Union launched an initiative intended to improve political dialogue with the region. To this end, the of the Union’s Regional Directors met with their Central Asian counterparts last December in Bishkek.
This political dialogue between the European Union and Central Asia can undoubtedly help to change the future of the relations between the two regions, provided that it takes place in a constructive manner. The Commission takes a positive view of the interest demonstrated by the five countries of Central Asia in this process.
The success of the dialogue depends on the extent to which both parties are involved in it. In this regard, the Union will always be in favour of economic liberalisation and, of course, of political democratisation in Central Asia. The process of dialogue could focus on concerns that are common to both regions: the fight against terrorism, trafficking in drugs and people, money-laundering, illegal immigration, energy, transport and increasing economic cooperation.
The political dialogue between the Union and Central Asia would facilitate regional integration in the area and would provide a political orientation for the cooperation between the two regions.
The Union is studying which steps to take next. The meeting between the Union's and the Foreign Affairs Ministers of Central Asia that will take place at the end of June in Tashkent will be a good opportunity to continue discussing the process of dialogue.
The Union is urging the five countries of Central Asia to persevere in the process of political liberalisation. The only way for a country to prosper to the benefit of its citizens, to enjoy stability and security, and to significantly promote regional integration, is to ensure that economic development goes hand-in-hand with political liberalisation, the rule of law and the development of an active civil society, one of the essential components of which is freedom of the press. I am convinced that that is the best way to strengthen the links between Central Asia and the Union.
The Commission is expecting an improvement in cooperation between the European Union and the countries of the Caspian Sea region, as agreed at the ministerial conference on energy and transport that took place in Baku in November of last year. From a political point of view, energy has become a security issue. It is in the interests of both regions to cooperate in order to achieve more effective and in-depth integration of our systems and our energy markets.
The intensification of cooperation between the Union and Central Asia depends on both political and economic aspects and, within this context, the Union remains willing to assist in this important region.
.  Mr President, Mr President-in-Office of the Council, Commissioner, we often overlook this region because it was formerly hidden in the shadows of the Soviet Union, and did not therefore develop in any independent way. Today, however, the region is of enormous strategic importance due to its reserves of gas and oil, and its significance in terms of energy supplies and so on. This strategic importance is also a result of China’s increasing interest in the region, the rise of Muslim fundamentalism and the fact that a number of these countries are getting caught up in the drug trade.
We must face up to the fact that this erosion of democracy, of the rule of law and of human rights is making it increasingly difficult to cooperate with the region, to honour existing partnership and cooperation agreements and to conclude or ratify new agreements. We must also realise that regimes of this kind are turning into islands of instability rather than stability, as we have seen from the elections in Kyrgyzstan and the earlier events in Ukraine.
The more unstable the situation in a region of such critical geographical importance, the greater the impact will be on our interests. It is for this reason that I should like to invite the House to think much more along the lines of a common strategy on this matter rather than tackling individual issues, and I would emphasise how important it is that genuine support be provided for the democratic process in these countries.
My next comments are intended for the Council and the Commission. As I see it, it is in everyone’s interest for us to reach an agreement with the United States, which no longer merely views the country as a short-term base camp for Afghanistan, and with Russia, whose attitude towards developments of this kind is often influenced by old beliefs. It is in the interests of all three partners that the region should be stabilised, but we will be able to achieve this only if we work together to establish democracy and the rule of law. We should make this a new priority.
.  Mr President, I think that we are all readily agreed that we are obliged, in view of what is happening in Kyrgyzstan, to face facts with regard to the entire region and to have a debate on what should be done about Central Asia, what the EU’s interests are and what we can do to improve the situation and make the region more stable. The developments in Kyrgyzstan are, in themselves, memorable; there is a striking resemblance to what we saw in Ukraine. At the same time, we have to remember that what happened in Kyrgyzstan, was, of course, not an orange revolution and we have to wait and see how the developments in that country will pan out, particularly in the light of the fair and free elections that are due to be held there. While I am on the subject of the elections, the European Union and the OSCE must play a central role in observing them, thereby giving the people of Kyrgyzstan the subsequent certainty that the elections were fair and that the government in power is legitimate and capable of contributing to that country’s development.
Should all of this go to plan, we think that the European Union should also give some thought to how it can help Kyrgyzstan in its new circumstances, for this will have a positive effect on other countries in the region. Without entering into a long analysis of how Uzbekistan and other countries in Central Asia are doing, I would like to mention the fact that Kyrgyzstan’s neighbouring countries also have major problems about which the European Union should be concerned. This is, indeed, our key question to the Commission: we have a strategy for Russia and we have the new Neighbourhood Policy for many countries, but what to do about Central Asia? To what initiatives, partly geared towards supporting the developments in Kyrgyzstan, can we look forward in the next few years? As we see it, this is not just about safeguarding the energy supply, but also about whether we can strengthen ties with those countries and how we can, to some degree, Europeanise Central Asia, by which I mean spreading and anchoring values that we in the European Union, the Council of Europe and the OSCE share. We hope that the Commission and the Council will table further initiatives in this respect.
I am the head of the delegation to the republics of Central Asia and Mongolia, and shortly we will be going to this region, to Central Asia and, namely, to Kirghizstan. Most of the representatives of Parliament believe the news that has spread over the world about a tulip revolution in Kirghizia. I would like to express my opinion on this matter, maybe from a slightly different perspective. I think that indeed a movement took place in this country, a movement of people; however, to name that a revolution, which has happened in the Ukraine or Georgia, would be hasty, to my mind, and I would invite Parliament to be more careful by choosing such words. Why do I say so? Because the role of the people is not clear enough. What does the nation want and what do the leaders want? This is the point where a difference should be seen.
However, this region is particularly important to the European Parliament and to the European Union for two reasons. Firstly, some countries in Central Asia, namely, Kazakhstan, is one of the biggest trading partners with the European Union in the field of energy resources. As you might know, the neighbouring countries of this region, such as China, are also very interested in attracting them to their side. Therefore, we have to pay particular attention to our regular cooperation, purposeful cooperation in helping those countries to create democracy. We have to learn from the United States of America in respect to active participation in this region, and it is a pity to say that the European Union is not really very active, is not really effective with its programmes; we have to admit that. Although the Commission states that we are one of the main financial supporters in this region, that is, we accomodate large financial funds, from the point of view of effectiveness those funds are not appropriately used. What is our objective? What objective should the European Union pursue in Central Asia, in all countries and in particular today in Kirghizstan? That is ensuring democracy, stability and order. That is close cooperation between those countries. As I have already mentioned before, the visit of the delegation will take place on 14 - 20 May. After the visit we will be able to inform the Members of Parliament of the real situation in Kirghizstan and in the region. I would also like to mention that on the 2 June a meeting with the US representatives on coordination of activities in this region will take place. I invite all the Members of Parliament to participate.
.  Mr President, Mr President-in-Office of the Council, Commissioner, as I have only one minute in which to speak, I should like to focus on just one aspect of this issue. I would endorse the comments made by the previous speakers, as I too believe that our primary concern should be to acknowledge the key role played by the OSCE in Central Asia. This holds particularly true for conflict prevention, but it also applies in the case of crisis management and enforcement of the rule of law, human rights and democratic standards. We should not forget that the OSCE also does a great deal in other fields, such as support for civil society or measures to protect minorities.
We should particularly welcome the OSCE’s activities in this region, especially those relating to election observation and preparations for the forthcoming elections, due to be held in Kyrgyzstan in June 2005. The aim of these activities is to ensure that the elections can be held in accordance with international and European standards. The issue of police training also plays a key role in this connection, particularly in Kyrgyzstan.
In conclusion, I would ask the Council, and the Commission too, to ensure that we cooperate closely with the OSCE. In particular, we should put to good use the experience gained in this field by Mr Peterle, who is the OSCE special envoy for the region.
.  Ladies and gentlemen, I should like to thank the Commissioner for his introductory remarks. I should also like to say how much I welcome the political changes that have taken place in Kyrgyzstan, as they will also provide us with an opportunity to clarify our foreign policy goals.
At first glance, everything would appear to be quite straightforward. Elections held in Kyrgyzstan were rigged, following which the president was forced from power by popular protests, with Bishkek the next to be hit by the domino effect that had already seen the governments in Tbilisi and Kiev overthrown. Moscow backed an undemocratic president, and suffered defeat.
Yet at the same time, it is also becoming apparent that there was a strong social dimension to the revolution in Kyrgyzstan, which was very much an uprising against the rule of an oligarchy that had come into being during privatisation. This has in fact been a common phenomenon in all post-socialist countries, where groups have existed that were or are at the centre of political power, whether as a result of their past contacts, or their ethnic or party-political ties to those currently in power. The members of these groups made undreamt-of fortunes from privatisation, which not only caused major rifts in society, but also gave them the necessary means and the desire to enter into politics.
There are however further aspects of the uprising in Kyrgyzstan that distinguish it from others of its kind. This uprising took place in the country with the most liberal regime in Central Asia. The conclusion that any oligarchy would draw from this would be that the more restrictions are imposed on a society’s freedom, the greater the chances it has of remaining in power. Furthermore, the situation in Kyrgyzstan differs from that in Ukraine, for example, because Russophobia played no part in the Kyrgyz uprising.
In this connection, I should like to reiterate my call for us to ensure that EU policy reflects the fact that the European Union is an institution that upholds the ideals of the rule of law and social justice. We should therefore support those forces that wish to strengthen constitutional order and social justice, both in Kyrgyzstan and elsewhere.
.  Mr President, at a time like the present, when we are celebrating the Allied Forces liberation of Europe from Nazi Germany, many Europeans will do so with mixed feelings. After all, throwing off the German yoke cleared the way for decades of oppression by the Soviet Union, which was endured also by Central Asia. Last month, Kyrgyzstan disposed of an authoritarian leader following unfair elections. Both those in government and the people of that country are fearful of the possibility that Muslim extremists will take advantage of the politically unstable situation. Islamic terrorist organisations in particular, Hizb ut-Tahrir among them, which pursue Islamic domination worldwide, constitute a threat to the whole of the Central Asian region. It is therefore to be welcomed that the region, in the fight against international terrorism, combats this Islamic radicalisation.
Unfortunately, the authoritarian regimes in the region are not addressing this issue appropriately, with the consequence, among others, that they face many problems in the area of religious freedom. It is right that the Central Asian governments should try to keep a grip on radicalising developments within Islam, but to require Christian churches to register with the government is, in my view, excessive. There should not be any fear of attacks from that quarter.
On a regular basis, we receive reports that both registered and non-registered Christian communities are faced with major problems, including persecution. Allow me to quote just one example. In Kazakhstan, Valery Pak of the non-registered Baptist community of Kyzyl-Orda has been threatened and persecuted for years. This must end, for indeed, all Central Asian countries make provision in their constitutions for religious freedom. I would urge the Council and Commission to support those countries in their fight against Muslim fundamentalism, while also calling them to account about the problems related to religious freedom, the requirement that churches be registered, and particularly the situation of the non-registered Baptist communities, as well as the wrongs committed against Valery Pak and others.
.   I should like to start by congratulating the presidency on its excellent work drawing up a detailed analysis of the situation in Central Asia, and in particular in Kyrgyzstan. If I may, I should like to make a number of additional comments regarding the situation in that country.
Although over one and a half months have passed since the coup in Kyrgyzstan, the situation there is still far from stable, and this is a source of much unrest in neighbouring countries. We have noted a number of encouraging signs that things are returning to normal, and I believe that one such sign is the fact that a diarchy has not been established at either parliamentary or Head of State level. Here I refer primarily to President Akayev’s resignation in April. Yet events have also taken place that could cause a great deal of disquiet. These include a number of incidents surrounding a mysterious and politically motivated death, which have meant that an increased number of questions have been asked about the real nature of the changes that have taken place. In my opinion, the way in which the forthcoming presidential elections are conducted will serve as a litmus test for these changes. At this point, I should like to highlight the key role that the OSCE has played, is playing and undoubtedly will continue to play with regard to Kyrgyzstan. Monitoring of the pre-election situation and of the elections themselves should be particularly focused on those aspects of the electoral process which were a direct cause of the protests in Kyrgyzstan and which led to the coup, such as the exclusion of candidates and vote buying. The Kyrgyz authorities’ attitude towards the calling of early parliamentary elections will also be a key yardstick.
If I may, I should like to make one further comment on the basis of my own experience of public life in Poland. Once a society begins to fight for its inalienable rights, this becomes an irreversible and inevitable process, no matter how long the struggle lasts. The support provided by the EU for these changes should therefore make allowance for this fact, and it should be focused on civil society. I am in favour of the EU providing financial support, but this should be conditional on compliance with criteria relating to human rights and the rule of law.
Mr President, ladies and gentlemen, I still have vivid memories of the visit I made to Kyrgyzstan a few years ago. It is a country of great natural beauty and boasts an abundance of water, which is a great natural resource in that part of the world. The eyes of the world were recently drawn again to Kyrgyzstan when its long-time leader, President Akayev, was overthrown. Some people, including some of those present in this Chamber, have rather naively interpreted this as an event similar to those that had previously taken place in Georgia and Ukraine. The truth is rather different, however. The new Georgian and Ukrainian governments are going to great lengths to ensure that their countries pursue policies of independence from Moscow. In Kyrgyzstan, however, the new political set-up is just as pro-Russian as its predecessor, if not more so. The situation in the country remains far from stable, as evidenced by the recent assassination attempt on Mr Erkinbayev, who is running for president. Current events in Kyrgyzstan cannot be viewed in black and white terms, even though some Western observers appear to wish that this were the case.
It is essential for the EU to play a more active role in this part of the world, and it must not leave the peoples involved to the mercy of the Russians and the Americans. That said, we should of course cooperate with both of the latter on this issue.
Mr President, I am pleased that the Commission has cleared up the misunderstanding about the Council’s communication with regard to the election date: it is 10 July. All credit to the Commission, therefore, which was better informed. I should like to echo the words by the chairman of the Delegation for Central Asia who has already indicated that we should be careful not to compare the situation in Kyrgyzstan with that in Ukraine. Time will tell whether the revolution is the same, or whether a number of leaders have brought another process in motion. The situation in Kyrgyzstan is significantly different: its democracy is divided along ethnic and regional lines, which does not, in itself, make matters worse, nor does it alter the fact that the European Union would do well to invest in Central Asia. At the moment, too little is being invested and the striking thing is that until recently, the two poorest countries, Mongolia –a country deserving credit for the absence of any problems in the areas of democracy and human rights – and Kyrgyzstan, were doing best of all.
Now that a revolution in Kyrgyzstan is underway, we should capitalise on it. I am pleased with the 25 million from the Commission, but it does seem to be a pittance. In the short term, the European Union should do as follows. I call upon the Council and the Commission, together with Parliament, to invest in the elections by sending a solid observation delegation on 10 July and by supporting the OSCE, to ensure that the elections go well. Indeed, elections that go well will instil trust in the people, also for subsequent parliamentary elections. In addition, it is important for the European Union to invest more in education and economic cooperation, because it is too crazy for words that the lion’s share of foreign investments in education are currently being made by fundamentalist Islamic groupings. That situation must end. It is a challenge for Europe to invest more in Kyrgyzstan, particularly in the areas of education and economic cooperation. The country also requires sound free trade agreements to this end.
I would like to add another critical note about that region. I should like to find out from the Commission what it intends to do about increasing repression in Kazakhstan, including the recent closure of the biggest opposition newspaper and the imprisonment of its journalist Irina Petrusheva in Russia at the request of the authorities in Kazakhstan.
Mr President, ladies and gentlemen, many things have been said in the previous speeches to which I will not return. Overall, I agree with the content of the draft common resolution that has been proposed.
Nevertheless, I would like to stress the importance of three points. First, economic and social difficulties were a major trigger for the events in Kyrgyzstan. This is because the situation of considerable uncertainty and poverty formed fertile ground, favourable to the spread of demonstrations and to the overthrow of the government of Mr Akaev, who had been making himself rich off the Kyrgyz economy since 1991. Unacceptable practices, including corruption and nepotism, increased the silent but legitimate discontent of the people, who aspire to an improvement in their situation, and we must pay attention to these aspirations. Thus, if we are going to support the ongoing process of transition to democracy, we must pay particular attention to the honesty and transparency of the elections, and to the implementation of a policy of dialogue and national reconciliation. Only a stable, legitimate government will be able to successfully complete the reforms that are necessary to improve the situation of Kyrgyz citizens.
Next, the stakes in relation to human rights and fundamental freedoms constitute another crucial aspect of the current situation. The European Union must satisfy itself that the democratisation process is based on true political pluralism and also allows the media and NGOs to operate freely and independently. The cooperation projects launched by the OSCE and as part of the TACIS programme must be supported and encouraged.
Finally, I think we need to broaden our thinking in relation to the events in Kyrgyzstan to a regional perspective encompassing the whole of Central Asia. The democratisation of Kyrgyzstan could thus be seen as a hope, an example that the other countries of Central Asia, suffering from violations of human rights, can follow. The recent toughening of legislation aimed at NGOs and opposition groups calls for an attitude of attentiveness and of particular vigilance by the European Union faced with the changing political situation in the region.
Mr President, Kyrgyzstan is a small, central Asian Muslim republic of incredible natural beauty and proud nomadic traditions. Kyrgyzstan was annexed by Russia in 1864, but it achieved independence from the Soviet Union in 1991. It has recently been in the news, following the 27 February parliamentary elections, when election irregularities caused widespread protest, starting in the south of the country. The president was forced to flee, accused of corruption and stealing the election.
Yesterday, on a state visit to Georgia, President Bush called for freedom and democracy everywhere in the Communist world. Kyrgyzstan is a poor, mountainous country with a predominantly agricultural economy, but it has carried out significant market reforms under ex-President Akaev. He has distinguished himself by adopting relatively liberal economic policies, and has introduced an improved regulatory system and land reform. Kyrgyzstan was the first CIS country to be accepted into the WTO, and most state companies have been sold off, although, regrettably, cronyism and corruption have been rife.
It is hoped that its revolution – if it is a revolution – will place it on a firm path to democracy, respect for human rights and good governance. It could be a model for surrounding states like Uzbekistan, Kazakhstan and Tajikistan which maintain authoritarian systems that are only in partial transition. But border disputes between Kyrgyzstan and its neighbours are delaying the process of frontier delimitation with Tajikistan in particular, but also with Uzbekistan.
There is also the problem of the illicit cultivation of cannabis and opium poppies for the CIS markets and limited government eradication of illicit narcotic crops. Kyrgyzstan also serves as a transit point to south-west Asian narcotic markets and narcotics bound for Russia and the rest of Europe.
Presidential elections are scheduled for July: I have confirmed this from the Internet. The European Parliament should definitely send observers to watch Kyrgyzstan’s transition to democracy.
Mr President, ladies and gentlemen, it is plain to see that the European Parliament is very keen to cooperate with Kyrgyzstan, as well as with the other Central Asian countries. Evidence of this can be found in the Partnership and Cooperation Agreement concluded in 1995. Issues of interest to Parliament include human rights, the democratisation of everyday life, environmental protection and energy, and these should be the focus of particular attention.
A great many hopes were pinned upon the Kyrgyz Constitution when it was adopted in 1993. Even though it has since been amended four times, it would still appear to be a potentially good basis for further democratic changes in the country. Yet although according to the Constitution the judicial system is officially independent and responsible for ensuring that human rights are observed in the country, observers have made it clear that not enough reforms have taken place within it, that corruption is still endemic and that judges are not paid enough. According to these observers, the appointment by the president of the members of the Constitutional Court, the judges of the Supreme Court and the arbitrators of the Arbitration Court violates democratic principles. They have warned that human rights must not be curtailed on the pretext of combating terrorism.
The European Union can and should provide the financial support it always does in order to reverse these negative trends. Furthermore, it can and should provide its customary moral support by being present wherever it is needed and wherever democracy must be supported and the rule of law reestablished.
Mr President, the new millennium appears to have ushered in a wave of change, particularly in the successor states of the former Soviet Union. Outside factors, such as the struggle for power and for control over oil pipelines, were not the main cause of the ‘coloured revolutions’ in Central Asia, even though covert attempts were undoubtedly made by the USA and Russia to exert influence; instead, it is much more likely that these revolutions were a result of the gradual modernisation of the former Soviet republics. The peoples of Central Asia have grown frustrated with the old and rigid structures, and they want rapid change without bloodshed. Of course, the public also hopes that such change will result in an economic upturn and bring prosperity.
In principle, reforms of this kind can bring about positive changes. It would appear, however, that a partial power vacuum has now emerged in Kyrgyzstan, and this brings with it the risk that the mood will change and that the country will descend into chaos and civil war. It is in the EU’s interests to lend a helping hand and to offer advice in order to stabilise the political situation, but excessive interference on our part could have the opposite effect, by upsetting the balance that is gradually being established in the country. After all, Kyrgyzstan wants to prove that it is capable of pressing ahead with reconstruction measures under its own steam. The fact that a wave of revolution of this kind could spill over at any time should also give us pause for thought, as it would come as no surprise if this trend were to continue in other countries with similar conditions, such as Kazakhstan, Tajikistan and Turkmenistan. The EU should start preparing immediately for such an eventuality. I would also endorse the comment made by one of the previous speakers to the effect that this area must not be left to the sole care of the USA and Russia.
Following the political upheaval in Kyrgyzstan, which is not entirely comparable with the developments in Ukraine and Georgia, the key causes of instability in the economic, social and other areas are still in place. Of course the new government cannot resolve the accumulated problems by the presidential elections on 10 July, nor indeed for several months after that.
I myself experienced the revolution as a special envoy of the chairman-in-office of the OSCE, which in my opinion is working there quite successfully with the support of the European Union and the United Nations. I am grateful to you for the attentive words in connection with the work of the OSCE, which is currently striving primarily for fair elections, improvement of security and political dialogue between the presidential candidates. We know that there exist major differences between the north and south, and on this basis, although not only on this basis, political instability could arise before the actual elections. And after 10 July there will of course be an urgent need for long-term assistance from the international community to implement reform in the political, economic and social spheres.
I am very pleased that today Commissioner Almunia has already pointed out the strategic aspect, followed by Mr Brok and other speakers. I myself have advised several times of the need for the European Union to re-think its relationship with that area, which is not a part of the wider Europe but is closer to us than it might seem. I think that in this relationship, as Mr Brok already stated, we also need to take into consideration the trans-Atlantic and Russian dimension. In any case I am in favour of Parliament demonstrating its attention to Kyrgyzstan with a strong team of observers, and I would also like to assure you that the Kyrgyz parliament is eagerly anticipating the arrival of our parliamentary delegation.
– Mr President, the announcement of presidential elections next July does not constitute, for the time being at least, the to the establishment of political stability and the democratisation of the country. All the members spoke earlier of the serious problems faced by Kyrgyzstan.
However, the European Union should work closely with the OSCE to organise and supervise the elections and increase humanitarian aid and financial support through the TACIS programme and the system of generalised preferences.
The region of Central Asia must not constitute new ground for conflict between the major powers – the United States, Russia and China – for strategic control of energy resources.
Within the framework of combating terrorism, Central Asia has become the host area for new military bases and its militarisation is being dangerously reinforced.
The European Union has an interest in being the stabilising force in the area. The strategy report adopted by the European Union in 2002, for the period from 2002 to 2006, for the countries in the area needs revising and enhancing, taking account of the new situation which is arising. I believe and I call on the Commission to start preparing a new strategy report for the area right now, without waiting for 2006.
Democratisation, regional cooperation, combating drug trafficking and rising religious fanaticism are important challenges which will need to be met over coming years. More active involvement on the part of the UN is considered important in this direction.
Mr President, the positive domino effect that began with the democratic awakening in Ukraine and Georgia has now spread to a third country. What has happened in Kyrgyzstan is another good example of the way in which the post-Soviet is falling from power, even though the events in these three countries are not necessarily comparable. The Akayev regime collapsed without any outside intervention, as a result of a spontaneous popular uprising. The public’s patience had quite simply been stretched too far by such things as electoral fraud and the enormous fortunes amassed by a nepotistic political family that treated the country as though it were its own private property.
The Soviet Union collapsed almost 15 years ago, yet this was not a geopolitical disaster, as the Russian President, Mr Putin, would have us believe, but a geopolitical opportunity. The much-needed action taken by the OSCE and the ODIHR, an OSCE agency currently headed by an Austrian, is the only external factor that can be said to have had any influence on events.
Putin would appear to have learned from the mistakes he made in Ukraine, and the Kyrgyz opposition also acted shrewdly by giving him advance notice of the then Head of Government’s imminent overthrow. It was for this reason that Putin neither intervened as a supporter of the system, nor backed the wrong horse, as he had done in Ukraine, even though President Akayev sought refuge in Moscow after he was toppled from power, and was in fact smuggled out of the country in a rolled-up carpet. Stable and non-corrupt democracies can only be good news for Russia.
What lessons should the EU learn from all of this? The first is that we must support democratisation in this area, and the second is that we should ensure that democracy is strengthened and civil society supported, particularly in Kazakhstan, so that financial assistance does not fall into the wrong hands. Kazakhstan is much larger, richer and a great deal more important in geopolitical terms than Kyrgyzstan, which, although scenic, is only a small country.
As has already become apparent from this debate, there are two trends that can be observed in Kyrgyzstan, and indeed throughout Central Asia. The first of these is a deterioration in the political situation and an erosion of human rights and civil liberties. The second is the growing strategic importance of the area as a whole, a far from negligible cause of which is the energy resources located in countries such as Turkmenistan, Uzbekistan and Kazakhstan.
As I only have one minute to speak, I should like to focus briefly on two areas where assistance should be provided by the European Union. There can be no question that the first of these is support for human rights, civil liberties, the electoral process in Kyrgyzstan and civil society.
The second area, and one that has not attracted so much attention in this House, is support for regional cooperation, or in other words for the Central Asian states in their fight against terrorism and drug smuggling, and in energy cooperation and water resource use, for example. Both Uzbekistan and Kazakhstan possess energy resources, and there are considerable water resources in Kyrgyzstan. To put it another way, I should like to know in what way the Commission believes that it and the European Union can support this regional cooperation.
Mr President, ladies and gentlemen, as we must also discuss the resolution before us, and since I believe that no one has done so up to now, it would seem to me that the resolution is realistic and objective. I am pleased that it has been endorsed by nearly all of the political groups; that demonstrates the unity of the European Parliament and increases its credibility.
First and foremost, however, Europe’s decision to turn its attention to Kyrgyzstan is to be welcomed since, the European Union has been absent for far too long, as Mr Brok has just pointed out, and it has a certain share of responsibility for having tolerated the Akayev regime and other similar regimes in the area. It is also true that, when we met with Askar Akayev in Bishkek two years ago with the European Union delegation, he appeared sincere and convincing in asserting that his objective was a more democratic and transparent State. We perhaps believed him back then, but that is certainly no longer the case.
The resolution refers to the fragile situation in Kyrgyzstan and that is only right since, unlike the Ukraine and Georgia – as Mrs Stenzel has pointed out – the final outcome has by no means been achieved. At this moment in time, there is a dangerous power vacuum. A further issue pointed out in the resolution concerns the in-fighting within the opposition that would currently appear to hold power, united solely in its fight against the Akayev regime, whilst its democratic credentials are tainted by its former collaboration with the Akayev dictatorship.
For this reason, point 4 of the resolution is extremely significant, as by hoping for a substantial reform of the constitution, it warns against the dangers of a system of power taking over that is similar to its forerunner, differing only by way of the political figures involved. This danger exists; for many years the United States has provided financial and moral support for the democratic forces in Kyrgyzstan, and we must also begin to do the same.
Mr President, the changes the NIS region has undergone during the past year indicate that the post-Soviet systems are facing a crisis and they have not met the expectations as far as economic, political and social reform are concerned. The most conspicuous example of this in Central Asia is Kyrgyzstan. Unfortunately, we are obliged to observe that some leaders have drawn the wrong conclusions from the colourful revolutions again, and instead of trying to mend their mistakes made apparent by the events, they have barricaded the possible roads leading out of crisis for themselves, their countries and their people.
We were sad to learn that the Kyrgyz developments forced the leader of neighbouring Kazakhstan to introduce certain rigorous measures. It seems that motions for a resolution amending the electoral process and the work of the media are leading in the wrong direction and that the draft bill on national security has been criticised by the Organisation for Security and Co-operation in Europe at an open forum. This is especially regrettable, as the international community has gladly acknowledged Kazakhstan’s progress in social and economic restructuring and in ensuring peace and harmony between different nationalities and denominations so far. We were filled with hope to see Kazakhstan be the first country from the NIS region to deserve the honourable and responsible appointment of Presidency. This is, perhaps, what makes it even more regrettable that the opposition paper, , has been shut down for a bogus reason, and the potential opposition candidate, Zharmakhan Tuyakbai, has suffered brutal physical attacks twice within less than a month. The fact that the police have done absolutely nothing while dozens of young musclemen have carried out assaults cannot be accidental. We can only hope that the Head of State has serious intentions to find and punish the perpetrators.
Democracy means honest competition between political opponents and such attacks are incompatible with it. We must declare that an authority is always responsible to provide the conditions for equal opportunities and honest means in political battles in its own country.
.  Mr President, I would first of all like to correct a mistake that I made with regard to the date of the elections in Kyrgyzstan. Mr Maat has said that these elections are scheduled for 10 July. This information was provided on 6 May; please therefore accept my apologies for this error.
I would also like to thank the honourable Members who spoke for all the analyses they put forward, which were very useful and completely appropriate to the importance of the region. The geopolitical and geostrategic importance of this region for the European Union has been clearly expressed; this means that the European Union must have a greater presence in the region. We all have an interest in seeing greater stability in this region, which first of all means that the aspirations of these countries to consolidate their fairly recent independence must be supported. I think that, in this context, the European Union can play an important part in maintaining the necessary balance between Russia, on the one hand, and the United States, and possibly China, on the other.
As several speakers have stressed, stability is all the more vital because these States are still internally fragile and are consequently particularly prone to the threats of terrorism and fundamentalism. We therefore need to work with these States so that they can evolve into democracies where human rights are respected to a greater extent and where the democratic system becomes stronger. This will only be possible if we help these States to promote economic growth. These countries are very diverse; the economic situation in a country like Kyrgyzstan is very different from that in a country like Kazakhstan, which could potentially be one of the richer States. In this regard, too, the European Union can play an extremely important role. We have had cooperation agreements with these countries since the 1990s and, within the framework of those cooperation agreements, we regularly hold meetings both with regard to the cooperation that we are in the process of building and with regard to a form of political dialogue.
The message that also came out in your resolution, which I welcome, is that the European Union has a very important political role. We can play this role in close cooperation, in particular concerning issues to do with human rights and democratic transition, with the OSCE.
. Mr President, I too would like to thank all the honourable Members for their contributions to this debate, by means of their speeches, with a view to identifying the most accurate possible view, shared by all of the Union’s institutions, of the real situation, of the challenges and of the strategies and instruments available to us in order to bring freedom, a guarantee of human rights and a democratic process to the countries of Central Asia. For that, of course, will not only be crucial in terms of the aspirations of the citizens of that region; the stability, prosperity and democratisation of the States of that region will also undoubtedly be a very important element of our own security.
Firstly, the elections of 10 July are very important. It is vital that those elections take place in an atmosphere of tranquillity, with the guarantee that the will of the citizens casting their votes will be respected.
From that point of view, as I said in my initial speech, which many of you agree with, intervention by the OSCE is crucial, and the Commission believes that the role it must play in terms of the good conduct of those elections must be coordinated with the leading role played by the OSCE. In any event — as I also mentioned in my initial speech — the mechanisms available to us have been used and EUR 1.3 million has been allocated to ensuring that the electoral process takes place properly.
It would also be desirable, if there is not yet any decision in this regard, for a delegation from this Parliament to attend those elections as observers and to provide a guarantee, or try to improve the conditions, for the popular elections to be carried out with every democratic safeguard.
I would also like to make a second comment on the need for a regional strategy, a regional approach. Many of you have mentioned this and the Commission agrees and, since 2002, there has been a strategy drawn up following the visit of the former Commissioner responsible for foreign affairs adopted at the end of 2002. Its main objectives are to promote stability and security in the region, sustainable economic development, prioritising in particular the reduction of poverty and the defence of human rights.
In implementing that strategy, given that one of the European Union's main interests in the region, from an economic point of view, involves energy resources, the meeting of energy ministers that took place in November last year is very important, and we believe that we must continue to progress in that direction. Next June, the and the foreign ministers of that region will hold another important meeting to assess the situation and to continue moving forward with the implementation of that strategy.
Anything, therefore, that means making progress on shaping the elements of our strategy, of a common regional approach for the region, with all its dimensions of democratisation, combating poverty, defence, guaranteeing our economic interests, the protection of human rights, will have the support of the Commission, of course, and all the contents of this Parliament's resolution will be welcome in this regard.
Finally, with regard to the particular case mentioned by Mr Maat in his speech — the case of violation of human rights — we do not currently have precise information about the case he has referred to. I would ask Mr Maat — although I know he is not present in the Chamber at the moment — to let us know so that our representatives in the area can gather all the necessary information, which we will then make available to this Parliament.
I have received six motions for resolutions(1) to wind up the debate, tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.
The next item is the vote.
. Madam President, ladies and gentlemen, Amendment 54, which is part of Block 1, provides for the insertion into Annex 5 of additional tables, to be considered supplemental to table 22 in the Council’s common position: not alternative, but supplemental! I have made this clarification because as it stands it is not clear, and so that it can be placed on record that it is an agreed position.
Your comments will be recorded in the Minutes, and the language services will be asked to carry out detailed examinations of the various language versions and their contents.
Madam President, ladies and gentlemen, I take the floor to table an oral amendment. I am calling for two adjectives, ‘public and private’ to be added to the term ‘security’ in order to further extend this fitting safeguard to employees in the private security sector, who are often penalised and inadequately protected at trade union level.
Your Royal Highnesses: It is a great honour for me, as President of the European Parliament, to receive here today the Head of the State currently holding the Presidency of the European Union.
, on behalf of my fellow Members and on my own behalf, I welcome you most warmly. Your presence here in our House is evidence of your interest in European integration and the important role being played by your country in this process. Your visit has an historical link to the visit of your father, Grand Duke Jean, on 22 November 1990, almost fifteen years ago now.
The European Union then had twelve Member States and the European Union had 340 million citizens. Today we have more than doubled, 25 countries and 455 million Europeans. These figures demonstrate how long a road we have travelled, and during this time we have managed to reunify a continent and share the same values.
Your country, Luxembourg, has always been a loyal and committed advocate of European integration, and your Presidency has demonstrated once again that the so-called ‘small’ countries, small in size but great in history, are able to hold great presidencies and provide additional for Community integration, thanks to the work of intelligent politicians who have made themselves constantly available to this Parliament.
Looking back to the past, we must remember that the name of your country, Luxembourg, is associated with important moments in European history, such as the Luxembourg Compromise of 1966, which managed to bring France back to the Community table. This is a magnificent moment in the history of Europe and it carries the name of your country. And today, with three quarters of your mandate complete, the Luxembourg Presidency has already been a great success, and I am sure this will become even more the case over the rest of your Presidency.
your country’s government has achieved an agreement on the Stability Pact during its Presidency of the Union, respecting its fundamental principles; it has redirected the Lisbon Strategy and we have just signed the Accession Treaties with Romania and Bulgaria in Luxembourg, although there is no hiding the fact that the most difficult issue, that of the financial perspectives for 2007-2013, has yet to be concluded. Let us have faith in the efforts of the Luxembourg Presidency to conclude it well.
,since you were proclaimed Grand Duke in October 2000, you have always expressed your concern for all the inhabitants of your country, in particular by ensuring the proper integration of the different nationalities living there and preventing any form of social exclusion, and we know that you are joined in this task by your wife, the Grand Duchess María Teresa, and it is our honour to receive her here today as well.
Together you are perpetuating the links uniting your family with your people and continuing along the path opened up by your father, reconciling tradition and modernity. That is perhaps the best summary of what Luxembourg represents today: the best combination of tradition and modernity that human beings have ever been able to create.
, you have the floor.
Mr President, ladies and gentlemen, it was 15 years ago, in 1990, on the eve of a Luxembourg Presidency, that my father Grand Duke Jean had the privilege of addressing this distinguished forum. Some of you were already sitting on the benches of the European Parliament at that time, and I congratulate them particularly on the constancy of their commitment to serving Europe.
Mr President, your kind words just now about my country have touched me deeply. Along with the Grand Duchess, and on behalf of all those who have accompanied us on this visit, I thank you for welcoming me with such warmth.
1990 – 2005: what changes, I would even say what upheavals, have taken place during that time, including in this wonderful town of Strasbourg! The splendid new building we are now in and the size of the benches in this hemicycle are a tangible manifestation of the historical changes that our continent has undergone. Let us remember the tremendous hopes cherished by some and the serious anxieties felt by others in view of the scale of the challenges presented to us by the end of Communism and the reconciliation of our continent. Has the time not come to look back at how far we have travelled since then, recognising as we do so our undeniable successes?
The fact remains that over the last few months, on the occasion of the ceremonies marking the 60th anniversary of the end of the war, we have been happy to remember that what brought this venture to fruition was a desire to make war between us impossible in the future.
Like you, Mr President, I went to Auschwitz where, with a number of Heads of State and Government, we wept in silence, remembering the millions of innocent victims who died or were mutilated in the most appalling conditions. I would also like to note the presence that day  so significant  of the leaders of the political groups of this Parliament.
It was the duty to remember that brought us together that day, and it is with renewed vigilance that this duty must continue to inspire our commitment to European integration, so that history does not repeat itself. Against this background, I am delighted to have the opportunity today to share with you some reflections that, for obvious reasons, go beyond the programme of our Presidency.
Mr President, my considerations lead me first of all to remember our achievements. Any observer will recognise that the path we have taken over the last 15 years is littered with undeniable, some would even say spectacular, successes. Thus, Europe now seems stronger, because it is united around the common values that it is able to promote in the world. Together, we have been able to avert the danger of seeing our Union degenerate into just a free-trade area. Following the reunification of Germany, coming hot on the heels of the Single European Act, which was itself preceded by a very successful enlargement to the south, we have together created, in difficult circumstances, a single currency that today demands respect and admiration.
Our Union has been able to enlarge to the east. Let me share with you the emotions felt recently in Luxembourg when the highest representatives of Bulgaria and Romania, in their turn, signed the Act of Accession for their countries. Europe has thus been able to respond to the legitimate aspirations of these people who have suffered so much under an ideology that, for forty years, refused to recognise their most basic rights.
We have abolished our internal borders, opening up to 450 million citizens a single area of freedom and security.
In accordance with their alliances, Member States have intervened autonomously in the Democratic Republic of the Congo (DRC). Our troops have taken over from NATO in Bosnia-Herzegovina. In Afghanistan, the European presence is essential in driving the country’s transition to a true democracy.
In the face of globalisation, we have always endeavoured to make Europe a centre of excellence in relation to the economic giants of the United States, Japan, China, India and Brazil. In parallel with that, we have been able to make the motto ‘strength through unity’ our own with respect to appearing in the world as a credible reference in terms of democracy and of solidarity with developing countries. Finally, I could mention the huge progress made in food safety. Following long and arduous negotiations, the hygiene of the food eaten by 450 million consumers will be governed by the same standards.
I am sure you know that I could continue listing examples. Let me mention here that the European Parliament’s role in achieving these successes has been decisive in many respects. Sometimes with a carrot, sometimes with a stick, your Parliament has been able to take a vital place in the institutional balance of our Union. In so doing, the European Parliament has adopted the observation made by the late Jean Monnet, and I quote: ‘We only have the choice between changes we are forced to make and those we wanted and were able to achieve’
This reminder of those undeniable successes and the homage thus paid to the MEPs does not prevent me from noticing very clearly that many of our fellow citizens, including many young people, feel uneasy about European integration. We cannot fail to notice that, in the new Member States, the freshness and enthusiasm about belonging to this large family are still obvious.
However, egotism has a tendency to get in the way of the dynamism that drove the fathers of Europe. The debates now taking place in the Member States concerning ratification of the Constitutional Treaty are very revealing in that regard. Many contributors give the impression that they feel marginalised with respect to the challenges of the integration process. They claim to feel disillusioned with politicians. Nevertheless, in the absence of a credible alternative, nobody has yet been able to suggest another model.
Indubitably, faith in this integration has waned. As a very wise chronicler observed: ‘The post-war foundations – reconciliation, solidarity faced with the danger of Communism, reconstruction – have become nothing but ornaments’. Confronted with this air of gloominess, our democratic structures often give an impression of stagnation and powerlessness.
How can we explain these doubts, this confusion, these negative assessments? Some philosophers, such as the Frenchman Marcel Gauchet, tell us that it is due to the times we are living in, in other words that our era is undergoing a paradigm shift.
When the pace of change is relatively slow, as was the case during the 1970s and 1980s, it is not too difficult to adapt. In contrast, when it results in the overturning of traditional reference points, as we have experienced in particular with regard to globalisation, it is quite another matter! We need to assimilate the breakdowns, recreate new reference points, reconstruct instruments. In short, we need to redefine our perspectives and our vision.
On this subject, I would like to recall a comment by Michel Rocard. He said: ‘One of the tragedies of Europe is that it is doomed to administration’. Indeed, we must recognise, with the former Prime Minister, that it is saddening and thus very demotivating for the spirits of our citizens, in particular for young people, for the EU to be dominated by money, capital, investment, standards and subsidies.
We must admit that these are areas that, although very important, are just too dull to excite much emotion. Let us remember that, right from the start of European integration, nothing would have been possible without the combination of a heartfelt vision and competence.
As this greater Europe emerges, has the time not come to ask ourselves the central question that always remains the same: why do we want to live together and share all or part of our destiny?
The answer is certainly not self-evident. It is 450 million human beings, with their own decisions and ambitions, their own weaknesses and passions, but above all with their own strengths and their tremendous qualities, who are really at stake. However, these human beings are supposed to share one historic destiny on one territory: our Europe.
The European adventure can only come together around peoples and nations, a translation of our great diversity. Each of these nations represents a territory with its own beauty and richness, but also with its own scars that time has etched on our memories.
In dividing what needs to be preserved and what must be regarded as obsolete, the first task of our Union is to reconcile the heritage of the past with the challenges of the future. It is from itself, from the way it moves forward and builds itself, that it must now create its legitimacy.
Faced with these powerful centres of development, how can we overcome the risks of a decline that no one would be able to stem individually? But above all, how can we bring together the conditions for new growth? Put in those terms, this rebirth of Europe – which must be identified as our common ambition – should be the social project of the generations who are preparing to take over the controls.
In order to convince our citizens, let us remind ourselves that the well-being and prosperity of a people cannot be assessed purely in terms of GDP. We must therefore take care that we do not construct a Europe that is beneficial for some but where, at the same time, social exclusion, violence in all its forms, unemployment and lack of interest in the conservation of our environment proliferate.
Let us also remember that a better growth curve will have little benefit if it does not translate into better access to the basics of education, culture, health, social justice and, above all, work!
The best method for defining this social project is still democratic debate. This debate can obviously not be limited to Parliament, as, moreover, you quite appropriately hoped in your resolution on the Treaty establishing a Constitution for Europe.
As that Treaty states, we need to promote, with the help of civil organisations and of our societies, the active involvement of citizens in the discussions on ratification. I am delighted to see that your message has not gone unheeded. On the contrary, we must recognise that the debates have been animated. The arguments presented and the options put forward sometimes, it is true, give a disproportionate place to demagoguery or even to untruths.
I can only hope that the honourable Members of this Parliament will get directly involved and that, going beyond political loyalties, a single ambition will emerge: to make Europe the author of its own history. I will simply repeat what my father said on this subject in 1990: ‘You are the elected representatives of our countries. You must be able to mobilise and bring with you all the creative energy’
If we are to be able to live together, we must understand each other better. To do so, we need to draw the benefit from our differences.
The people of Luxembourg are, in view of their particular sociological features, ‘condemned’, so to speak, to be open to others. That is equally true with regard to its prosperity. On the innumerable journeys I have made during the last 25 years, which have taken me to every continent, I very quickly learned that the Grand Duchy could not on its own arouse the interest of potential investors.
In contrast, the fact that my country, although modest in size, is at the centre of the EU and firmly embedded in this important forum has often been decisive in our moves to modernise and diversify our economy.
For that reason, Europe is the natural choice for Luxembourg. History has shown us that, if we remain isolated, the existence of our nation could be called into question at any time, that it could have disappeared and it knows it. We are well aware of our privileged position as a founder Member State of European integration.
I would like to conclude by leaving you to consider a comment by Milan Kundera, who said this very soon after the fall of Communism: ‘It often seems to me,’ he said, ‘that the well-known culture of Europe conceals another unknown culture, that of the small nations.[...] It is assumed that the small nations necessarily imitate the large ones. That is an illusion. They are actually very different. [...] The Europe of small nations is a different Europe – it has a different outlook and its thinking often forms the true counterbalance to the Europe of the large nations’
My intention today was thus to remind you of this individualism. Thank you for your attention.
(Parliament stood and applauded His Royal Highness Henri, Grand Duke of Luxembourg)
On behalf of the European Parliament, I would like to thank you, , for your words, which have demonstrated your profound knowledge of our political integration, in which your country has been a privileged player and witness.
Your words have also served to encourage the work of all the days celebrated by this Institution, and it only remains for me to wish you and your wife a happy stay in Strasbourg during the rest of your visit with us.
. I voted in favour of this report, firstly because all of the rules in force ensuring that the Member States will duly be taking part in this process were complied with, and secondly because Parliament has made a favourable assessment of the approved candidate.
We are opposed to the common agricultural policy as it stands and object to changes that, in terms of principle, are of trifling significance within the prevailing system. We demand a comprehensive review and overhaul of the common agricultural policy in its entirety, hence the difficulty of removing individual areas such as the subject that is now to be voted on.
Our view is that the quota system for potato starch, which is now to be voted on, should definitely not be extended. Instead, the EU must abolish quota systems of all kinds within agriculture.
. Today Parliament adopted the common position on the proposal for a directive tabled by the Commission in 2002. A great deal of water has passed under the bridge in that time, and a number of aspects not contained in the original proposal have now been introduced.
In the current version, a number of situations – salaried and liberal professions, temporary provision of services and the so-called ‘regulated’ professions, such as doctors, nurses and architects – are covered, albeit from different perspectives.
There is also a series of amendments aimed at defining the role of the professional associations dealing with the recognition of qualifications and at setting up a single committee for this purpose. The amendments also advocate that the professions should be represented in the new body, and that an individual professional card should be introduced containing information on the person’s career development.
We support structures and rules that prevent discrimination in the labour market against people from other countries. We are sincere supporters of a flexible and open internal market in the EU. We believe, however, that individual Member States should judge which professional qualifications are to be mutually recognised. Unfortunately, the directive takes insufficient account of national needs and basic conditions. Education systems vary from one Member State to another, and, in practical terms, it is thus difficult mutually to recognise all professional qualifications. We support the amendment recommending that the directive should not apply to notaries exercising official authority.
. This directive does not, as yet, provide a satisfactory solution to a problem that exists with regard to German professional qualifications. Following amendments to German legislation, the directive will mean that the German qualifications of journeyman (‘’) and master craftsman (‘’) will be placed in the same category, even though master craftsmen are required to complete a demanding additional training course that lasts many years.
It would still be possible to add the qualification of master craftsman to a higher-ranking category, however, by including it in Annex II of the directive. We have voted in favour of the compromise in the hope that the ‘Committee on the Recognition of Professional Qualifications’, which will be responsible for such matters according to Article 58 of the directive, will comply with this request before the deadline for transposition.
. The recognition of professional qualifications within the EU would constitute real progress if it did not form part of a wider strategy aiming to eliminate national borders, which are seen as nothing more than barriers to the free movement of goods and persons. Nomadism has now been given the status of a Community virtue, making geographical and professional mobility the be-all and end-all for the New European.
The system for recognising qualifications will have to adapt to changes that may occur in the world of work or in education systems, in accordance with the ultraliberal philosophy that drives the European institutions. In this spirit, the Commission has defined a very peculiar social policy which encourages the training and mobility of workers under minimal training conditions that are supposed to ensure greater adaptability to labour markets.
On the other hand, the regulatory and professional bodies have expressed a number of concerns regarding the future of certain occupations and the quality of training given in some countries, in particular with regard to public health.
Finally, the directive on the recognition of professional qualifications is the consequence of the directive on the liberalisation of services. That is to say, the Bolkestein directive is topical now more than ever!
. We need a directive on the recognition of professional qualifications in order to guarantee the freedom of establishment and the freedom to provide services in the single market without discrimination concerning the level of professional qualifications. This principle is not disputed. We must avoid mixing it up with the infamous ‘Bolkestein’ proposal for a directive, the aim of which is to create a true single market in services and which we will discuss here in the coming months to amend it where necessary.
With regard to the amendments submitted to us in the context of the draft recommendation for second reading, I share the concerns of the craftsmen in my country, who are worried that the professional qualifications required for establishment will be devalued, which is incompatible with the Lisbon Strategy and the importance of training stressed therein. The legitimate concern to create a true functioning single market must not lead to levelling down. It is in the interests of both companies and consumers to provide qualified services and products. That is why I voted in favour of the amendments that, quite rightly, aim to strengthen the legal security of people involved in business activity.
. We voted in favour of this report, because it proposes to improve the running of producer organisations by introducing a crisis management system and by promoting fruit and vegetables, and local varieties thereof, given that eating fruit and vegetables makes a positive contribution to public health.
I agree with the rapporteur that we must foster the setting up of producer organisations in regions where such activity is very low, as in the case of Portugal. I also wish to highlight the importance attached to assuring the producer organisations legal certainty and to simplifying their control procedures, with the establishment of uniform criteria for the implementation of the checks conducted on the operational programmes by the various national and Community authorities.
We also welcome ‘the introduction of an effective system for managing market crises in order to prevent abandonment of the sector in the face of major price collapses’. As for its practical implementation and the ‘safety fund’ mentioned in the report, this should be made up entirely of Community funds, given that this would be the fairest way of resolving the situation.
The report is aimed at simplifying the EU’s organisation of the market in fruit and vegetables. It retains the common agricultural policy’s existing structures, however. We cannot, therefore, support the report.
. It is well known that agriculture is of major importance to Portugal. In this context, my country should seek to protect an area that is beyond the interests of one specific professional class; it is of interest to the nation as a whole. In this context, I voted in favour of this report, because I feel that this proposal meets the expectations of the producer organisations, and because I advocate a suitable model for the support scheme for processed products.
– I voted against the removal of the opt-out possibility so that an individual worker may work more than eight hours overtime a week because of practical reasons according to the needs of the workers and the Maltese industry. On this there is a consensus between all social partners in our country.
I am in favour that we limit working time and that a better balance be created between working time and the family. However you have to understand that in our country there exists no renting market, while land is scarce and very expensive. Each family nucleus, especially young people, borrow thousands of pounds so that they may have a place where to live. They commit themselves for a long number of years where they pay huge sums of money, and a large part of all their income including overtime, to pay the apartment or house where they live.
A great number of these families are in a situation where it is not because they want to, but because the market so dictates, where they depend in a substantial way on the income derived from their overtime not for capricious spending but to satisfy these commitments. The most vulnerable families are those with a low income.
If we limit their overtime we would not be helping them but we would be further nailing them to a cross. And who is going to give them the money they need? The European Union? The Labour Party had warned about this problem and we are here to try and solve it. I am much afraid though that the road is uphill.
Mr President, I wish to explain why I did not vote in accordance with the party line on most of the amendments to the Cercas report. The reason was that, after taking into account informal meetings with the largest trade unions in my country, it emerged that, at present, Malta is not in an economic position to be able to implement the directive on working time.
As explained by my colleague who has just addressed this House, the lower-income social classes would be unable to honour their commitments unless their incomes were supplemented through overtime and other allowances.
Mr President, ladies and gentlemen, I asked a representative sample of the 20 million senior citizens from Italy, a large number of whom voted for me to be here as a Member of the European Parliament to represent them, how I should vote on the reduction in working time. The sample replied: ‘Some people want to make us work all our lives, every year of our working lives, plus as many months, weeks, days and hours in the day as are possible and imaginable, and as if that were not enough, they also want us to collect our pensions for as few years and months as possible, and to collect the minimum amount possible. The only thing we can hope for is at least to be able to work as little as possible during the working day.’ I have therefore voted in favour of the Cercas report and of the amendments reducing working time.
. I voted against the report on the Working Time Directive because individual workers should lose their right to opt out of the maximum 48 hour working week. This proposal is an intolerable interference with personal freedom of choice and liberty and typifies Brussels' mindset of wishing to dictate every facet of our socio-economic life.
Unfortunately, the amendment to preserve the opt-out clause was defeated and thus the rest of Europe is lining up to foist upon us a Working Time Directive which is largely unsupported within the United Kingdom. This is one of the insufferable burdens of EU membership and a salutary warning against the increasing Brussels' control which the new Constitution would bring upon us, given the socio-economic dogma which it contains in Part III.
. UKIP MEPs voted AGAINST Amendment 37 because the Working Time Directive is already operating and will continue. We therefore aim to mitigate its worst aspects. Currently it is possible to opt-out of the 48-hour week by way of either an individual, or a group, signing an agreement with the employer. The European Commission wishes to retain the opt-outs, the CERCAS report eliminates them.
Amendment 37 was listed as, ‘Proposal to reject the Commission proposal’. By voting against this amendment UKIP was seeking to restore the commission position, hence retaining opt-outs.
. At a time when the Constitutional Treaty requires the left to fight for a ‘yes’ vote, I believe that the amendments that the Cercas report has been able to impose on the Working Time Directive constitute a victory, given how strong the pressure from the right has been. However, this victory cannot disguise the social backward step that remains in the text voted on today. In particular:
1) the opt-out will stay in place for three years
2) the annualisation of working time will no longer be negotiated by the social partners. This is therefore a backward step in a vital area, that of monitoring flexibility.
3) although periods of ‘non-productivity’ – for example, being on call – are still accounted for in the working time, exceptions could make it possible to calculate them specifically.
The Constitutional Treaty aims to introduce more social dialogue, but the current directive reduces it. In addition, this directive affects one of the fundamental achievements of the battles of the last century: the reduction in working time, and the regulation of the working day. That is why, while welcoming the efforts of Mr Cercas and of the Socialist Group in the European Parliament to push back the ultraliberalism with which the directive is stamped, I have abstained.
. I fully support the CERCAS report as a meaningful step towards a 48-hour working week in all 25 member states, from 2010. It will eliminate the current opt-out, and introduce strict new conditions on how ‘on call’ time can be counted towards the 48-hour week. Working time will still be calculated over a 4 month period, with exemptions available to calculate over 12-months – subject to stronger control through collective bargaining.
Proper regulation of working time is a cornerstone for social Europe. It reconciles work and family life and addresses an important health and safety issue.
It is totally wrong that an opt-out is available on health and safety law, and important that it is ended as soon as possible. The greatest risk is that this opt-out is extended to all Member States which would render regulation of Working Time redundant, resulting in a race to the bottom.
The implementation date of 2010 gives both sides of industry time to negotiate new agreements that take account of the 48-hour week. The European Trade Union Confederation (ETUC) fully supports the Report as offering a fair deal to workers across the EU.
. I abstained during the vote on the Cercas report on the revision of the Working Time Directive. The approved compromise text cannot be considered as progress for social Europe. We will need to remain very vigilant about holding onto social achievements.
Firstly, the directive’s guiding principle is flexibility, not workers’ health and safety.
Secondly, even if the opt-out which allows Member States to deviate from the working time provisions will lapse in time (three years), this does not prevent Member States, at their request, from having working time stipulated on the basis of individual contracts and thus from by-passing social guarantees of negotiated agreements for three years.
Thirdly, the possibility of annualising working time also by means of legislation is the undoing of an exclusive right for social consultation.
Although Parliament describes stand-by time (on-call duty) as working time, the inactive part of stand-by time can be calculated in a ‘specific way’ (via a collective agreement or statutory arrangement), without there being guarantees for the workers involved.
Moreover, the division between active and inactive stand-by time is also threatening to extend to other sectors.
. We welcome the fact that Parliament has not adopted a large number of the proposals contained in the Commission’s position on the new directive on working time. This is one of the most dangerous aspects of the attacks on workers’ rights and jeopardises the gains made in a struggle that has lasted over 100 years, affecting millions of workers and their families.
We welcome the scrapping of the opt-out, three years after a new directive, to which we contributed, was adopted.
We are very disappointed that a classification of inactive time has been accepted, and that the rulings of the Court of Justice are to be disregarded. This gives rise to the possibility of the work place being subject to still further deregulation, leading to even greater difficulty in reconciling working life and family life and in protecting workers’ health and safety. There is also the possibility of working hours being annualised. Hence our vote against.
We believe, fully on grounds of principle, that the EU should not make decisions concerning the Member States’ working times. That is an issue for the parliaments and both sides of industry in each Member State to decide about. We have chosen to support those amendments that open the way for increased national self-determination, but are voting against the resolution as a whole.
. In principle I do agree with the majority of views and arguments expressed in this report. However in Malta many workers work long hours because they need to do so either to make financial ends meet or to fulfil other commitments.
In certain areas the Directive is inflexible and would have adverse repercussions on our small Island economy and to all its stakeholders.
The implementation of this report could damage our attempts to try to retain and possible create jobs without eroding the social model.
Workers choice and competitiveness, on the one hand, and the effective delivery of public health care and safety on the other, are both vital for the wellbeing of the Maltese people and it is not possible to trade one of against the other.
Its crucial for Malta therefore, to retain the individual's right to choose to opt out.
This position enjoys broad consensus in Malta, including the trade unions.
A wide spectrum of our population do not see the report as being beneficial for Malta. For these reasons I feel therefore, that is not yet opportune for me to vote in favour of this report.
. My own region – the East of England – suffers the longest working hours in the U.K., with one-in-ten of people in transport working over 60 hours per week; the same numbers of machine operatives working more than 56 hours per week, of skilled tradespeople more than 53 hours per week; and of construction and storage workers more than 50 hours per week. Just as it was right to bring in the minimum wage to combat the problem of poverty pay, it is now time to call time on excessive working hours, which see workers bullied and exploited, fuel stress and other health problems, and which damage family life. That is why I fully support the end, with necessary safeguards, to the British opt-out from EU Working Time rules.
. The Cercas report, which the MEPs have approved despite numerous gaps, calls for the deletion of the ‘opt-out’ clause that the Commission proposed to keep. This clause, allowing certain Member States to push the legal working week beyond 48 hours, worsened social dumping in Europe. In a Europe without borders, French companies bound to the 35-hour week will not be able to compete with their competitors based in European countries that make use of the opt-out clause.
However, we do not have any illusions. Adoption of Mr Cercas’s report is just a first step. At first reading today, the European Parliament has forced back the European Commission because many MEPs are afraid of the French electorate expressing their displeasure on 29 May.
. I voted for Amendment 37 calling for the rejection of this draft directive, which retains the negative points of the previous legislation such as the opt-out and begins the process of dismantling the working time rules.
The rapporteur, Mr Cercas, however, is attempting to demonstrate the European Parliament’s intention to secure abandonment of the opt-out, a real poison for the future of European social law, within three years. I think we need to support him in this aim. Nevertheless, I cannot accept that, in return, he is allowing the 48-hour maximum to be calculated over a 12-month period and is allowing working time to be calculated and annualised as employers have demanded, as well as reducing the extent to which time on call is taken into account.
This compromise is not satisfactory and is in no way a step forward as we have the right to expect in the European Union. It even includes some backward steps.
We are in the early stages of the legislative procedure, and a vote in favour of the Cercas report is nothing more than support for the approach taken towards abandoning the opt-out. Nonetheless, at the end of the codecision stage, I will not approve a working text based on 48 hours.
. The Commission’s proposal to amend the Working Time Directive is, in practical terms, detrimental to millions of workers in Europe. The opt-out remains in place, although it is proven that it leads to longer working weeks and affects workers’ health; it should be repealed as soon as possible, preferably in 2008, and I support Mr Cercas’ compromise to that end. We regarded the extension of the reference period from four months to a year, with peaks of 65-hour weeks, as a feudal 19th century phenomenon, and that is why we must hold onto the four-month reference period. Finally, the ruling by the European Court of Justice in respect of on-call duty must be adhered to.
The Commission is accommodating the wish of companies to become more flexible in a unilateral manner. The maximum 48-hour working week as we know it is, in fact, already archaic. The current working week is around 40 hours, with the large majority of workers wanting an even shorter working week. That is why I would argue in favour of a European Working Times Standard to further redistribute the work and better reconcile work, family, care and education.
. I believe that we must amend the 1993 working time directive so that it may better fulfil the realities of today’s world. It will, however, have to ensure a high level of health and safety protection for workers, offer businesses greater flexibility in how they manage working time, and allow greater reconciliation of work and family life.
That sounds as though we want to put a square peg in a round hole. I feel that our contribution should allow the reference periods to be lengthened. I am in favour of annualisation, which can also affect workers and which will enable us to accommodate fluctuations in demand, particularly seasonal fluctuations.
With regard to on-call time, I could have lived with the Commission’s proposal respecting the subsidiarity principle, because it stipulates that the inactive part of on-call time is not considered working time, unless national law or a collective convention insists otherwise.
Finally, I believe that keeping the opt-out is at odds with the aim of the directive.
Working time is something that lends itself to national legislation and that the EU should not regulate. There is, however, now already a directive at EU level that regulates working time, and the present directive is designed to update the existing directive. The Liberal Party has therefore voted in favour of ensuring that individual rules in the working time directive are as constructive as possible. We have defended the principle of subsidiarity and a flexible labour market in which employees’ health is simultaneously protected.
Unfortunately, a host of detailed regulation, which we believe may damage small enterprises in Europe, was voted through. We therefore voted against the proposal as a whole.
. Further to the adoption of Amendment 10, the Dutch delegation of the People’s Party for Freedom and Democracy thought it wise to vote against the amended Commission proposal on the organisation of working time. According to the VVD delegation, the fact that Europe prescribes that the total on-call duty, including stand-by and rest times, should be considered working time, is an example of interference from Brussels which will only lose Europe even more support, at the very time when it needs even more of it.
. I congratulate my colleague Mr Cercas on his excellent report.
He has struck an admirable compromise between the needs of a flexible labour market and the protection of individual workers from the damage long hours can do to their health and safety and work-life balance.
Annualisation of the 48 hour week will allow businesses to cope with seasonal fluctuations, sudden increases in demand or crisis situations.
The employee will be guaranteed reasonable hours over the whole of the year.
Ending the individual opt-out will give protection to those workers who under the present Directive face pressure to sign away their rights.
. The solutions we applied successfully in the past are no longer enough to overcome the problems we are currently experiencing in the shape of rising unemployment and a shaky economy.
The ‘standard’ employment relationship is becoming less and less the norm, and the society in which we live is becoming ever more flexible. This fact is reflected in new ways of organising working time, such as part-time work or working time accounts. Anyone who wishes to progress up the career ladder has no choice but to be flexible.
At the same time, however, we are also faced with the problem of decreasing birth rates in Europe, and it would be a disastrous mistake to attempt to reverse this trend by means of immigration. Work-family balance will play an ever more crucial role in this respect.
Parents are often pushed to their limits by the task of reconciling work and family duties. Flexitime will only benefit businesses and families if we make the necessary changes to support structures such as childcare facilities, in order to ensure that allowance is made for such changes. If it is the case that some fathers and mothers of young children have to stop working, then Europe may well already have missed the boat.
. Today the European Parliamentary Labour Party voted in favour of a compromise package on working time proposed by the PES the EPP groups in the European Parliament. It will now be put to the governments in the EU Council for consideration. It is in line with our vote in 2004 and supports the principle at the heart of this directive, the health and safety of workers and the aim to reconcile work and family life and increase productivity.
The EPLP understands the adjustment difficulties faced by the United Kingdom and others, but thanks to certain flexible provisions in the report, such as the extended reference period of 12 months, these difficulties are overcome.
We recognise that on call time is the same as working time, as ruled by the ECJ in the SIMAP and JAEGER cases. These landmark rulings have implications for the NHS and member states' health care systems, but by allowing member states themselves to calculate this part of working time, the compromise package we have achieved is sufficiently flexible.
The EPLP hopes a positive vote at the first stage of the process will ensure the adoption of a report on working time that safeguards workers' health and safety, makes work-life balance a reality whilst containing the requisite degree of flexibility.
. The fact that there was a clear discrepancy between the majority vote in the committee responsible for employment-related matters and the committee responsible for industry-related matters is, in itself, symptomatic of the imbalance to be found in the version put to the vote and in many of the amendments put forward.
I personally have confidence in a model that, first and foremost, upholds the subsidiarity principle, giving the Member States sufficient leeway to adapt the rules on working time to their own economic situation. The priority is to be able to adapt to each country’s economic reality and specific needs, in all circumstances, provided that core values are adhered to, because this is one of the main guiding principles of national legislation, and is certainly true in Portugal’s case.
In any event, excessive rigidity in any regulation in this area is damaging to the economy, to industry and to the service industry, and consequently affects both workers and people seeking work.
. In the Working Time Report and every work related report, I look to see if the largest work force in Europe, home carers are included. They aren't.
This is particularly sad because a document that deals with the amount of hours someone works in a week applies to them more than any other group of workers in the EU. We could and should have looked at issues like ‘on call time’ in relation to home carers. This is more than a missed opportunity. It is discrimination and exclusion of people who work long, long hours, people who are always on call.
Can we resolve that we will examine the situation of carers and that we will include them in our recommendations on work in future, and that we will no longer discriminate against this important workforce which is already discriminated in the area of pay.
.  My position on this issue is inspired by the belief that weekly working time, a key aspect of social and economic life in EU Member States, should not be regulated at European level.
Working time comes under the heading of employment law, which is adopted in every democratic country by a parliament that represents all parties involved in the employment process. This provides a sufficient guarantee that employees’ and employers’ rights will be respected.
Today’s vote is a black day for European entrepreneurship and prosperity. The ‘yes’ votes cast by the Left and the Liberals meant that the proposal to tighten up the Working Time Directive was adopted by the House. The latter will now become one of the most damaging pieces of European legislation, as it amounts to nothing less than a decision to transfer the problems experienced by the French and German economies to all the other countries. This includes those countries opposed to such measures, such as Poland, Great Britain and Ireland. Doctors, nurses and some journalists will be hit hardest by restrictions on weekly working time and the inclusion of on-call time in working time, and the end result will be that the competitiveness of the European economy as a whole will be reduced even further.
In this instance, Parliament’s attempts at justification through references to the Lisbon Strategy are the height of hypocrisy.
.– The parliamentary group of the Communist Party of Greece will be voting against the 'organisation of working time' directive, because it is a vengeful attack by the EU, the urban governments and big business on the rights of the working class.
The aim of the proposals by the Commission and the rapporteur is to undermine working time by introducing two new terms – active on-call time and inactive on-call time – and more flexible working time in order to increase the profits of big business.
The time referred to as inactive on-call time does not count as working time, despite the fact that the employee is at the employer's disposal.
Thus, Pandora's Box has been opened and employment law has been blown sky high. The definition of working time and the length of the working day are matters which have been the subject of class-based conflict between the working class and big business for many years.
The consequences for the working class are painful: more unpaid work, whenever and however the needs of capitalist production dictate, thereby undermining collective labour agreements, the intensification of slavery, more accidents at work, worsening insurance and pension terms, drastic reductions in free time for social activity and the breakdown of family life.
The Communist Party of Greece is helping to reconfigure and reinforce the class-based orientation of the working-class movement, in order to bring about radical changes and satisfy the contemporary needs of the working and grass-roots classes.
The issue of regulating working time is complicated. The main thrust of my thinking in connection with this directive is that issues of this type should in the first place be dealt with at Member State level. When, therefore, the proposal concerning the opt-out – a rule, moreover, that is not applied in Sweden - was voted down and the proposal to calculate average working time over a period longer than four months was rejected, I thought it right to vote against the proposal as a whole.
That concludes the explanations of vote. The sitting will resume at 3 p.m. with the statements on the future of Europe sixty years after the Second World War.
The next item is the statements on the future of Europe sixty years after the Second World War.
You will recall that I made a statement on the end of World War II in Europe last Monday, a day that coincided with Europe Day, in a month of May in which, furthermore, a year has passed since the accession of ten new countries.
In view of this triple coincidence, the Conference of Presidents decided to hold a debate today on the future of Europe 60 years after World War II, which would be more than a mere commemoration, more than a look backwards: it would be a look at our future on the basis of the memory of our past.
Mr Juncker and Mr Barroso are here to introduce it ...
who have recently been in Moscow attending the events held there to commemorate the end of the war and who are now joining us for this debate which, as I have said — and I would like to insist on this — will try to look forward to our future and not just remember the past.
We are grateful for the efforts both of you have made to be here amongst us. Your presence here undoubtedly enhances our debate. I shall firstly give them the floor, as is customary.
Mr President, Mr President of the Commission, ladies and gentlemen, 60 years have passed since the end of the Second World War. Remembering 8 May 1945, the date that marked the surrender of the Third Reich, is a profound duty, and I should like to congratulate the European Parliament on not failing to remember 8 May 1945 here today.
The duty of remembrance is a profound duty, and I believe that it is particularly profound for those who were born after the Second World War, the men and women of my generation. When we set about remembering 8 May 1945, the surrender of German democracy in 1933 and the dreadful period separating those two dates, as the younger generation, we must remember with a great deal of restraint, at least as regards the generation of men and women involved.
People who, like me, were born after the Second World War – in 1954, 1955 and later – must remember with restraint because we were not witness first-hand to the tragedy that descended upon the European continent. We did not see, as those before us saw, the concentration camps and the prisons where people were killed, tortured and humiliated, to the point of complete debasement. Unlike them, we did not see the battlefields, because we did not have to cross them with our souls, and very often our bodies, carrying the weight of death. We could not, nor had to, observe, like those who could and had to do so, the long processions of prisoners who crossed Europe from every country, in fact forming a single European funeral cortege. Those of us who were born after the Second World War have not been confronted with tragic choices, whether individual or collective. We did not have to say either yes or no; we were able to bask in the glow of the post-war, having been spared such tragic choices.
Remembering 8 May 1945 is an act that stimulates our collective memory. It is extremely significant when first-hand memories and first-hand experience of the war and its immediate aftermath – real-life knowledge with a host of personal experiences and noble feelings – are about to become part of history, with all that history entails in terms of distance and supposedly objective interpretations with regard to memories. Today, the first-hand witnesses of this dreadful period of European history are leaving this world behind. It is moving to witness Russian war veterans on their lorries in Red Square and the long procession of people who went to war for themselves and for us, and whom today can no longer walk. We, on the other hand, all know what they are walking towards. The duty of remembrance is a profound duty.
For the men and women of my generation, the act of remembering not only means remembering with restraint but also with a great deal of gratitude. Above all, gratitude must be shown to our fathers’ and grandfathers’ generation who, upon returning from the battlefields and concentration camps, and once freed from the prisons, had every reason to give in and do nothing but bemoan their fate. Instead, they rebuilt Europe and made Europe the finest continent in existence. Let us show our gratitude for the extraordinary achievements of a generation of men and women who had no choice but to go to war, and who wanted to make peace!
In remembering and in feeling this profound duty of remembrance, we must also speak the truth. For Europe, 8 May 1945 was a day of liberation.
8 May 1945 was also a day of defeat. By this, though, I mean the defeat of fascism and of National Socialism, as well as the end of democratic capitulation in the face of the terrible events that had taken place since 1933. Above all, however, it was also a day of liberation for Germany.
I should like to tell the elected representatives of the German people present in this Chamber that the Germans are better neighbours to us now than they have ever been.
In truth, in remembering 8 May, 9 May and 10 May we are also showing our gratitude to the people who combined their strength and energy with that of Europe to liberate the European continent. With 60 years having passed, rather than 60 years late, I should like to state the extent to which we, as Europeans, must show our gratitude to the young US and Canadian soldiers who came from the other side of the ocean to Europe in order to liberate it, and we do not even know the number of other countries they helped to liberate. We ought never to forget.
I am also thinking of the soldiers of the Red Army. What losses! What an excessive number of interrupted life stories amongst the Russians, who contributed 27 million lives to the liberation of Europe! No one needs to harbour a great love – although I do – for the profound and eternal Russian State to acknowledge the fact that Russia deserves well of Europe.
I should like to pay particular tribute to the people of Europe who were able to say no whilst others were all too often tempted to give a faint yes. I should like to pay tribute here today to the people of Great Britain who were able to say no, and without whose contribution nothing would have been possible.
The restored freedom at the start of May 1945, however, was not enjoyed in equal measure throughout Europe. Comfortably installed in our old democracies, we were able to live in freedom in Western Europe after the Second World War, and in a state of restored freedom whose price we well know. Those who lived in Central and Eastern Europe, however, did not experience the same level of freedom that we have experienced for 50 years.
They were subjected to the law of someone else. The Baltic States, whose arrival into Europe I should like to welcome and to whom I should like to point out how proud we are to have them amongst us, were forcibly integrated into a group that was not their own. They were subjected not to the but to the that was not their own. Those people and nations that underwent one misfortune after another suffered more than any other European.
The other countries of Central and Eastern Europe did not experience that extraordinary capacity for self-determination that we were able to experience in our part of Europe. They were not liberated. They had to evolve under the regime of principle imposed on them. It is with great sadness in my heart that I mention the harsh words said today on the subject of enlargement. With the Second World War finally coming to an end, however, I say today, long live enlargement!
This post-war Europe which, without the War, would never have become the Europe that we know today; this Europe, risen from the ashes of the War, would never have come into existence if it had not been for the so-called founding fathers of Europe – people such as Schuman, Bech, Adenauer, de Gasperi and others – who, from the post-war phrase ‘war, never again’ gave birth to hope, prayer and a programme for the first time in the history of the continent. Today, we must remember with emotion and gratitude those people who had the courage to say yes after having first said no.
They could not have done so if they had not felt overjoyed by the noble and profound feelings of their people. We say nothing against the will of the people. We have been able to build Europe as we have done after the Second World War because the people of Europe wished never again to relive the tragedy experienced by the European continent twice over during the 20th century.
There are the founding fathers of Europe who are well-known; there are the peoples who evolved in the shadows and who shared these noble feelings, and then there are the philosophers, the thinkers and the politicians whom we all too often forget: Leon Blum, who dreamt of Europe from inside a French prison, the great Spinelli who was incarcerated on an Italian island by the Italian Fascists, and others who are nameless but to whom we owe a great deal. I should like to pay tribute to those people, whether forgotten or anonymous, who made it possible to create what was created after the Second World War.
There was the free part of Europe and the part of Europe that was paralysed by the disastrous historical decree, the Yalta Agreement, which sought to divide Europe into two forever. It sought to divide it into two parts which very often stood glaring at each other and between which we have all too often been unable to build bridges. The Cold War – the term lovingly used to describe the other tragic period of European history – paralysed Europe’s greatest powers and prevented its foremost talents from expressing anything of benefit that they might have expressed if given the opportunity.
Personally speaking, I was born in December 1954, but I prefer to say that I was born in 1955. First and foremost – if I may digress – I grew up respecting the achievements of my father’s generation, which experienced an awful two-fold fate. Firstly, because the people of Luxembourg born between 1920 and 1927 were forcibly enlisted into the German Wehrmacht, and secondly, because they wore a uniform that was not their own, and which served ambitions other than theirs. It is an awful fate to have to wear the uniform of your enemy. The same comments apply, moreover, to the people of Alsace and Lorraine, to whom I pay homage.
I grew up in the Cold War environment in which the world, it seems, was easier to understand. There were those who were with us and those who were against us. We did not know why we liked those who were with us, but we knew that we had to bear hatred towards the others. We knew that the threat was coming from the other side, and those on the other side believed that the threat was coming from our side. How many lost opportunities! How much time was lost in Europe as a result of those foolish analyses during the immediate post-war era.
Let us rejoice, today, at no longer having to refer to the uncompromising logic of the Cold War and at being able to make peace between the two halves of Europe.
I often think about the wise men of Europe, such as Churchill – doubtless because I myself am not one of them. In 1947, when the first congress of the European Movement met at the Hague, giving birth to the idea of creating the Council of Europe in the face of the refusal by the Soviet Union to allow the other countries of Central and Eastern Europe to take part either in the Marshall Plan or in the creation of the Council of Europe, the great Churchill declared with his own prophetic offering: ‘We are beginning in the West a job which we will complete in the East.’ Ladies and gentlemen, let us take pride in having achieved that.
I recall the words of Victor Hugo who, in 1949, wrote: ‘A day will come in Europe when the only field of battle will be minds opening up to ideas; a day will come in Europe when the bullets and the bombs will be replaced by votes.’ Let us take pride in having achieved that today.
Let us take pride in being able to say this to the European Parliament, the elected representative of the people of Europe, whose Members are the heirs of those who were able to say no when no needed to be said, and of those who were able to say yes when yes was the only remaining option. Let us show our gratitude towards those who said no when no needed to be said and let us take pride in all those who, today, are saying yes to a great Europe, and to a Europe that has seen its history and its geography reconciled. Let us take pride in those who do not wish for Europe to become a free trade area, and let us take pride in those who, like us and like millions of others, believe that Europe is a complex continent that deserves more than a free trade area. Let us take pride in the Europe built by those who were there before us, and let us conduct ourselves in a manner becoming of their heirs.
.  Mr President, Mr President-in-Office of the Council, honourable Members, dear friends, it is a great honour for me to represent the Commission in this ceremony in this Parliament that represents Europeans. Today we are looking back at the past and looking forward to the future. We are here to remember, to acknowledge and to build.
Let us first look at the past. The greatest worldwide conflict was the source of mixed feelings among all those who survived it; a source of relief for many, a source of emptiness, for sure, and often a source of fear of the future, fear that the post-war world might not be better – and might in fact be worse – than what went before.
We therefore remember. We remember the scale of destruction that particularly ravaged Europe. Hardly any country emerged unscathed. What some have referred to as the ‘European civil war’ was witness to the inhumanity that man is capable of visiting on man. We Europeans often feel proud of the great achievements of our civilisation and our culture, of the great triumphs of the European spirit, yet we must humbly acknowledge that some of the worst horrors that the human race has ever perpetrated took place in Europe during the 20th century.
However, we should also remember the great stories of triumph over adversity, the personal journeys which so many Europeans made to find a better life, some crossing mountains and seas to reach their goal of a happy, peaceful existence. Some found it simply by returning home. We remember those who did not have that chance, those for whom the light of freedom went out almost as soon as they saw it; those for whom one nightmare was replaced by another.
Let us recognise that something remarkable came out of the ruins of Europe in 1945. Let me give you a quote from one of the visionaries of that time, speaking in Zurich in 1946. He said: ‘I am now going to say something that will astonish you. The first step in the recreation of the European family must be a partnership between France and Germany. In this way only can France recover the moral and cultural leadership of Europe. There can be no revival of Europe without [...] a spiritually great Germany’. Churchill was right. It is easy to forget now the courage it took to say those words at that time. What he said was astonishing.
Even more astonishing were the deeds that turned those words into reality. We should remember the extraordinary determination shown by Robert Schuman, Jean Monnet, Konrad Adenauer, Alcide de Gasperi and others and what they achieved, reconstructing rather than retreating into retribution. We should also remember and recognise the vision of transatlantic leaders who helped shoulder the burden of reconstruction rather than turning their backs on it.
Before we get too carried away, let us pause, because what the founding fathers started was remarkable but incomplete. As the Commission said in its declaration of 9 May: for millions, true freedom was only to come with the fall of the Berlin Wall, not the end of the Second World War. After 1945 they lost their liberties and opportunities almost as soon as they had regained them. In some cases they lost political control of their countries; in others, they lost their independence. For many people in Europe the end of the war meant peace and freedom; but for some it meant only peace, not yet freedom.
We should not forget what Europe was. Sixty years ago here on this continent we experienced the Holocaust. About 30 years ago several countries in southern Europe, including my own, were still living under dictatorships. Until about 15 years ago half of Europe did not enjoy freedom and democracy. That is why I have difficulty in understanding how we can fail to be optimistic about the future of Europe when we see where Europe is now compared to where it was only a few years ago.
However, that, luckily, was not the end of the story. What European leaders of the 1940s and 1950s constructed was a light and a magnet: a light through dark years for those who had no prospect of the peace, prosperity and stability that other Europeans enjoyed, and an extraordinary, powerful force of attraction for those peoples and countries that were breaking free and saw the European Community – as it was called then – as a catalyst for the transformation of their countries.
For my generation, Europe was always synonymous with democracy. As an 18-year-old, I, with others, was determined to set my own country free from a deadening, authoritarian, backward regime. That is why I and many people of my generation especially admire the extraordinary efforts of the peoples of the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Poland, Slovakia, Slovenia and Romania and Bulgaria to fight for democracy, and how they relate the very idea of Europe to that of democracy. It should be, and is, with enormous pride that the European Union and its institutions embrace those new Members and peoples, as well as those of Malta and Cyprus.
So this transformation is worthy of recognition and commemoration. Why? Because it appears at times to be almost forgotten. Today it is too easy to take for granted the firm foundations of the new Europe in which we live, a Europe of freedom and shared values.
That is why we must state: the European Union cannot be the victim of its own success. Integrating such a variety of Members, which are united by a common project, is a truly extraordinary achievement. The challenge that we are all facing is an extraordinary one. I am convinced that implementing this tremendous project, which will soon incorporate 27 countries and 500 million people, will take place in spite of the stormy periods that will inevitably occur from time to time.
This implementation sometimes takes place so peacefully, however, that we run the risk of forgetting what preceded it. From now on, the accounts of murderous conflicts ravaging Europe appear to be confined to the history books. They were making the headlines as recently as 10 years ago, however, when massacres were taking place in certain Balkan countries.
We can say ‘never again!’ on our continent. It is easy to say, but the history of Europe proves that we have to work towards peace and not take it for granted. This is without doubt hardly a cheerful outlook, as today in Europe, problems and fears exist. In Berlin, in the large building that once housed what the Democratic Republic of Germany called its Parliament, is inscribed the word , which means doubts. Doubts and fears exist, particularly amongst young people. Their fears are serious: the fear of finding or not finding a job, and the fear of a more competitive world that is sometimes perceived as a challenge. The fear, however, is that of finding or not finding a job, and not the fear of finding or not finding one’s own country.
At present, it is sensible to find an effective means of solving the difficulties linked to the integration of markets, whether the difficulties are real or only perceived as such. It is not a question of armed conflicts between competitors who become adversaries or enemies. That is why in confronting these fears, we have to follow the example of the generations before us; we have to show the same imagination and the same courage. Let us recall that the ambitious partnership that we concluded in Europe has been the source of peaceful revolutions, which have brought freedom and democracy to millions of Europeans!
The European example – the Europe of the Six, of the Ten, of the Twelve, of the Fifteen and now of the Twenty-five – has been the true driving force behind democratisation in Southern Europe, in Latin America and later in Central and Eastern Europe. Let us remember that liberty is the driving force which stimulates growth, employment and investment, and which offers a greater number of Europeans the chance of a better life.
The spirit of democracy and modernity in our societies is testament to our capacity to reinvent our continent. From its internal market to its external borders, from the promotion of internal cohesion to the protection of sustainable development and the environment, from the solidarity dimension to that of justice in all four corners of the globe – as we are not seeking a Europe that is closed in on itself – the European Union is constantly building Europe. It does so in concrete stages that improve the everyday lives of our people. Ratifying the Constitution will strengthen these undertakings and will lay the foundations for ever more significant advances in the future.
Let us therefore remember today that appalling war and its consequences. In our work focused on the future, let us take our inspiration from the visionary ambition and the determination of the leaders and the citizens who preceded us, from reconciliation to cooperation and from cooperation to the European Union!
.  Mr President, Mr President-in-Office of the European Council, Mr President of the Commission, ladies and gentlemen, in 1945 – 60 years ago – Europe was a ruined battlefield. A barbaric war had claimed the lives of over 55 million people, millions more – untold millions – were uprooted, millions were made refugees or driven away from their homes; parents lost sons, wives lost husbands, children lost fathers. By the end of March 1945, my own father, a private in the Army, was missing. It was only a very long time later that we learned that he was among the dead. I never saw him.
In 1945, many of Europe’s cities were laid waste; its economy was in ruins. In the world at large, the mention of the name of Europe brought fear and dread. Where responsibility for the outbreak of the Second World War lay is not a matter of doubt: the illicit National Socialist regime in Germany whipped up its racial delusions and claims to power into an inferno of aggression against all the other peoples of Europe. The attempted extermination of the Jews was to be the worst of its crimes. National Socialist totalitarianism led the whole of Europe into ruination. When the end came in 1945, the German people themselves were among its victims, at a time when victors were thin on the ground.
Instead of victors, there were survivors, some fortunate, some unfortunate; the former in the West, the latter in Central and Eastern Europe. Far-sighted American support made it possible for new life to resume in the west of the continent, enjoying freedom, respect for human dignity, democracy and a market economy founded upon the law. It was Winston Churchill, as we have just been reminded, who sketched out the vision of a United States of Europe – and let me add that Europe could never be complete without Great Britain. After 1945, starting with its Atlantic coast, Europe was resurrected; its peoples, exhausted but rejoicing that they could start again in freedom, drew together. Robert Schuman will always be remembered and honoured for reaching out to the Germans and inviting them to join in this new beginning. Without French magnanimity, Europe would again have remained no more than an insubstantial idea – and let me add that, now that the European Union is making another new beginning with a single constitution, Europe in future, too, will need France, more than ever, to be constructively involved.
In 1945 the peoples of Central, Eastern and South-Eastern Europe, too, were filled with the hope of a new beginning, of having, as those who belonged to the same European culture in which we all share, a new chance of life in freedom and peace. They had to learn from bitter experience that peace without freedom amounts to only partial liberation from the yoke of totalitarian injustice. Their hopes were crushed by the Soviet seizure of power. Although National Socialist totalitarianism was vanquished in 1945, Stalinist totalitarianism divided Europe and imposed its unjust rule on the peoples of Central, Eastern and South-Eastern Europe. Hope, though, did not desert the less happy survivors of the Second World War – the hope of a shared Europe, intellectually, morally and politically renewed, with the prospect of prosperity for all its citizens. To this hope they eventually gave shape in a peaceful revolution, the watchword for which was . It would take decades for the wall to be broken down.
Having been a member of this House ever since the first direct elections to it in 1979, I see our debate today – a debate that we are holding together in a dignified fashion, and with the gravity it deserves – as a time to rejoice that Europe is now united, a time of rejoicing, too, in the presence among us of Members from eight Central European countries, who enjoy the same rights as we do.
It was in 1989 that the double burden of totalitarianism was lifted from Europe. What 1989 taught us was what power Europe’s values have for all of us and how much, if we want to retain our freedom, we rely upon the example of courageous men and women. After 1989, Europe could again begin to breathe with both lungs, to quote the words used by that great Pope of immortal memory, John Paul II.
The peoples of Western Europe had done valuable, indispensable, work in preparation for that day, and what they did will last. The establishment of the European Union with common values centred upon human dignity, the supranational union in a free community with its own binding laws were the consequent response to the opportunity presented by the end of the war. European unification is a project of peace and freedom.
All Europeans now have the chance, and the duty, to go down the road presented by a reunited Europe. We are now, together, engaged in building a Europe that defends its values for the sake of all its citizens. Europe can now give one single response to warfare and totalitarianism, by pressing on along the road of the one European Union of peoples and states, with perseverance, inner conviction and an acceptance of the diversity that is Europe’s strength and splendour. The current debate on the European Constitution is a great opportunity for us to remind ourselves of these fundamental things, because, for the first time in European history, our values and ideals are set down in a constitution.
Europa is not merely a political construction, but an intellectual living space. It is for that reason that the response to the terrible war, whose end we today commemorate with gratitude, had to be a moral one, a ‘never again’ to the unfreedom that leads to war, a ‘never again’ to the war that robs men of their freedom. That sums up the motivation behind building a new Europe, a Europe that repudiates totalitarianism, nationalist arrogance, and egalitarian inhumanity, a Europe that refuses to allow any one of its state to dominate the others, a Europe that affirms the unmistakeable dignity of every individual human being, the balancing of the interests of social groups and peoples, a Europe of respect and diversity, from which diversity, indeed, it derives its strength, a Europe of democracy and law.
A great deal of progress has been made in terms of internal reconciliation – reconciling the peoples and states of Europe with one another. We want – as we must – to complete this work of internal reconciliation, as we also wish to be reconciled with the people of Russia and the peoples in the Russian Federation. In the period of our history that is now beginning, Europe, though, will have to seek reconciliation in the world and with the world around us to a greater extent than ever before. Europe’s wars became world wars. Europe’s unification must benefit the world. We can be grateful to the Members of this House – and I wish to thank my colleague Elmar Brok in particular – who have drafted a resolution that will, tomorrow, express our values.
In this hour, we remember all the victims of the Second World War, and all the suffering and destruction. We recall how much peace and freedom belong together and the need for our work to serve mankind, not least in promoting dialogue between cultures.
Where this dialogue with the world bears fruit, we will defend the values that sustain us on our way into the future. It is thus that this day of remembrance can give us a new mission, bidding us work together to build a better world – a world more at peace, and a freer world.
.  Mr President, ladies and gentlemen, when thinking of 8 May 1945, and remembering what happened on it, we think of the period that preceded it, and also of the period thereafter. It is impossible for any German Member of this House to think of that date without at the same time recalling his or her own nationality. The group on whose behalf I speak includes MEPs from Germany, representing the country that wanted this war, that prepared for this war, that waged it and was merciless in organising it.
I also speak, though, on behalf of Members from Poland, the country that was the first to be overrun by the German army, as well as of Members from the countries – the United Kingdom and France – that were foremost among the Allies, without whose combined might Hitler could not have been brought down. Next to me sits Poul Nyrup Rasmussen, for many years Prime Minister of Denmark, a country that Hitler’s Germany overran and occupied overnight – one of the occupying soldiers being my own father.
I also speak on behalf of Members from countries that suffered under dictatorship long after the Second World War was over. My group includes a lawyer who defended victims of the Franco regime, and another Member who was a victim himself, having been tortured in the dungeons of the secret police. Some of my group colleagues are from Portugal and Greece, men and women who – like you, Mr President of the Commission – in their younger days rejoiced to see the dictators driven from their countries. My group includes my friend Józef Pinior, who will be the next to speak for the group, and who spent time being tortured in Communist jails for being a trade unionist and a social democrat.
For me to be able to speak on behalf of all these people is a privilege, a privilege I owe to the European Union. It is something for which we can all be grateful to the men and women who had to take on responsibility, after 8 May 1945, for the work of unification that they achieved. As the President-in-Office of the Council said, on that day, 8 May 1945, lessons had to be learned, and the right ones were. The history of the European Union, the post-8 May 1945 history of Europe, is a success story. It is the history of the firm determination that grew out of the ruins, the history of a ‘never again!’ This ‘never again!’ was not said to the empty air. It took on shape and form, forms in which we work today, from which we benefit today, forms that enable me to represent Members of the Jewish faith, that make it possible for my group to include Muslim MEPs, for there to be in my group Members who have suffered, and those who have learned from those who suffered. They make it possible for us to find common ground by affirming one thing: the lesson of 8 May must be that, if this ‘never again!’ is to be permanent, it must be fought for anew every day. For our democracy, for our Europe, our fight goes on day by day.
Let us, today, remember the causes, the period that went before, marked as it was by one insight. It is unique in the history of the human race for a state to define itself and its purpose in terms of the extermination of other peoples and races. Neither before nor since has there been a state that justified its own existence by saying that it existed as a state in order that the Jews, the Slavs, the Roma, the Sinti and the handicapped might be wiped out. Such a thing is unique in the history of the human race. That is the extraordinary thing about the Third Reich; the Nazis wanted not a trace to remain behind of the Jews of Europe.
A few weeks ago, I was at Yad Vashem, the memorial site in Jerusalem. I descended into the corridors and hallways below ground in which the fates of the millions of victims are depicted. The Director of Yad Vashem, who guided me around, said to me: ‘Every day, I descend into this hell and see them – the pictures, them alone. It is a hell.’ Then I went up the steps and through a corridor into the new museum, which has a wide glass frontage, and there, in the sunlight, is the city of Jerusalem. ‘Every day,’ said the director of Yad Vashem, ‘when I come out of that hell and see that sight, I know that they did not succeed. We are alive. We made it; the Nazis did not.’
Every memory, every day of remembrance, every name that we read out, is a victory over the criminals who wanted nothing to remain. If we remember them, the Jewish people remain, as do the Roma and the Sinti, as do those who were murdered for political reasons, as do also the people with disabilities. They remain in our recollection, and hence they live.
So many victims, so many names! Anne Frank was a little Jewish girl, whose only crime was to be a little Jewish girl in Amsterdam. On such a day, let us remember Anne Frank. Sophie Scholl was a young German student, whose only crime was to be an upright person, and who was beheaded at the age of 18 for distributing leaflets denouncing the Nazi regime. I also think of Krzysztof Baczynski, a young Polish poet, shot dead in Warsaw by a German marksman. Three names out of 55 million victims! Three names, yet enumerated to represent all the other victims. Let me repeat: three names which we call to mind, and which stand as representing all those whom we should remember.
Over past weeks, we have often asked about the point of this European Union of ours, and we have been asked what it is for. What this Union is for is described in our speeches today. The continuance to this very day of this work of unification, which is still overcoming division, still holding racism in contempt, still excluding from the community of democrats all anti-Semites, racists and Nazis, still holding these criminals up to scorn, still enumerating their deeds, and still remembering them – that is the basis, the moral and intellectual foundation of our European Union, the Union built up by our fathers and our fathers’ fathers.
In the meantime, Europe has a heritage; the EU is no longer a novelty. It is now 60 years old, having, in principle, been born on 8 May 1945. Right now, we have a heritage to manage if we are to pass it on. If we care for this heritage, knowing ourselves duty bound to remember that the Third Reich represented the moral nadir of the human race, from which we have drawn the right conclusions by creating this Union, then we European politicians will enable the young men and women who sit in this Chamber’s galleries to have a brighter future to look forward to than did their fathers and grandfathers in the past.
. Mr President, the British poet John Donne observed: ‘No man is an island, entire of itself, but a piece of the continent, a part of the main. If a clod be washed away by the sea, Europe is the less’.
That was in 1624, yet for over 300 years peoples and states continued to wage war across our continent. Tribalism and hatred are Europe’s ugly legacy. If we had not learned it earlier, the ‘war to end all wars’ should have shown us the futility and the trauma of organised warfare. Our awakening from that nightmare led to the League of Nations, yet we continued to distil the fruits of scientific advance into the firewater of the weapons of mass destruction. By the time World War II ended in Europe, on 8 May 1945, more than 40 million people had lost their lives.
A cynic might say that 20th century Europeans were slow learners. It took two bloody wars and a continent in ruins to teach us that a united Europe is worth more than the sum of its parts.
Not all of us were able even then to realise our aspirations for peace and freedom. While for most Europeans May 1945 marked the liberation of their countries from Nazi tyranny and the beginning of a new path to freedom and reconstruction, for those who found themselves on the wrong side of the Iron Curtain, one tyranny was quickly replaced by another. A further two generations were denied the liberty we now enjoy. As a student at the Karl Marx University in Leipzig in 1976, I saw this at first hand.
Our historical perspectives are inevitably different. But this must be a debate about the future, not the past. Let us rejoice that Europe is united in peace and that we can sit together in the same debating chamber with a set of common supranational institutions of government deciding on matters of mutual concern.
It was the imperative of dependence that brought the European Union into being and saw the Soviet bloc finally crumble. We started with coal and steel, the building blocks of post-war Europe; we built the common market, the basis of prosperity undreamt of by my parents; we made the single currency a reality for 300 million Europeans at the dawn of this new century.
As we mark the 60th anniversary of a lasting peace, we see that Europe has come a long way, through gradual steps to build solidarity between our peoples. There is no doubt that the European Union has been a success: have become part of our common legislative and social fabric. But there is no guarantee it will always be that way, and we stand now at a watershed, represented by the constitutional treaty. Can we move forward and consolidate this unprecedented era of peace, stability and prosperity, or will it melt before our eyes and be replaced by a new national rivalry and brinkmanship?
A columnist reminded us last week how thin is the veneer of civilisation, how weak the voice of human conscience when tempted away from the rule of law and respect for our fellow human beings. This is the challenge before our Member States as they are called upon to ratify the Constitution.
A peaceful and prosperous Europe was always based on the premise that strength lay in convergence and shared mandates. Cooperation has grown from trade to encompass social policy, employment, immigration, justice, policing and foreign policy. The revolutions in central and eastern Europe have lifted from our shoulders the yoke of Yalta, but we are confronted with new challenges. The challenge, for example, of feeding, clothing and housing a growing world population, while more and more are pushed into migration by war or hunger or sheer desperation. The challenge of dealing with a hole in the ozone layer, melting ice caps, rising sea levels and climate change. Or the threat of internationally organised crime, where some criminal gangs are now more powerful than some national governments, bringing misery to many though the trade in drugs and small arms and the trafficking of people, and working hand-in-hand with terrorists. None of these challenges can be faced by our countries acting alone. To provide the security, prosperity and opportunity which our fellow citizens expect government to deliver, we have to work together. And work together, too, with the United States and Canada, to whose people we owe so much and whose values by and large we share, not only to confront with them common challenges but to make them feel more comfortable with a new and more powerful Europe.
Europe has the potential to be a beacon of hope, a model of tolerance, diversity and stability, in a world where these attributes are still rare. We can insist on a bill of rights, or we can see our rights eroded. We can ratify the European Constitution and put our faith in democracy and accountable government, or we can continue to leave too much power in unelected hands. We can hold out the hand of friendship to the dispossessed, or cocoon ourselves in an illusory haven of prosperity. We can welcome Romania, Bulgaria, Turkey and the western Balkans and accept that Europe should be plural and diverse, or continue to treat each other with hostility and suspicion. Convergence is not just an ideal, it is an economic and political necessity. It is time to move beyond national self-interest towards greater convergence. Cooperation is the way forward, enabling us to face global challenges together.
Europe has a leading role to play in the era of global governance. It is a stabilising force and a benchmark for other countries and peoples. Trade and cooperation can bring to others the fruits it has brought to us, and for that reason my Group welcomes greater contact with Russia and the People’s Republic of China. But history should teach us not to be an instrument in supporting authoritarian regimes. Liberals and Democrats view with concern the direction of some of the Council’s policies: to undercut the Americans in some downward Dutch auction of human rights standards would be an affront to the dignity for which Europe’s people have fought so hard.
Just as no man is an island, no country is an island either. We are joined together in our custody of a fragile world and our stewardship of its inhabitants. Let Europe exemplify the dignity of difference and grasp the challenge.
. Mr President, I was born one month before 1945. My parents left Germany 72 years ago. In 1933, my father was a lawyer; he defended the Red Assistance and he should have been arrested. I was born exactly nine months after the allied landings in Normandy. I am a child of the liberation, of a military invasion that liberated European soil and allowed my parents to have a child, a ‘child of liberty’.
That is why our remembrance – my remembrance – is paved with horrors. The horror of Auschwitz, the that demonstrated the worst that mankind is capable of. Kolima, the that demonstrated what the most barbaric political ideology is capable of doing. Oradour-sur-Glane, which demonstrated what a military occupation can give rise to. Katyn, which demonstrated that liberation and destruction can take place at the same time. The entire Polish elite was massacred by the Red Army in order to prevent the Polish people from joining together and creating their own independent State. We then continued to commit massacres which were beyond compare, but which were nonetheless comparably lethal and cruel. There were the massacres of the colonial wars, and Srebrenica, which took place 10 years ago now, to the very day.
It is as a result of these massacres that men and women, who do not belong to my political party, but whose importance I acknowledge for having succeeded – because they did succeed – in building this Europe, be they De Gaulle or Adenauer, Willy Brandt or Helmut Kohl, François Mitterrand – little does it matter – did something extraordinary. For our part, those of us born after 1945 are the children of Europe, but we are also the children of anti-totalitarianism. This Europe was created to prevent totalitarianism from ever resurging, whether from the left or the right. To quote a song familiar to some: there is no supreme saviour, neither god nor king nor leader nor Communism nor Neo-liberalism. There is no liberating ideology of mankind. There is only one small and very fragile thing that many people mock and which is simply called ‘democracy’.
My dear friends, ladies and gentlemen, it is always either easy or difficult for a German to talk about ‘the war, 60 years on’. Germany, though, experienced both National Socialism, with all its barbarity, and Communist totalitarianism. Germany, then, is also a symbol of Europe, and if there is any obligation incumbent on our generation, then it is the obligation to speak the truth. My concern is not to set out to the House what Europe’s political tasks are, for we can do that day in and day out. My concern is solely with how seriously we take this anti-totalitarian obligation. If we really do act upon it, we may not, we cannot, disregard human rights and respect for human dignity for the sake of of any kind.
We have to talk to the Russians, but we also have to talk about Chechnya. We have to talk about crimes. We have to talk to the Chinese, but we have to talk about the way in which the Chinese people are oppressed. We cannot simply say ‘so let’s just lift the embargo’, and pass on to the next item on the agenda. So the Chinese get a few weapons. So they are sold a few Transrapids. With a history like Europe’s behind us, we simply cannot do that!
It is because we are obligated to truth, because we believe in Europe, that we all, when shaping and organising the Europe of the future, have to remember what Europe once was and what it must not be allowed to be again.
It is in times such as these that I – as one of those who think of Europe’s history in those terms – am proud to campaign for a constitution that embodies the heritage of the anti-totalitarian Europe. I am convinced that we will win; this constitution will become real in Europe. That is what I believe; it is an obligation upon us for the sake of our children, who will inherit what our parents gave us for safe keeping.
. Mr President, the fine speech delivered by Mr Junker together with the particular emphasis of subsequent speeches are in stark contrast to the extremely disappointing and worrying content of the draft resolution submitted to us on behalf of the majority of groups on the 60th anniversary of the Nazi surrender. I am convinced that in the majority of political groups represented within our Assembly, men and women will feel a sense of unease when faced with this text, which is more or less a revision of history.
When an institution such as ours evokes that founding event of Europe and the world today that was the victory of all the allies – US, British and Soviet of the anti-Hitler coalition, every word counts. Let us wager that in a declaration of this type, many men and women expected to read lines such as the following: ‘8 May 1945 was a day of liberation for Europe’. Why not, since it is the truth; it was a day when the Soviet army contributed in a decisive manner.
Without choosing to overlook Stalinist oppression in any way, a number of Europeans, when confronted with various demonstrations of nostalgia for the Third Reich, would without doubt have also hoped to hear us say that excusing the Nazi atrocities by pointing the finger at Stalinist crimes is unacceptable from an intellectual and moral viewpoint, and indeed that – in view of the war of remembrance that is currently bringing the Baltic republics and Russia into conflict – we should keep in mind Nazi Germany’s share of the responsibility in the tragedy of the Baltic States.
Ladies and gentlemen, I will clarify a point: all the arguments that I have just put forward were in fact taken from an article published the day before yesterday in the French daily , under the name of Michael Mertes, a former adviser to the ex-Chancellor, Helmut Kohl. That is your political family, members of the Group of the European People’s Party (Christian Democrats) and European Democrats! Thank God! We lost that war, it concludes, adding a line which I suggest you contemplate: the way we envisage the past teaches us more about our current attitudes than about the past itself.
At a time when the European Union is consulting its citizens on a draft Constitution, how will these citizens interpret the concept of an enlarged Europe that starts by questioning the cornerstone of the vision of Europe and the world, born on 8 May 1945, namely that Nazism was neither a dictatorship nor a tyranny like any other, but rather the complete break with society as a whole?
As far as we are concerned, we are ready for a debate that leaves no stone unturned, whether it focuses on the crimes of Stalinism, on the German-Soviet Pact of bleak memory, or further still on the history of the Baltic States. Nothing, absolutely nothing, however, should allow us to trivialise Nazism, the intended aim of which – should we need reminding – was to exterminate sub-humans and to enlarge the essential space of the superior race through mass warfare. That is the reason why we had a right to expect a text on 8 May 1945 from the European Parliament with a completely different focus. Might it not even have been too much, furthermore, to pay tribute to the anonymous soldiers on this occasion, who, with no other ambition but to live and act as upstanding men and women, became involved in the resistance at risk of their lives, which so many of them sacrificed for our freedom. One word – just one word – on the horror of Hiroshima and Nagasaki and their tens of thousands of dead in a defeated country would likewise not have been too much.
The European Parliament has truly failed to reconcile itself with history on this occasion. In addition, my group unanimously refuses to back this resolution, which is far removed from our concept of the Europe of 25, 27 or 30.
I shall leave the final word to a European leader who, 20 years ago, found the appropriate words to speak about 8 May 1945, and in a country where it was most difficult to speak them openly. I am talking about the former German President, Richard von Weizsaecker. If I may quote him.
‘We have the strength to look the truth in the face as best we can, without embellishment and without distortion.
With every day, something became clearer, and this must be stated today on behalf of us all: 8 May was a day of liberation. It liberated us all from the inhumanity and tyranny of the Nazis.’
.   Mr President, ladies and gentlemen, the Second World War began in September 1939 when my country, Poland, was invaded and occupied by Germany and the Soviet Union. This partition of Poland came about as a result of the Molotov-Ribbentrop Pact, which had been signed a week earlier in Moscow. Poland was not conquered by the fighting squads of the Nazi or Communist parties, but by the regular armed forces of its neighbours, or in other words by the German , and and by the Red Army. It should be added that the National Socialist Party, with Chancellor Hitler at its head, ruled over Germany at the time, having come to power on the basis of a democratic decision by the German electorate. Stalin and the Communist Party governed Russia, having been swept to power by the revolution.
We are currently celebrating the 60th anniversary of Germany’s capitulation, which took place on 8 May 1945 and has come to symbolise the end of the wrongful acts committed by Nazi Germany in the occupied countries. Yet it did not mean the end of the wrongdoing that began with the Soviet Union’s invasion of Poland in 1939. We won the war against Germany, but we lost the war against Russia. This meant that a foreign power, a foreign economic system and a foreign ideology were forced upon us.
We fought on all fronts in the Second World War, and we were there when the first and last shots were fired. As of 1941, our allies in the war against Germany included the Soviet Union. We acknowledge the role played by Russia in defeating Nazi Germany and the huge loss of life the country suffered in the process. Yet this does not alter the fact that Russia acted as though it had conquered Poland. What is more, our Western allies in the fight against Germany were also allies of the Soviet Union, and gave their consent to our enslavement in Yalta. We were forced to liberate ourselves little by little, firstly by decollectivising agriculture, then by setting free the Church, then by gaining acceptance for small and private businesses and finally by achieving the freedom to form trade unions, as well as freedom of speech and political freedom.
The only help we received from the rest of the world in this process came by way of the arms race, which was won over time by the USA, and, in particular, through the success of Reagan’s ‘Star Wars’ programme, which weakened the Soviet Union. The presence of American troops in Europe and the existence of NATO meant that Western Europe has been able to enjoy peace for the past 60 years. Now the countries of Central and Eastern Europe, which are either members of NATO or have formed partnerships for peace, are also reaping the benefits. Each and every one of us shares a desire for peace and freedom, and for a future shaped according to our wishes.
The members of my generation, who experienced the Second World War at first hand, will not be with us for much longer, and we must ensure that future generations remember the truth about this war. We Poles find it a source of great distress that so many Western media outlets continue to use phrases that we find insulting, such as ‘Polish concentration camps’, or even ‘Polish gas chambers and crematoria’, which was how the British had the temerity to refer to them in print. It is the case that some of these factories of death were located on Polish territory, but the fact remains that they were German, not Polish. Not all Germans bear the responsibility for such things, and we acknowledge that the German nation has distanced itself from its shameful Nazi legacy, but we are keen to ensure that future generations do not associate Poland with the crimes committed by the Nazis, as Poland was not responsible for them.
Similarly, the Russian people are not responsible for the crimes committed during the Stalin era, or in other words for the deportations, the gulags, the genocide that was committed in Katyn and the subjugation of Central and Eastern Europe. It was the Communist leaders of the Soviet state that were responsible for these crimes, and the Russians themselves also suffered enslavement. We wish to be reconciled with the Russian people and state, but we expect them to distance themselves unequivocally from their Communist legacy. The current leaders of Germany and Russia, or in other words the countries that started the Second World War, however, have given a joint interview to the German newspaper in which they attempt to divert attention away from anything other than their mutual relations and the losses they suffered.
We are currently seeking to establish neighbourly relations with both Germany and Russia. As long ago as 1961, the Polish bishops sent a famous letter to the German bishops, which included the phrase; ‘we forgive and ask forgiveness’. We take the same approach to our current relations with Russia, yet forgiveness and reconciliation do not mean that we should forget. We would therefore call for there never again to be a repeat of such things as genocide, the subjugation of one nation by another, aggression and war.
.   Mr President, individual nations had very different experiences of the Second World War, and so the debate we are holding today is perhaps the most important debate on European identity that has been held for years. If we genuinely wish to join together to form a single European spiritual community, we must all endeavour to gain a full understanding of the historical experiences of Europe’s nations. In order to do so, there are certain issues about which we must speak quite frankly.
The resolution to mark the 60th anniversary of the end of the war has come about as a result of a hard-won compromise, and on the whole it is an accurate portrayal of the consequences of the war. What is missing, however, is any reference to the link that exists between the start and the end of the war, or to the views on the war that are currently being touted in Russia. Munich and the partition of Czechoslovakia were Hitler’s first acts of aggression, but there is no denying that the Molotov-Ribbentrop Pact was the real call to war. Poland fell victim to the cooperation between the Third Reich and the USSR in September 1939, and this was followed by Germany’s invasions of Norway, Denmark, Belgium, Holland, Luxembourg, France, Yugoslavia and Greece, as well as by the Soviet invasions of Finland, Lithuania, Latvia and Estonia. Stalin did not join the Allies in their fight against Germany of his own free will. In fact, quite the opposite is true, as he refused to cooperate with France and Great Britain. It was only after Hitler’s attack on the Soviet Union in June 1941 that he secured the assistance of the British and the Americans by entering into a new coalition, which was ultimately to defeat the Third Reich.
Yet even though it was the Red Army which bore the main brunt of the war, no changes were made to the Soviet system. The Gulag Archipelago continued to expand, and the number of lives it claimed can be compared to the number of Soviet citizens that fell in the war. The cooperation between the Big Three was therefore based on a mere semblance of common values, which was why it proved impossible to maintain after the end of the war. Just before his death, Roosevelt admitted that America could not do business with Stalin, as the latter had broken every one of the promises he had made. Yet this admission came too late. Europe was divided, and Eastern Europe was driven into the arms of Stalinist totalitarianism. The countries affected included Poland, which was the first to put up any resistance to Hitler, even at a time when his ally was Stalin. The Polish armed forces constituted a quarter of the Allied forces, and in relative terms the country suffered the greatest loss of lives during the war.
Unfortunately, Russia is reluctant nowadays to acknowledge the ambiguous role played by the USSR during the war. President Putin has reverted to a Stalinist interpretation of the Second World War and its aftermath, and claimed that the Molotov-Ribbentrop Pact was a normal international treaty. Russia has officially denied that Stalin attacked Poland in 1939, that genocide was committed in Katyn and that the USSR occupied the Baltic states. It has even said that the Yalta Conference brought democracy to Poland.
Viktor Yerofeyev, a well-known Russian writer, recently wrote that Russia is enlightened enough to make no distinction between Stalin’s totalitarianism and Hitler’s regime. If Russia were indeed enlightened, there would be every reason to hope that it could be reconciled with Europe. Any signs of a rehabilitation of Stalin should serve as a warning to all of us, however.
Why is this so important right now? President Putin has said that reconciliation between Russia and Germany could set an example to Europe. Unfortunately, any reconciliation that is based on a Stalinist interpretation of history sets the warning bells ringing, and they are ringing particularly loudly in Warsaw, Vilnius, Riga and Tallinn.
Both the Polish people and the other nations of Central Europe believe that it will be impossible to achieve peace and reconciliation in Europe if the nations situated between Germany and Russia are left out of the equation in this fashion. What the House needs to understand is that we in Poland and Central Europe feel too cramped for comfort whenever the superpowers of Western Europe and Russia shake hands over our heads.
Mr President, it is of great importance that we should at this moment commemorate the end of the Second World War 60 years ago. It is also a good thing that on this occasion, it is underlined once again that freedom and democracy should not be taken for granted, and have to be actively upheld. The atrocities of National Socialism are a black page in Europe’s history and the previous speakers were right to point out that there is little, if anything, that can be added to that.
It is regrettable, though, that Western Europe is devoting so little attention to the historical fact that 60 years ago, the official go-ahead was given for handing over the Eastern European peoples to Soviet occupation, to dictatorial Communist regimes that were certainly a match for the Nazis in terms of horror and crime. The Red Army was already at Warsaw in 1944, simply waiting until the Nazis had suppressed the uprising. Sixty years ago, there was praise and honour everywhere in the West for Joseph Stalin, a tyrant who had by then already killed millions of people and who, with the connivance of the liberated West, would go on to kill many more millions, in and outside of Russia.
It is, in fact, high time that Russia should follow Germany in putting the past to rights. Officially, countries such as Estonia, Latvia and Lithuania were liberated by the Red Army. Vaira Vike-Freiberga, Latvia’s President, pointed out that 1945 did not bring the Baltic States liberation of any kind, quite the contrary. Let me quote her: ‘It meant slavery, it meant occupation, it meant submission and Stalinist terror’.
The European leaders who were in Moscow a few days ago hardly took the trouble to broach that reality, and what meant liberation for the Western Europeans 60 years ago, was another calvary for Eastern Europe, the difference being that the new dictatorships could count on the active support and sympathy of so many Western European politicians, media, intellectuals and many others, some of whom, in fact, appeared to be on the payroll of the Soviet secret services. It is perhaps apt, 60 years down the line, to look at those issues. Maybe Europe will not be able to fully put the past to rest unless a kind of Nuremberg Trial of Communism is held, not in an attempt to open up old wounds but with the intention never to forget, with the future of our children and grandchildren in mind.
I am shocked when a European Commissioner includes photos on his website on which he demonstrates his admiration for one such as Fidel Castro. I am shocked when intellectuals and policy-makers continue to deny or play down the advent of Islamic extremism. Jean-François Revel already spoke of – the totalitarian temptation. If there is one lesson to be learnt from the atrocities of the Second World War, it is that totalitarianism should not be given another chance, wherever it may appear.
The great Hungarian poet born a century ago, Attila József, reminds us that we, the European nations, who have fought many wars between ourselves, have a lot of common matters to put in order.
In his letter to Vytautas Landsbergis and me, Mr Frattini has written recently that your history is our history too. When we celebrate the end of the World War in Europe, we must not forget that the end of the war brought something different for each of the European nations. In the case of more fortunate nations, it marked the end of long suffering and immeasurable destruction sixty years ago. We bow our head before all who made a sacrifice for peace. Another evil dictatorship, however, awaited the other half of Europe with no less suffering and destruction. Night after night without daylight, occupation after occupation without independence, inhumane dictatorship after inhumane dictatorship without freedom.
Slovakian representative, Zita Pleštinská, sits here behind me among us, whose Hungarian father, István Kányai, was equally hunted by Nazis and Fascists, and then later suffered nine years in the hells of Soviet concentration camps. The one, who frees the innocent captive from one prison and locks him up in another, is a prison guard, not a liberator. And the prisoner will not see him as someone who granted his freedom, but one who took it. For many European nations, their much-coveted freedom came fifty years after May 8, 1945. And the last step was taken May 1, 2004, marking the ending of the Yalta world order. In reality, the Second World War ended on May 1, 2004. Therefore, the end of the war should more appropriately be celebrated here, in the capital of reunified Europe instead of Moscow.
The nations of Europe looked at two sides of the same wall: the barbed wire divided us in two for half a century. We bore the unbearable, endured the system established by the Soviet Red Army, who stayed after the liberation, genocide, class and ethnic-based cleansing, the killing, torturing, deportation and disenfranchisement of innocent people committed in the name of the progressive socialist idea. The system forced upon Central European nations by Soviet Communism was a direct consequence of the plan that Stalin spoke about on August 19, 1939 before the Politbüro, when giving an explanation for the Molotov-Ribbentrop Pact. I quote:
Our nations rose up against such dictatorship from the Bolshevik Parties many times: 1956 in Berlin, October 1956 in Hungary and Poznañ, 1968 in Czechoslovakia and 1980 in Poland. The West welcomed our revolutions, sympathised with us, then tolerated it when the Soviet Union quashed and bloodily stamped out these expressions of desire for freedom. Dear colleagues, our history is your history too. Nevertheless, we, the nations freed from Soviet occupation a decade ago, find no compassion when it comes to our recent history. After the war, Western Europe proudly straightened itself up and started to prosper in peace. Although it was not our fault, we got left out of this process. This gives ground to the current situation, in which there are people on the luckier side of Europe and even here in Parliament, who want to generate capital for themselves by frightening their own population with the cheap citizens of the new Member States, with people, whose country fell into an economic crisis because of the ineffectual socialist economy forced on them.
But many people in Western Europe do not understand either why the five-pointed red star, like the swastika, has become the symbol for hatred and oppression. Our history is your history too. Sixty years ago, Nazi powers were jointly defeated by nations of Europe. The discredited political class disappeared. There are no squares named after Hitler, and no statues erected to commemorate Nazi killers. Half a century later, the Soviet Union and the Communist regime also collapsed. Similarly, Yugoslavian Communism that went on its separate way without Soviet occupation suffered a disgraceful defeat. The successors of the fallen Communist system are eloquent business people demanding respect, responsible politicians, so to say. In Russia, statues of Stalin have been erected again, and the Soviet occupation, once again, is referred to as liberation. It seems that they wanted to hear less and less about the atrocities of the Communist dictatorship.
Dear Parliament, we must not think with a double standard. Auschwitz, the Katyn forest massacre, the Nazi and the two-time Soviet occupation of the Baltic States, unjust dictatorships dismembering Europe’s spheres of interest, borders drawn by force and pacts, deportation of whole nations, murdering, torturing, crippling of people, disenfranchising population exchanges, walls dividing nations, trampling on human and minority rights, these are all gross injustices, regardless of who committed them.
Sixty years after the military end of the war, it is time to face these issues. The enormous sacrifice of the Soviet army demands respect and honour. The occupying army, however, does not deserve our respect; it forced its own oppressing dictatorship on one part of the European nations. As long as we are unable to call an atrocity an atrocity, adjudge murder as murder, as long as we measure one sin with another, war will continue to rage in our head and wounds will not heal. Jesus says that the truth makes us free. The reuniting of Europe gives opportunity for a new beginning. Once winners and losers, oppressors and oppressed, we can build a joint, democratic Europe together based on the virtue of human dignity rooted in the Christian tradition, with hope for a brighter future and happier generations to come. Let us listen to Attila József, let us listen to the poet, and create order in our common matters!
Ladies and gentlemen, today this House is commemorating the 60th anniversary of the end of the Second World War, which was the most terrible war in history. It claimed the lives of millions of people and led to the annihilation of the Jews, as well as plunging Europe into the depths of savagery, economic devastation and moral decay. We should bow our heads in memory of this time and commemorate the victims of this war.
Ladies and gentlemen, even though there are certain key moments in our collective memory that allow us to join together in building a political community, each of the European nations remembers the 20th century in its own way. The reason for this is that our states and our peoples have experienced different historical and political events. There is, however, one thing that unites us, as we all remember the victims claimed by the war and the struggle for freedom and democracy. It is the memory of these things that provides a basis for our common European identity. Today we are commemorating the victims of the Nazi terror in the countries occupied by the Third Reich. We are also honouring the victims of the Holocaust, or in other words the genocide committed against the Jews in Europe during the Second World War, which was a crime that has no parallel in human history. We are commemorating the victory of the Allied nations over the Third Reich, and in particular the part played by the United States of America in liberating Europe. We are remembering all the soldiers who died in order to rid the world of Nazism, and the 14 million soldiers who fought in the Red Army. We are commemorating the losses suffered by all sides in the Second World War, as well as those who fell victim to Stalin during the war. The massacre of around 22 000 Polish citizens and prisoners of war in Katyn, and in other camps and prisons in the Soviet Union in the spring of 1940, has become a symbol of the latter. We are paying homage to those who fought for freedom, democracy and human rights, and we are particularly remembering the heroic resistance movement, which fought against fascism and occupation in the various countries. The ideals of this movement, and the willingness of its members to sacrifice themselves in a one-sided war, are now a true legacy to us, as well as something of which we can all be proud and a fine example for Europe’s young people.
Today I should like to commemorate the resistance movement in the Warsaw ghetto, and those who belonged to the Jewish Military Organisation and who took up arms on 19 April 1943 to defend the Jewish ghetto that had been created in Warsaw by the occupying powers. Although in military terms they had no chance of winning, fighting as they did in the midst of the war and in the heart of a Europe ruled by the Nazis, their fight did in fact have a deeper meaning. Nowadays we regard their heroism as the most powerful testimony to human spirit ever seen, and one of the moral foundations of the Europe that we have built. To echo the sentiments found in a manifesto of the Jewish Military Organisation, we are fighting for your and our freedom, and for your and our human, social and national honour and dignity.
Ladies and gentlemen, we are remembering that the end of the war did not bring true liberation, independence and democracy to all the nations of Europe. The end of the war meant new forms of oppression and a lack of sovereignty and democracy for Central and Eastern Europe and the Baltic states. It also meant violations of fundamental human rights under the totalitarian that was imposed on this part of Europe by the Soviet Union, the loss of independence for Estonia, Lithuania and Latvia, and their incorporation into the Soviet Union. Throughout the 20th century, the Socialists, the Social Democrats and the Democratic Left adopted a stance of opposition to all forms of dictatorship and to all non-democratic regimes. We are a political movement that has always been on the side of democracy and human rights, whether in the Baltic states, in Central and Eastern Europe or in the countries of Southern Europe in which dictators came to power after the Second World War, namely Portugal, Spain and Greece.
Ladies and gentlemen, I am speaking today in the European Parliament in Strasbourg, on ground that bears the scars of wars and the downfall of Europe. Our forefathers met on this ground as soldiers on opposing sides. We now meet each other as citizens and as MEPs representing a uniting Europe. Since the 1950s, European integration and the construction of a European Community have been our response to the war. The conflicts between Europe’s nations were overcome in the process of setting up the European institutions, and this continues to be the case today. The European Union we have today is the product of three major democratic processes, namely the defeat of fascism in the war, the fall of the dictatorships in Southern Europe in the late 1970s and the victory of democracy in Central and Eastern Europe and the Baltic states.
A model of international order is being established in Europe on the basis of peace and cooperation, and a community is being set up in accordance with the principle of respect for human dignity, freedom, democracy, equality, the rule of law and human rights, including the rights of minorities.
The various peoples that go to make up the European Union, which now has 25 Member States, have a variety of historical experiences behind them. Ratification of the Constitution for Europe will mean that a united Europe can be established, the goals of which are peace, justice and solidarity throughout the world. This Europe can also become a special area of human hope, to borrow the phrase used in the preamble to the Constitutional Treaty. Together we have travelled a long road, from a Europe overwhelmed by war, totalitarian regimes and human misery, to a democratic Europe in which free nations within the EU are jointly creating a European future.
Mr President, ladies and gentlemen, 60 years after the end of the Second World War, Europe’s future depends to a great extent on whether two basic conditions are met. The first of these is that the history of the events that occurred during the Second World War be generally acknowledged, and the second is that a common vision of European integration be brought about on the basis of this history.
The way in which people remember history can differ according to whether or not the end of the war amounted to genuine liberation for them. Poles remember a number of key dates that sealed the fate of the Second World War as a tragic event. The first of these is 1 September 1939, when Hitler attacked Poland. This date marked the beginning of a nightmarish time of occupation, repression and concentration camps, when the occupying forces did their best to annihilate the Polish nation and people. It was, however, also a time of heroic deeds by the underground state and society. Another date Poles remember is 17 September 1939. Although this date unfortunately has less resonance in Western Europe, we find it both distressing and highly significant, as it is the date when the Soviet Union attacked Poland. This attack took place following the conclusion of the Molotov-Ribbentrop Pact between Hitler and Stalin, which provided for another partition of Poland. Other dates include 1943, when the crimes committed in Katyn in 1940 were uncovered, or in other words the slaughter of tens of thousands of Polish officers and officials on Stalin’s orders, merely because they served the Polish state, and 1943 and 1944, when two heroic uprisings took place. The first of these was Warsaw Ghetto Uprising, which ended in bloody defeat, or rather extermination, and the second was the Warsaw Uprising, which Soviet troops watched from the right bank of the Vistula without taking any action. The final date that Poles remember is 1945, as this is when the Yalta Conference took place. The latter led to the creation of the Iron Curtain, which divided Europe for 44 years, cutting off my country, Poland, from European democracy and integration. That is all I wish to say about how we remember history.
Turning to the matter of a common vision of European integration, I should like to highlight a fundamental point. What we remember are the crimes that were committed by systems, and the victims these systems claimed. These memories should not and must not under any circumstances divide nations and peoples. This is the message behind Solidarity, the Polish social movement which triggered the liberation of Eastern Europe and which is also celebrating its 25th anniversary this year. This movement was the driving force behind the resumption of relations between the two parts of Europe that had been divided by the decisions made in Yalta. Taking my cue from it, I should like to state quite categorically that solidarity must be the guiding principle of our common future.
I should like to finish by calling upon all Members to vote in favour of this resolution.
Mr President, I believe that a peaceful and prosperous Europe must be based on the respect for human rights. For this reason, I cannot vote for Mr Brok’s resolution. A number of its assertions would create a legal basis for the violation of human rights and lead to huge injustices in my country, Latvia, as well as in neighbouring Estonia.
The motion for a resolution states that the countries of Eastern Europe were under Soviet occupation for many decades. In the case of Latvia and Estonia, such an approach would have dangerous consequences for the more than half a million people who settled there during those decades. Mr Toomas Ilves from Estonia recently explained in the what this assertion would mean: ‘hence, the protection of minorities in the Baltic states will become senseless’. Moreover, two weeks ago, the Latvian Parliament approved further consideration of the declaration asking the European Parliament for exemption from the obligation to accept foreign citizens and their descendants who were moved to Latvia during the time of occupation.
My father was a naval officer in the Soviet army and participated in the defeat of Hitler’s army and of his local allies, Arājs, Cukurs and others, responsible for the liquidation of 80 000 Latvian Jews, including my father’s grandparents. Moreover, my father was thrown out of the army, in accordance with Stalin’s orders, for being Jewish. I will never accept that my father was an occupier, nor will I ever agree that my mother, a Russian Orthodox, who came to Riga from St Petersburg in 1950, should be subject to repatriation, as the draft Latvian declaration says. The assertion made in this European Parliament resolution will encourage Latvian law-makers to accept this declaration in the very near future. I do not want the Baltic states to become a second Balkans. We parliamentarians are fully responsible for the words we are saying.
Mr President, ladies and gentlemen, 8 May 1945 was the date that heralded the end of the Second World War, but it was also the date that sealed the end of the Fascist and Nazi dictatorships in Europe. On that day, Europe liberated itself from the spectre of authoritarianism, and that date also heralded the beginning of a Europe aspiring towards peace and social justice.
Europe was liberated by the resistance of men and women, partisans who built the institutional and moral foundations of this Europe. Europe was liberated by those who fought at Stalingrad; it was liberated by American and Canadian Allied troops, and equally by the Soviet army. That date can be regarded as the foundation stone upon which a new Europe was built.
That page of history is, unfortunately, all too often subjected to revisionist plunder and attacks, and even this debate is marred by an unmistakeable revisionist impetus. By indistinctly muddling 8 May 1945 with the crimes of Stalinism, we do a disservice to the commemoration of the Liberation of Europe. I should like to be clear on that point: in terms of political beliefs, personal data and cultural development,myself and my group have no problem in firmly condemning the horrors of Stalinism; however, in this debate, people are seeking to surreptitiously bring to life the theories of Nolte, which equate Nazism with Communism, and not only with Stalinism.
In truth, the values of peace and social justice were, in that short century, threatened not only by Stalinism, but equally by colonialism, by imperialism, and by neo-liberalism: from Algeria to Vietnam, from the shelling of Belgrade to the massacres of Sabra and Shatila, up to the events of 11 September 1973 in Santiago del Chile.
We must do right by history: the memory of the past is a crucial gift in enabling us to contend with the future and to build the horizons of this Europe. There is only one way to strengthen Europe: we must ban the term war from our vocabulary. Europe must play an active role in building a peaceful world, stretching from Iraq to Afghanistan, and to Palestine. To conclude, Europe has to be more courageous and authoritative; we must reverse the famous Latin saying and forcefully assert or ‘if you want peace, prepare for peace’. That must be our guiding light.
Mr President, I sometimes wonder what the arguments are for the European Union. They certainly cannot be economic, because we do not live in a world of huge trade tariffs and certainly there is now a global economy. They certainly cannot be democratic, because this Parliament is the only democratic element within the European Union and it is almost as good as useless.
However, if there were one argument for the European Union that would make me change my mind, it would be the argument that the European Union would give us, and would guarantee, peace. However, all of this is based on a series of false assumptions. It was not democratic nation-states that caused the First and Second World Wars. If you look back through history, you find that mature democracies do not go to war with each other.
It is also wrong and quite false to claim that the EU has kept the peace in Europe for the last 50 years. What war has it stopped? Was Portugal going to fight Italy in the mid-1970s? What possible war could it have stopped? If there has been a guarantor of peace over the last 50 years, surely it must be NATO, an example of intergovernmental cooperation.
President Borrell goes on about the reunification of Europe. I wonder sometimes what he is even talking about. The important thing is: will the EU guarantee peace? Does federation guarantee peace? It did not in Yugoslavia or in the USSR and it did not in the United States of America, which, you remember, had one of the bitterest and bloodiest civil wars in the history of mankind. If we go on selling this project to the peoples of Europe on a lie, we are more likely than not to stoke up and cause bitter resentments and extreme nationalism. What we must do is tell the peoples of Europe the truth about our ambitions and give them free and fair referendums, otherwise we are heading for disaster.
Ladies and gentlemen, sixty years after the Second World War I can say with conviction that the European Union is the best model of cooperation between countries that has so far been experienced in the old continent. In Europe, dialogue has replaced wars, and yet reconciliation, deep understanding of historical truth and the mutual intertwining of the interests of states and politicians has still not been achieved.
Yes, at this time we commemorate together one of humanity’s greatest victories over Nazi ideology. We remember the victims of fascism and bow our heads in memory of the combatants who died. Yes, it is satisfying that the whole political spectrum of the European Parliament has been able to unite on the resolution about the end of the Second World War and for the first time is simultaneously assessing and condemning the crimes of both the Nazi and the Communist regimes. Ladies and gentlemen, our joint declaration stated unambiguously that there can be no reconciliation without historical truth; that only a strong Europe can provide solutions on how to overcome the legacy of the past, at the foundation of which lies injustice and the 50-year long social, political and economic degradation of nations that were kept imprisoned. Unfortunately, our declaration did not say everything. Neither is what Jean-Claude Juncker said in Moscow yesterday acceptable. He said that the resolution of these problems is a question for future generations. Only the powerful call things by their true names. A few days ago in Riga, George Bush said, quite unmistakably: ‘‘the Yalta agreement followed in the unjust tradition of Munich and the Molotov-Ribbentrop Pact. Once again, when powerful governments negotiated, the freedom of small nations was somehow expendable. Yet this attempt to sacrifice freedom for the sake of stability left a continent divided and unstable.’ The real cold war in Europe that lasted for nearly 50 years confirms what he said. Everyone in the European Parliament knows that NATO, the North-Atlantic union, was created to promote European security in the climate of fear of an invasion by the totalitarian, cynical and aggressive Soviet regime. This confirms the fact that for the West, following the Second World War, there was no trust in an ally such as Stalin. The evil empire created by Stalin was unacceptable, even though before then the victory over Nazi ideology had been jointly celebrated.
Ladies and gentlemen, when we are thinking about Europe’s future, what I have just said should be borne closely in mind. Sixty years have passed since the Second World War, and Europe together with its allies is shaping its future. Unfortunately, Russia, inheritor of the mantle of the USSR, is still making statements denying its influence over the countries of eastern Europe, and the occupation of my country, Latvia, and of Lithuania and Estonia. This disowning of historical truth, the deliberate upholding of the crimes of the Communist regime, is humiliating. It amounts to contempt for the victims and casualties of the regime, yet it is happening today. Russia is trying to hold on to opportunities to manipulate public opinion worldwide. Russia is keeping the problem of non-citizens in Latvia in the public eye and exaggerating it, but at the same time it is continuing to violate the human rights of victims and casualties of the totalitarian Soviet regime, and their immediate families, by denying their suffering and losses. Such an attitude by Russia does nothing to foster reconciliation between Russia and the states of eastern Europe and the Baltic which have regained their freedom. Genuine condemnation of the crimes of Communism and a resolution of their consequences are needed in the name of Europe’s future stability. I call upon you to vote for the resolution!
Ladies and gentlemen, the history of the EU nations has very definitely not been an easy one. It has seen these nations fight against each other, betray each other and commit atrocities against each other. It was Europeans who came up with the idea of the supremacy of the Aryan race, the Final Solution for other races and the gas chambers. What is more, the rest of Europe initially sat back and did nothing while this was going on.
I regret to say that a line has still not been drawn under this period. Sixty years after the end of the Second World War, there are Members of this House who refuse to vote in favour of resolutions condemning the Holocaust, who persistently put the suffering of the victims of the Second World War on a par with that of its architects, and who distort the past and fail to differentiate properly between the causes and the effects of the most horrendous conflict of all time.
The recent speeches by a number of leading representatives of the Member States and of the European institutions to mark the 60th anniversary of the end of the war have revealed that they are infatuated with the idea that our golden age of prosperity and peace is a direct result of the European Union’s history. For the sake of future generations, we should not forget that this is very far from being the case. Peace in Europe can just as well be attributed to the presence of American troops on European soil, and prosperity can be explained by economic growth in Asia and the United States and the increase in global trade. As far as freedom is concerned, revolutions took place in a number of European countries, including my own, without any help from Brussels.
It is a matter of some concern to me that the democracy and prosperity we have succeeded in achieving are now under threat. Europe’s potential to act as a global player will be reduced by the incomprehensible and unjust European Constitution, which benefits certain countries at the expense of others. The distance that exists between politicians and the real world is a further factor jeopardising Europe’s future, as the citizens of the individual Member States understand ever less of the language spoken by the European institutions and their representatives. Where will Europe end up if its public does not understand its leaders? Will it become easy prey for the worst kind of populism, simply because no one can understand it?
It is my firm belief that no media campaign will ever succeed in boosting public confidence in the idea of a common Europe. The only way this can be done is by implementing practical and easy-to-understand measures that provide solutions to real problems. The inability of European leaders to promote growth and the cowardly, Euronationalist approach to economic matters are a far from adequate response to the hard facts of the global economy.
I represent the citizens of a country that suffered as a result of the Iron Curtain, which fell 15 years ago. Today, however, we are seeing attempts to build new ‘curtains’ around Europe to keep out the United States, Chinese textiles, a cheap workforce and many asylum seekers. Shutting ourselves off from the world will not solve the problems that Europe is facing.
In view of the lack of public interest and the economic slowdown, it is becoming apparent that the way in which the European Union is currently governed will be unsustainable if Europe is to be competitive.
I believe that EU leaders should have the courage to admit to themselves and to the public that the revitalised Lisbon Strategy and the unjust European Constitution are nothing but a dead end, and will not result in more justice, freedom or prosperity. The only correct response to the current state of the global economy and global politics is to be open, to limit our interference in economic matters, to lower taxes, to enable the nation states to operate more flexibly and to coordinate matters at EU level in a sensible fashion, and only in instances where it proves necessary.
I have received a motion for a resolution(1), pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday.
– This commemoration of the 60th anniversary of the victory over Nazi Fascism has triggered a repellent exercise in revisionism and historical distortion, part of which is the unacceptable motion for a resolution tabled by the Committee on Foreign Affairs.
Far from being naïve, this dreadful falsification of history sets out to meet some very specific objectives.
The aim is to wipe out the key contribution made by the Soviet Union and its people’s glorious struggle to destroy the brutal killing machine of the Nazi Fascist armies and regimes, along with its decisive role in reining in imperialist aggression during the post-war period.
This motion for a resolution seeks to silence and defame the glorious and heroic role played by the communists in the anti-fascist struggle.
It seeks to airbrush the Nazi horror, its millions of deaths in concentration camps, the millions of men, women and children killed, and the systematic destruction of entire countries.
It seeks to gloss over the fact that Hitler’s rise to power was aided by German capital and by the complicity of the large capitalist interests, which fed the hope, right until the end, that the Nazi war machine would destroy the main enemy, the Soviet Union.
It seeks, just like 60 years ago, to defend the indefensible, namely imperialist and militarist aggressiveness and the aggression perpetrated against the sovereignty of peoples.
It will not succeed!
The next item is a series of oral questions to the Council in accordance with Rule 109 of the Rules of Procedure (B6-0236/2005).
Question No 1 has been withdrawn.
Is the Council aware that the United States of America's National Labor Relations Board (NLRB) has stripped graduate teachers at American private universities of the protection of US labour law? The right to organise collectively into a trade union is a human right. Is the Council willing to put pressure on the Bush administration to allow academic unions to organise to protect the quality of jobs, academic freedoms and the intellectual standards of US universities?
. Mr President, with regard to the situation of graduate teachers in the United States, I can answer Mr Evans by saying that the Council is not acquainted with the situation outlined in his question.
The type of professional relations mentioned by the Member falls within the jurisdiction of the individual Member States. That is why, although human rights issues make up a significant part of the regular dialogue between the European Union and the United States, the Union is not able to debate this type of professional relations with the US authorities.
Thank you for that response, even if it was not quite the one I wanted. Surely, this is not a matter that needs 25 countries to act individually; it is a very serious issue.
Our relations with the United States are not just about trade and businesses making money and, equally, this is not just a United States issue, nor one solely concerning American citizens, as there are a good number of Europeans teaching at these American institutions. Now I understand that the provost of Columbia University in New York has issued instructions on how he would like graduate teachers dealt with and punished.
I would say to the presidency, in solidarity and in defence of international labour law, that we should not remain silent on this and we should not just stand aside and allow a flagrant abuse of workers’ rights. Although this is happening in the United States, it could also be affecting European citizens. I would urge him to go back and see what more can be done.
. I regret that I am unable to say anything other that what I have already said, but nevertheless I have taken full note of the Member’s comments. Every country must certainly respect international labour law, and I am in complete agreement with that point of view. It is a point that I accept and one that could certainly be brought up in the context of relations with the United States, as I have pointed out.
Do the provisions governing minorities in Serbia, particularly in Vojvodina, the Sandzhak of Novi Pazar and the Presevo valley, accord with European standards, and what is the Council's assessment of them in comparison with the standards which apply to Macedonia under the Ohrid Treaty?
. The Council is closely monitoring the situation with regard to the rights of minorities in the Western Balkans. The latest analysis of the rights of minorities in Serbia and Montenegro is that presented by the Commission in its feasibility report assessing the readiness of Serbia and Montenegro to negotiate a Stabilisation and Association Agreement. For its part, the situation with regard to the rights of minorities in the Former Yugoslav Republic of Macedonia has been outlined in the latest annual Commission report, which has been drawn up in the framework of the Stabilisation and Association process.
Generally speaking, the situation regarding the rights of minorities in the Western Balkans has improved in recent years, although significant progress still remains to be made. Instead of drawing a comparison between the provisions made with regard to minorities in Serbia and Montenegro and in the Former Yugoslav Republic of Macedonia, the Council intends to continue encouraging these countries taking into account their entirely specific circumstances to pursue a policy on minorities that is in full compliance with European standards.
Mr President, as the Ohrid Agreement imposes very stringent conditions on Macedonia as regards the protection of minorities, I would ask that we avoid applying double standards, which I rather think we risk doing. We are mainly concerned here with two areas: the Sandzak of Novi Pazar and Vojvodina, where the problems with minorities continue to be extremely serious, and it is these that I wish to bring to your attention.
. I readily acknowledge the importance of drawing the Council’s attention to the treatment of minorities in the regions that you have just mentioned, and of making a kind of comparison with the protection of minorities, in accordance with the Ohrid Agreement.
I believe, however, that we are talking about two different situations, which must be assessed accordingly. In the context of the development of its relations with Serbia, the European Union will not fail to insist forcefully on the protection of minorities in the regions that you have mentioned.
What response has been given by the Council to the suggestion made by Commissioner Rehn at the January AFET meeting that, in a bid to overcome the current stalemate, the Commission was ready to consider adding Article 308 EC as a second legal basis of the regulations on aid and trade?
. As has already been pointed out in response to similar questions, the Council has persisted in underlining its commitment to pursuing efforts aimed at the reunification of Cyprus. It hopes, furthermore, that all Cypriots may soon live together, as Cypriot and European citizens belonging to a reunified island within the European Union.
From this perspective, the European Union has undertaken to examine measures capable of ending the isolation of the Turkish Cypriot community and of facilitating the reunification of Cyprus by encouraging economic development within the Turkish Cypriot community. Certain measures have already been taken to this end, such as the ‘Green Line’ Regulation, which was adopted in 2004 and recently amended in order to broaden its scope and increase its effectiveness.
Important work has also been carried out focusing on other measures, namely Commission proposals concerning, on the one hand, the instrument of financial support aimed at promoting economic development within the Turkish Cypriot community and, on the other hand, exchanges with areas where the government of the Republic of Cyprus does not exert effective control. Adopting those two proposals is not yet possible, as there remain problems to be overcome, particularly as regards direct exchanges.
It is to this last proposal that the Member makes particular reference in his question. The hypothesis put forward by Commissioner Rehn at the January meeting of Parliament’s Committee on Foreign Affairs, with regard to a possible reworking of the proposal’s legal basis, has not yet been presented to the Council. In actual fact, the responsibility lies with the Commission to rework its proposal in this way, if it so desires. Obviously, the Presidency cannot tell at this stage what the Council’s decisions might be in this regard.
I must point out, however, that legal opinions exist which do not confirm the approach taken by the Commission regarding the legal basis that it initially adopted. By means of the Presidency, the Council can once again assure the Member that it will pursue its efforts to promote the island’s economic integration and improved relations between the two Cypriot communities and with the European Union.
. I thank the President-in-Office of the Council for that reply. It seems to me that everybody is blaming everybody else. It has been over a year since the Council pledged to end the isolation of Turkish Cypriots in the wake of their two-thirds ‘yes’ vote to the UN’s Annan Plan for a political settlement. One has to ask what trust can anyone place in EU pledges if this is an example of non-delivery. As the minister pointed out, direct trade and helping the economy of the north would assist in a political settlement. It is of no help to anyone for the Turkish Cypriots to be so far behind the Greek Cypriots in income and economic development.
When will some serious pressure be exerted to actually deliver on that year-old pledge? In the meantime, the Turkish Cypriots are dangling out there in isolation, losing trust in EU promises. I must confess, I cannot blame them. When can we expect these two regulations to be passed?
. I can simply say to you, Mrs Ludford, that your question comes just at the right moment, since in an hour and a half, myself, as the representative of the Presidency, and Commissioner Rehn, will travel to Cyprus to try to discuss the issues that you have just raised. I believe that it is precisely the intention of the Presidency to resolve these issues as soon as possible, and to thus act in accordance with the political commitments undertaken by the Council in April.
As the author is not present, Question No 5 lapses.
A joint report by Oxfam, ActionAid and the European Debt and Development Coalition was recently published, assessing EU Member States' performance in the area of development. Rich countries of the world agreed in 1970 at the UN General Assembly to reach 0.7% of GNI as foreign aid, at the latest by 1980. Twenty-five years after this deadline, only five countries have reached this target, four of which are EU Member States. Many other countries have broken their promises in relation to eradicating poverty. For example Ireland has abandoned its plans to reach the target of 0.7 per cent by 2007.
As the Luxembourg Presidency has stated that the fight against poverty will be the main objective of the Presidency programme, will it use its influence to renew Member States' aid commitments, and how does it plan to ensure fulfilment of EU development aid goals?
. The Commission’s proposals, which identify the measures to be taken with a view to speeding up the process of fulfilling the Millennium Development Goals, have been under discussion by a Council working group since 14 April 2005. The Luxembourg Presidency intends to put every possible measure in place to ensure that during its meeting on 23 and 24 May, the Council will be in a position to outline the core elements of its renewed commitments. Essentially, these commitments will aim to, firstly, lay down new intermediate objectives for increasing public aid budgets by the year 2010, whether individual or regarding the Union as a whole, in an effort to reach a global figure of 0.7% of GDP by 2015. Secondly, they will aim to speed up reforms to improve the quality of aid, and thirdly, to reconsider the way in which the European Union, through its own model of sustainable development – by its internal and external policies – can influence development conditions. That requires coherent policies to promote development, which is a fundamental factor in our approach to cooperation and development. Fourthly, the commitments will aim to see Africa benefit from these new orientations as a priority issue, and seize the new opportunities offered by a partnership between the two continents.
The European Union is fully aware of the importance and urgency of the task. In this context, during its meeting held on 22 and 23 March, the European Council called on the Commission and the Council to speed up their work, particularly with regard to the various components of the ‘development’ strand, so as to finalise the positions on the various issues and to allow the European Union to play an active role during future discussions with a view to the United Nations Summit being held in September 2005. I have already announced this morning that the ECOFIN Council, after having considered potential new funding methods at its last meeting, will return to the issue during its informal meeting taking place this weekend.
I would like to point out to the President-in-Office that this target of 0.7% was agreed 35 years ago and to date only five states, four of them EU states – four out of 25 EU states – have met this target of 0.7%. By 2025, 2 billion more people will be on this planet, 90% of them born into the Third World. What sort of world will we leave to the next generation? We have just spoken about the Second World War. What are we building up for our children and grandchildren? What solid steps will the Council take to see to it that Member States meet their obligations?
. I actually believe that there is a renewed desire to move clearly and resolutely towards the target of 0.7%. I obviously agree with what the Member has just said: it is taking too long. In actual fact, we have been discussing this target for more than 30 years. It is now time to implement it, and it is true that the timescales that have been set are perhaps still excessively long.
My question during question time of 23 February 2005 asked the Council if it would remind the Israelis that Mr Mordechai Vanunu was illegally taken from European soil, in fact effectively kidnapped to face trial in Israel for alleged offences twenty years prior to the event, working on the ludicrous notion that he still held secrets that could be harmful to Israel. During this question I requested the Council to encourage the Israeli Government to stop its persecution of this individual, allow him to leave Israel and, if he so desires, to live in the European Union.
However, it appears that the Israeli Government is continuing the persecution of Mr Vanunu. What action does the Council intend to take?
. Since my speech before Parliament in February, the Israeli Government has, to our great regret, taken the decision to extend the restrictions imposed on the release of Mordechai Vanunu last year by an additional 12 months. A trial is taking place, moreover, in which Mr Vanunu is accused of having infringed these restrictions, and upon its conclusion he runs the risk of receiving another prison sentence. It would appear that this is an extremely sensitive matter for the Israeli authorities. It appears that they want to protect the security of the State of Israel in this way. By taking the decision to extend the restrictions imposed on Mr Vanunu, the Israeli Government alleged that he still had information to disclose.
That said, nearly 20 years after the fact, it is also reasonable to acknowledge the fundamental rights of an individual who has spent 18 years in prison, such as the right to live in dignity, freely and peacefully. We are therefore planning to pursue the dialogue with the Israeli authorities, in particular on the issue of respect for human rights, in the context of the political dialogue that we are conducting with them, and in implementing the Neighbourhood Policy in which the Israeli Government has pledged to cooperate, on security issues and issues of the non-proliferation of weapons of mass destruction, and, precisely, on respect for human rights.
I thank the President-in-Office for his reply, which was as helpful as it could be in the circumstances. However, it is clear to me that Israel has moved from protecting state security to persecuting this man. I hope the Council really will keep up the pressure on Israel to release him. Mordechai Vanunu has been elected rector of Glasgow University in my country, and we would very much like to see him able to come to the university and take up his role. Therefore, I hope the Council will continue its pressure.
. The Council has noted your point and will do what I have just said.
Serious crimes are currently being committed against the Greek population in Georgia. Attacks have been carried out in the Tsalka region, the cradle of the Greek community. Ethnic Greek organisations have reported that some Greek families have been murdered and others have been hounded out of their villages. At the same time, they face problems involving their property. It has been reported that around 7 000 'invaders' have occupied homes and land in the past seven years and are refusing to return them to their rightful owners.
Is the Council aware of these facts? What action will it take to protect the fundamental rights of Greeks in Georgia? Will the Council Presidency and Mr Solana make representations to the government in Tblisi regarding this matter? Is Mr Solana prepared to submit a report on the human rights situation of Greeks in Georgia, in cooperation with the OSCE, the Council of Europe and the UN Commission on Human Rights?
. The Council would firstly like to thank the Member for the information he has communicated with regard to the violation of the fundamental rights of the Greek population of Georgia. In its political dialogue with Georgia, the Council has expressed its concerns time and again about the need to improve human rights safeguards in this partner country. The Council will continue to make good use of every opportunity to express its concerns regarding human rights in Georgia, particularly in the context of its cooperation with the OSCE, the Council of Europe and the United Nations Commission for Human Rights.
On 17 January 2005, the Secretary General and High Representative for the CFSP appointed Michael Matthiessen as his Personal Representative on Human Rights. The Special Representative for the Southern Caucasus, Mr Talvitie, also assists Georgia in carrying through its political and economic reforms, particularly as regards the rule of law, democratisation, human rights, good governance, development and poverty reduction.
The Council, in its conclusions of 25 April, highlighted the importance of these objectives and renewed its commitment to develop these various elements in the context of its relations and particularly of its European Neighbourhood Policy. When the action plan on the European Neighbourhood Policy between the European Union and Georgia has been drafted and negotiated, the European Union will stress the need to improve human rights safeguards in that country. The Council therefore intends to monitor very closely the situation of the Greek community as it unfolds, and to raise the issue amongst the Georgian authorities each time there are grounds to do so.
The European Parliament will perhaps also wish to address this issue itself during the next meeting of the EU-Georgia Parliamentary Cooperation Committee, which, according to my information, will take place on 13 and 14 June 2005.
– Mr President, I should like to thank the President-in-Office of the Council for his reply. I absolutely agree with the framework of principles which he has set out for us.
However, the problem is not just the framework of principles: it is what we can do, in practical terms, in the European Union to protect human and minority rights in Georgia and throughout the world. What levers and control mechanisms do we, as the European Union, have to persuade or pressure the Georgian authorities into respecting the rights of the Greek minority.
I say this because I have before me the report by the special representative – as you referred to him – of the European Union for human rights for Georgia dated 12 April, which describes the human rights situation, and I must say it describes a very unpleasant situation for Greeks in Georgia.
What are we doing? What tools do we have within the framework of our relations with Georgia? I think this is what is important today.
. Georgia has gone through a period of major upheaval but is now committed to the path to democracy. It is, moreover, seeking to move closer to the European Union. I believe that this reconciliation with the European Union, particularly in the context of the European Neighbourhood Policy, should also allow pressure to be put on the Georgian authorities to lead them not only to respect human rights in general, but also, significantly, the rights of minorities. I therefore believe that, in the context of the links between the European Union and Georgia, that issue will have to feature prominently. It is also, moreover, as a result of Georgia wanting to move closer towards Europe, and the European Union in particular, that we will be better able to also defend the rights of the Greek minorities that you mention.
On 2 February 2005 in Sofia, eight European Heads of State or Government launched the 'Decade of Roma Inclusion 2005-2015'. They pledged to work towards eliminating discrimination and closing the unacceptable gaps between Roma and the rest of society.
How does the Council intend to contribute to the implementation of the aims of this undertaking? Is the Council prepared to report regularly on the progress of the integration of the Roma into European society?
. The Council welcomes the commitment made by several Heads of State or Government on 2 February 2005 in Sofia to eliminate all forms of discrimination towards the Roma by 2015. I do not need to remind you about the debates that we have just held on the end of the Second World War and on the suffering incurred by the Roma people. That commitment is a major step given that, since 1 May 2004, the Roma communities have become the largest ethnic minority within the European Union. Due to the specific nature of their situation, their integration is a challenge of major proportions with regard to protecting fundamental rights and social inclusion.
As the Member is certainly aware, during accession negotiations with new Member States, as well as with Bulgaria and Romania, the European Union has brought up the Roma situation time and again as an area requiring political attention from the governments of those States, in particular in the light of the Copenhagen political criteria relating more specifically to the need to guarantee the respect and protection of minorities.
In confronting the challenge of integrating Roma communities, the major responsibility falls on national authorities, in addition to the regional and local authorities with the largest number of Roma inhabitants. All members of civil society together with the Roma themselves also have a vital role to play. For their part, the Member States can also implement, at Community level, various political programmes and relevant instruments relating to non-discrimination, equality of treatment and social integration. In particular, they can use the Council Directive 2000/43 implementing the principle of equal treatment between persons irrespective of racial or ethnic origin. This directive in fact covers a wide range of areas where discrimination towards the Roma can occur: employment, training, education, social protection, access to goods and services and access to housing.
Finally, Structural Funds, and particularly the European Regional Development Fund and the European Social Fund, can finance a number of initiatives to benefit the Roma community. This is the case, in particular, with the Community initiative Equal, which is funded by the European Social Fund and is developing new approaches to fight against discrimination and inequalities, which, in the job market, specifically affect the Roma community.
Thank you for that answer. In it you reflected the seriousness of the challenge that we face, as the Roma are now the biggest homogeneous minority in the enlarged European Union.
Are we aware of the lack of activity by Member States, for example, their lack of implementation of the Equal Treatment Directive and of Article 13 of the Race Equality Directive, where the Commission is taking enforcement action? Are we aware that Member States are lagging badly behind on the implementation of existing law that would protect the Roma community, particularly in employment? This is a serious issue. Can the Roma issue, given how immense it is, be reflected in final statements by the Luxembourg presidency, to ensure that the United Kingdom presidency that follows takes this issue equally seriously?
I wish to press the President-in-Office on the final point my colleague made. It would send a very positive signal, if this matter was raised at the level of heads of state and government, and the final communiqué contained a reference to it. The Roma feel they are a neglected body within this European Union. This would send a good signal to them and would perhaps act as a lead, encouraging the Member States to take proper action.
. Firstly, I will say that EU law must be fully enforced by all Member States. I believe that it is a duty shared by all the States from the moment that they become members of the European Union.
I should like to add that the Community Action Programme against Discrimination aims to promote measures that combat discrimination based on racial or ethnic origin. One of the priority areas identified in the 2004 working programme specifically targeted the integration of the Roma into the labour market. For all the Member States who have Roma minorities living in their country, this means including those minorities in national action programmes focusing on the labour market. I believe that it is a question of using the Community instruments that I mentioned previously to encourage and to lead Member States to treat the social integration of Roma minorities in this way.
The Commission has submitted new proposals for directives on nuclear safety and the final disposal of nuclear waste. The Council has not made any significant progress with the proposals under the present Presidency. What is the Presidency's view as to why there has been no such progress, and when can progress be expected?
. As the Council has already pointed out in its reply to Question No 1778 by Mr Rübig, the process of examining the Commission’s proposals has led the Council to adopt conclusions on 28 June on nuclear safety and on the safety of spent fuel management and radioactive waste management.
These conclusions reaffirm the commitment of the Community and its Member States to maintain a high level of nuclear safety. At the same time, it is a question of – and I quote these conclusions – facilitating the choice of instrument(s), in the framework of the Euratom Treaty, that can contribute more effectively to achieving nuclear safety and the safe management of spent fuel and radioactive waste, without excluding any instrument and in line with the principles of better law-making.
In accordance with these conclusions, an action plan was finalised in the second half of 2004. It is based on three areas: the safety of nuclear installations; the safety of spent fuel management and radioactive waste management; the financing of the decommissioning of nuclear installations and of the safe management of spent nuclear fuel and radioactive waste.
In this context, the Luxembourg Presidency has drawn up a working programme that sets out tasks to be completed, and has appointed the three groups of experts responsible for the different areas of the action plan. On the basis of this programme and considering the calendar of the various international authorities whose work has a bearing on the tasks to be completed, an overall report is planned for the end of 2006.
I can assure you that the Luxembourg Presidency attaches the greatest importance to this issue. It must be observed, however, that there are blocking minorities who are preventing us from advancing more rapidly along this road.
Mr President, I wish to thank the Council for its answer to Mr Seppänen’s question. I have two follow-up questions. The first concerns whether the Council believes that the terminal storage of radioactive waste is an issue of common interest to the extent that the EU should try to obtain common solutions for different Member States as to, for example, how and where their waste is ultimately to be stored. My second question concerns the Euratom Treaty. One of the discussion points in connection with the negotiations concerning the new Constitution related, of course, to whether the Euratom Treaty should be allowed to continue, as the Constitution allows it to. Does the Council believe that it would have become more difficult to conduct a supranational policy in this area if the Euratom Treaty had not existed as a legal basis?
. Let us begin with the Euratom Treaty. In addition to the Convention, there have been initiatives calling precisely for a reform of the Euratom Treaty. In actual fact, I believe that it might be time to carry out an in-depth reform of this Treaty. We know that this reform is an extremely difficult undertaking, however, given that not all the Member States share the same approach as regards developing the nuclear sector. Some of them believe, moreover, that the nuclear sector should simply not be developed. It is partly for this reason that we remain in deadlock.
On the issue of storage, I have already told you that consultations are taking place between experts to find a better means of safeguarding the storage of nuclear waste. I can assure you that in the context of the work currently being carried out, the Presidency will do all it can to move this issue forward, keeping in mind the safety, security and maximum protection of the environment, and also of the people.
The Turkish Prime Minister Recep Tayyip Erdogan recently announced that his government had decided to suspend the entry into force of the new revised Turkish penal code planned for this month.
Given that the revision and application of the penal code represent one of the Community institutions' basic demands with a view to Turkey's adapting to the acquis communautaire, what view does the Council take of this development? Has it been officially informed by the Turkish Government of the reasons for the suspension and the final date for the entry into force of the new penal code? If so, what response has it given to the Turkish Government? Does it believe that the failure to apply the new penal code will have consequences for the start of negotiations with this candidate country on 3 October 2005?
. The Penal Code is one of six specific legal texts mentioned by the Commission in its recommendation of October 2004, which, in accordance with the European Council’s conclusions of 16 and 17 December 2004, must be enforced before the start of accession negotiations.
The Union is aware of the decision taken by the Turkish Government to postpone the date of the entry into force of the Code. The Turkish authorities indicated that the entry into force of the new Penal Code was henceforth scheduled for 1 June 2005 instead of 1 April 2005. Turkey announced its intention to take this opportunity to bring changes to the text with a particular view to improving provisions relating to freedom of expression and freedom of the press.
In the recent meeting held between the Association Council and Turkey, the European Union made reference to this important issue and encouraged Turkey to review its provisions with a view to answering the concerns of the Union in this area and acting in compliance with the Copenhagen principles and criteria.
– Mr President, I should like, more specifically, to ask if you are monitoring progress in the reform of the Criminal Code, the directions in which it is going and the timetable for application. What specific demands do you have? Have you set a timetable? Will it be an important issue for you, before 3 October, when examining Turkey's criteria and obligations?
I truly believe that the Commission and the Council are very closely monitoring developments in relation to this crucial and important issue. At this stage, I have no reason to doubt the firm intention of the Turkish authorities to adopt and to implement a penal code that has been rightly revised for the reasons I have outlined. That is why I believe there is no reason to doubt the decisions that have been taken by the European Council.
Given the possibility of Saddam Hussein being sentenced to death and given the European Union's categorical position on the abolition or non-application of the death penalty and the right to a fair trial, and bearing in mind that the President of Iraq has stated that signing Saddam Hussein's death warrant would go against his convictions as an advocate of human rights and his principles as regards the abolition of the death penalty, can the Council say what steps it will take to reiterate the European Union's firm opposition to the death penalty in any instance?
. The position of the European Union in favour of abolishing the death penalty is well known; it is actively defended by the European Union in its relations with third countries, and at multilateral level, in accordance with the European Union’s position in respect of the death penalty.
In July 2004, when faced with the reintroduction of the death penalty in Iraq, the Council reacted by raising this issue with the Iraqi authorities on several occasions, and it will continue to do so in future.
. – Thank you, Minister, for your reply to Mr Papadimoulis's question. I have no comments to make.
The conditions governing the eligibility of ethnic minority parties in Romania to stand in elections are laid down by law: membership of at least 15% of the ethnic minority and more than 300 signatures in 15 of the different regions of Romania. According to the Congress of the Council of Europe of 16 July 2004, 'none of these conditions were applicable to parties already represented in the Parliament.' The Venice Commission of the Council of Europe stated on 6 December 2004 that 'the conditions for national minorities…to present candidates are…prohibitive' (Opinion No. 300/2004), that is, it is impossible to satisfy these conditions. The European Commission noted in its report on Romania that the registration of national ethnic minority parties for the elections was hampered by considerable administrative obstacles.
What additional information does the Council have concerning this situation in Romania? What measures has it taken to resolve the problem? What steps does it intend to take, in the light of Romania's forthcoming entry into the EU, to change the situation and ensure that national ethnic minorities have access to democratic representation in line with European standards?
. Like the Commission and Parliament, the Council has, throughout the enlargement process, stressed the particular importance of protecting minorities and equal opportunities in the political representation of these minorities.
More specifically, during the last meeting of the EU-Romania Association Council, thus before the signing of the accession treaty, the Union pointed out that political pluralism was an essential principle of any democracy and that it was fundamentally linked to compliance with the Copenhagen political criteria. The Union urged Romania to amend all of its restrictive legislative provisions affecting political parties and the planning of local elections, which had, in the past, prevented certain parties from taking part in the polls.
The Council is well aware of the problems faced by certain new political parties representing ethnic minorities in Romania in registering themselves to stand for election. The development of these issues will continue to be monitored from the perspective of the Copenhagen political criteria in the strengthened monitoring of Romania’s pre-accession preparations.
Member States have agreed two fundamental international instruments for the protection of children and their families. One is Council Regulation (EC) No 1347/2000(1) concerning jurisdiction and the recognition and enforcement of judgments in matrimonial matters and matters of parental responsibility. The second is the 1996 Hague Convention which deals with issues of parental responsibility in relations between EU States and third countries. As complementary instruments, it was intended that they both enter into force around the same time.
Member States were due to deposit their instruments of ratification before 1 January 2005. Can the Council confirm that this is being blocked by the UK and Spain concerning the application of the Convention to Gibraltar? Will the Presidency outline the steps that it plans to take to address this problem, in the interests of providing a legal framework for cases of child abduction between the EU and third countries?
. The Council would like to point out to the Member that it considers that the Convention concerning Jurisdiction, Applicable Law, Recognition, Enforcement and Cooperation in respect of Parental Responsibility and Measures for the Protection of Children concluded at the Hague on 19 October 1996, is a valuable contribution to the protection of children at international level, and it is therefore to be hoped that these provisions will be applied without delay. It was with this in mind that the Council took the decision, on 19 December 2002, to invite Member States to sign this Convention in the interests of the Community.
In respect of the ratification of this Convention, the Council should like to point out to the Member that there is general consensus on the expediency of ratifying it, and that another issue remains, which concerns Gibraltar. The Council expects that every effort will be made by the two Member States in a position to find a solution on this issue, in order that the Convention may be ratified by Member States in the interests of the Community, if possible before the end of 2005.
I am grateful to the President, but I believe this was meant to be ratified in March. Letters from the Hague Conference have gone unanswered, and this sends a very poor message to parents and others who would wish to take advantage of this convention, both in the Community and in third countries. It also sends an unfortunate message to the outside world. I hope your assurance that it will enter into force before the end of the year proves correct.
If no compromise is reached on the budget for the period 2004-2007 during the Luxembourg Presidency, is there not a danger that the matter will drag on into early 2006? Is there not a likelihood of the British Presidency being unwilling to take up a final position on the matter?
.  In response to this question and to the suggestions that have been made, I can only repeat that the Luxembourg Presidency remains firmly resolved to reach a political agreement on the financial perspectives in June 2005. It is, moreover, also the case for the great majority of Members of your Parliament. No other scenario is therefore envisaged and the current Presidency has no doubt that, independently of the outcome, future Presidencies will earnestly assume the responsibilities that fall to them.
Mr President, I should like to thank the Council representative for having informed us that the Presidency is determined to reach an agreement. I find this very heartening. I am, however, somewhat alarmed at the latest reports that have reached us on this compromise, as its conditions would be extremely disadvantageous to the new Member States, such as Poland, and maybe most of all to the Czech Republic and Hungary. In my opinion, it is absolutely crucial that a compromise be reached during the Luxembourg Presidency, or in other words in the first six months of this year. I hope for the presidency’s sake, and indeed for all our sakes, that such a compromise is achieved, but in my opinion it is essential for it to gain public favour in our countries.
. The Luxembourg Presidency is relying on the firm and resolute support of your Parliament in order to reach an agreement. I hope, moreover, that with the goodwill of all governments, we will be able to achieve it.
With reference to the current debate on the principles underpinning the operation, funding and control of a totally new instrument, the European grouping of cross-border cooperation (EGCC), what is the Council's initial position and along what lines are the discussions on the possible establishment of this instrument and the prospects for its future development proceeding?
. The European grouping of cross-border cooperation is the subject of a proposal for a regulation of the European Parliament and of the Council submitted by the Commission on 14 July 2004. This proposal for a regulation is in the process of being examined by one of the Council’s working groups, which primarily focuses on structural measures. Following discussions held within this group from last summer onwards, on 19 April the Presidency presented a compromise text made accessible to the public that acts as a foundation for the work carried out by the group in charge of structural measures. It is therefore impossible to say at this stage what the Council’s position will be when the debate is closed. Obviously, as it is a regulation adopted in accordance with the codecision procedure, Parliament is party to the procedure.
Thank you, Mr President, Mr President-in-Office of the Council. I am of course familiar with this proposal for a regulation, but there are a number of questions I should like to put to the Council in order to learn its opinion. Article 159(3) of the Treaty establishing the European Community provides for specific actions to be adopted outside the funds in order to implement the economic and social cohesion objectives set out in the Treaty. I should therefore like to ask what kind of actions these are, outside what funds they are adopted, and whether any plans exist to set up new funds to this end? Furthermore, references to trans-national, inter-regional and cross-border cooperation are primarily to be found in the explanatory memorandum of the proposal for a regulation. In the later articles, only cross-border cooperation is highlighted. I should like to know whether this implies that such cooperation will be restricted, or whether the opportunities for cooperation that have existed to date under INTERREG IIIA will continue to be available.
. In actual fact, you are referring to the third subparagraph of Article 159 of the Treaty that allows for specific measures to be taken outside the funds that are the subject of the first subparagraph of this article, with a view to realising the treaty’s objective of economic and social cohesion. It may refer to cross-border cooperation measures, or to other structural measures.
I am unable to provide you with any further information, since the task of the working group is precisely that of defining the other structural measures that may form the subject of these measures in the third subparagraph of Article 159.
As the author is not present, Question No 17 lapses.
In a statement, the European Union has welcomed the satisfactory conduct of the referendum on a new Constitution in Burundi, but at the same time also urged Burundi to implement the remaining stages of the electoral process provided for in the peace accords as soon as possible.
What specific initiatives have the Council and the Member States already taken to support the electoral process in Burundi and to help maintain lasting stability in the country after the elections as well?
The European Union is carefully monitoring and applying the peace process in Burundi. In this context, it welcomes the smooth running of the referendum on adopting a new Constitution, which was held in Burundi on 28 February of this year. Adopting the Constitution was an essential step on the road to restoring peace and stability in Burundi and in the Great Lakes regions as a whole.
Throughout the ceasefire negotiations and the three-year transition period, the Union has remained in close contact with all sides in Burundi, whether by means of the presence of Mr Ajello, the European Union’s special envoy, or by means of a number of visits made by successive Presidencies of the European Union. Our support was demonstrated by numerous declarations and steps carried out not only in Burundi itself, but also in adjacent states and in South Africa. It was, moreover, South Africa that took the initiative on ceasefire negotiations, first under the aegis of President Mandela and then of Vice-President Zuma.
The European Union has contributed to financing the deployment of African troops in Burundi, before the African Union subsequently took over, and it is lending its support to the current United Nations mission in the country. The European Union has pledged EUR 4.4 million to organising elections and, in collaboration with the regional initiative, it is applying pressure with a view to introducing an electoral timetable before the recently extended transition period runs out on 26 August.
The European Union’s contribution to the elections accounts for a third of the overall budget allocated to them. We are also preparing an observation mission that will be present in Burundi for the legislative elections taking place on 4 July. The national indicative programme signed in August 2003 within the framework of the 9th EDF allocates EUR 172 million to Burundi, primarily in the areas of rural development, budgetary assistance and good governance. These are all areas which, if they receive support, should contribute to maintaining long-term stability in the country after the elections have taken place.
Mr President, I would simply like to thank the Minister for his extremely clear response.
A fresh attempt is currently being made to reach agreement on a Statute for MEPs. The aim is not just to establish an appropriate, universally applicable pay and allowances system, but also to make transparent and cut back a whole range of privileges which MEPs have hitherto enjoyed, privileges which include exorbitant daily allowances, flat-rate secretarial assistance allowances which require no proof to be supplied of costs actually incurred, extremely generous arrangements for the reimbursement of medical expenses from Parliament's budget and free life insurance.
In connection with this process of restricting privileges and making them transparent, how does the Council intend to exert influence on the European Parliament?
Is the Council prepared to make public the full text of the position paper on the Statute for Members it submitted on 26 April 2005 in the form in which it served as the basis for the negotiations?
How does the Council intend to prevent the introduction of new privileges through the back door – for example by means of decisions by Parliament's Quaestors – and in what ways can the Council urge or compel Parliament to use the appropriations entered in its budget in a thrifty and efficient manner?
. The issue of the Members’ Statute that is referred to in the Member’s question, and in particular the principles to be applied to the reimbursement of expenses of Members of the European Parliament is currently the subject of negotiations and discussions taking place between the European Parliament and the Council. I am unable to say any more at present since these discussions are still ongoing, and it would therefore be premature to make more detailed comment on the matter today.
Mr President, I am asking very specific questions, so please answer them.
What is the objection to making the position paper public? It is positions that I am asking about, after all, and you refer back to the introduction to my question. I have to say to the Council that this makes Question Time meaningless. What is wrong with the position paper of 26 April 2005? Why can we not see it? It is of quite fundamental relevance to us. I would read out my questions to you were it not for the fact that my 30 seconds are up. Please give us an answer!
We have been told that Coreper discussed this issue today and it will be dealt with in the Legal Services of the Council and Parliament and then adopted at the 23 May Council meeting. Can you assure us that when that final decision of the Council is taken, we will have access to full documentation before Parliament has to make its final decision? Can you promise that we will get all the information on this, and can you confirm that timetable?
Mr President, I should like to say that I agree with Mr Martin that there are many privileges that we MEPs could do without. Where the travel allowance is concerned, I should like in any case to have a view from the Council. I can state that we Social Democrats pay back everything apart from the actual travel costs. In my case, that amounted to EUR 6 300 over just six months. We could use that money to do much more in the EU.
. Firstly, I must correct Mrs Kauppi, as there has been no meeting of Coreper today; Coreper has therefore not been able to discuss any proposal in respect of the Statute.
I can simply confirm that a discussion is taking place on a number of aspects of the Statute, primarily focusing, moreover, on the fundamentals of the proposals made by Parliament to the Council nearly two years ago. I would point out, incidentally, that it is the responsibility of the European Parliament to lay down the Statute, after indeed receiving the approval of the Council. I would add that the Council has a particular interest in seeing this Statute adopted, which is at least as significant as that of your Parliament. As soon as an agreement is reached, I believe that the Statute will be able to enter into force, if Parliament so desires.
As regards all of these matters, they are decisions that must be taken, pursuant to the regulation, by Parliament itself. I can also assure you, Mr Martin, that the Council places much emphasis on transparency in respect of expenses. You are not alone; the Council is as insistent on this point as you.
One of the two sugar-refining companies in Portugal (which receives support from the Commission) has taken preventive action against the Azores sugarbeet company with a view to banning consignments of sugar from the Azores on the grounds that the latter company's traditional consignments should be calculated on the basis of the average for three years (1989, 1990 and 1991) in which that company shipped no consignments.
The Portuguese legal authorities requested a preliminary ruling from the European Court of Justice, which clarified the matter (C-0282/00). This prompted the Portuguese legal authorities to reject the lawsuit which was being backed by the Commission – a decision which is currently the subject of an appeal.
The Commission did not comply with the decision and it has tried every possible means in an attempt to have it reversed. One such means was an alteration to the conditions laid down in Regulation (EEC) No 1600/1992(2), on the basis of which the Court has not so far found in the Commission's favour. The Regulation has been amended in such a way that the Azores' traditional consignments are now calculated on the basis of the average for 1989, 1990 and 1991 – which is tantamount to banning them.
The amendment proposed by the Commission (COM(2004)687 final) to Article 4 of the Regulation is therefore an amendment to a generic rule, the sole purpose of which is to outlaw competition from Azorean sugarbeet.
Does the Council not consider the amending of general rules in order to achieve specific aims to be unlawful? Does the Council not think that the Commission's use of its power of initiative in order gain through law-making what it lost at the Luxembourg-based Court of Justice constitutes an abuse of power?
. The issue raised in this question is the subject of the proposal for a regulation presented by the Commission on 24 October 2004, which provides for specific measures in the field of agriculture for the most remote regions of the Union. This proposal for a regulation has been discussed in a general manner by one of the working groups of the Council. The Luxembourg Presidency is going to convene a new meeting of this group without delay, in order to speed up efforts – with a view to reaching an agreement at Council level - as soon as the Council receives the opinion of the European Parliament on the proposal for a regulation in question. As regards the way in which the European Commission exercises its right of initiative laid down in the Treaties, it is not for the Council to express an opinion.
– Mr President, firstly, I should like to offer you my congratulations and my best wishes, on this, the first time I have taken the floor since you took up your post.
I should also like, if I may, to thank the Presidency of the Council for its attention in addressing an issue that is no less important for the fact that it concerns an outlying minority of the EU. I should like to ask you, Mr President, if the Luxembourg Presidency intends to continue, from now until the final decision, to devote the same amount of care and attention that it has thus far devoted to this issue, and, thus, if this level of commitment is to be kept up.
. I should like to thank you for wishing us success.
I can assure you that the Luxembourg Presidency attaches particular importance to the problems of the most remote regions and, as it happens, to farming problems in the most remote regions. We hope to be able to bring this matter to a successful conclusion, in line with your wishes.
Question No 21 has been withdrawn. As the authors are not present, Question Nos 22 and 23 lapse.
According to the Council, 'Assisting the Palestinian Authority on the crucial path to assuming responsibility for law and order and improving its civil police and law enforcement capacity is and will remain a priority for the EU'.
In this context the EU has recently set up the EU Coordinating Office for Palestinian Police Support in Ramallah.
Will the President-in-Office indicate what will be the exact remit of this 'Office', and indicate what financial means will be made available to allow it to carry out its functions in a meaningful way?
. The European Union Coordinating Office for Palestinian Police Support is backing the European Union Special Representative to the Middle East Peace Process. His remit is to coordinate assistance provided by Member States of the European Union and, if necessary, that given by international donors to the Palestinian Civil Police. He is working in collaboration with the Palestinian Authority. In so doing, he provides practical advice both to the Palestinian Civil Police and to those in charge of police matters within the Palestinian Authority. At the strategic level, he is responsible for maintaining links with other stakeholders and oversees the reform of the police. The unit comprises four senior EU police advisers and a local Head of Office. The appointment of two additional advisers is ongoing.
On the basis of a memorandum of understanding between the European Union Special Representative, Marc Otte, and the Department of International Development of the United Kingdom Government, the development and running costs for the first year have been financed by the United Kingdom in the sum of EUR 390 000. An additional sum of EUR 220 000 has been granted by the United Kingdom for an aid scheme in support of small investments, which is managed by the European Union Coordinating Office.
The duties of the European Union Coordinating Office include identifying, proposing and assisting in managing a number of specific bilateral assistance projects, some of which have already been launched. These projects aim, in particular, to refurbish the police training centre in Jericho, to guarantee training and provide equipment for maintaining law and order, and to carry out an audit of the communication infrastructure and communications equipment.
These projects, which are financed and implemented by Member States of the European Union and other donors, form a major part of the significant sum of financial, material and technical assistance granted to the Palestinian Civil Police. The appropriate and essential mechanism for their implementation, in addition to the strategic framework, is overseen by the European Union Coordinating Office.
The salaries and accommodation expenses of the senior police advisers are the responsibility of the Member States that second them and must be considered contributions of a supplementary nature. Administrative support is also provided by the Police Unit located in Brussels.
The format initially adopted for the setting up of the European Union Coordinating Office offers the advantage of being light and flexible from an administrative perspective, which allows the European Union to react quickly and effectively, and in an appropriate context, to the needs of the Palestinian Civil police; needs which are identified in accordance with the policy guidelines provided by the Council and pointed out in the question.
I wish to thank the President-in-Office for his very comprehensive reply. This work is very encouraging. Could he indicate whether this will continue, with additional collective responsibility, into the future? This type of cooperation is vital at present.
Mr President, Mr President-in-Office of the Council, my question has to do with the Coordination Office in Ramallah, where one of the main problems is unemployment. Do you think it possible that this Coordination Office might also coordinate economic activities involving Europe and the Palestinian state?
. Firstly, in respect of the security issues, I can simply state that, given the progress that now appears to be taking shape, and in view of the elections that have been held in the Palestinian Territories, the European Union will have to make a more sturdy commitment to assisting in the implementation of all the security provisions which will enable the peace process to continue, and thus achieve the objective of creating a Palestinian State.
With regard to economic cooperation, a study must be carried out of the extent to which the European Union, through the significant economic assistance it grants to the Palestinian Territories, contributes to bolstering the Office in question.
You are by now aware that Mr Wolfensohn will represent the World Bank in the Palestinian Territories in terms of coordinating economic assistance measures: we spoke about the matter this morning. We will have to work in close collaboration with Mr Wolfensohn’s Office, and we will have to examine whether the European Office offers the appropriate framework to enable this cooperation to actually materialise and to be as effective as possible.
As the time allotted to Question Time has elapsed, Question Nos 25 to 28 will be answered in writing(3).
That concludes Question Time.
On a point of order, I apologise to the President-in-Office and to you, Mr President, that I was not here for my question. I was at another meeting at the Winston Churchill Building and by the time I got back here, the question had lapsed.
That is noted, Mr Crowley. In any event, I reiterate what I said earlier: I deem Question Time to have finished.
The next item is the presentation by the Commission of the preliminary draft general budget – 2006 financial year.
. Mr President, the Commission would like to present the preliminary draft budget which we adopted on 27 April. This is the last budget for this current financial perspective. In our draft, we concentrate on the main political goals agreed by the Commission and Parliament, relating to four main policy areas: the relaunched Lisbon Agenda, security and solidarity, enlargement, and external relations. I will discuss these four policy areas.
The core priority of this budget is the relaunched Lisbon Agenda, which aims to strengthen economic growth and create jobs. The European budget contributes to this objective with three sets of policies: internal policies, agricultural development and structural policies.
Concerning internal policies, an increase of 2% is envisaged. Contributing directly to the Lisbon goals, research and development will record an increase of 4.7%.
The common agricultural policy also shows a clear overlap with the goals of the Lisbon Strategy. The year 2006 will be the first year when the funds from direct income will be transferred into rural development spending, which will be boosted to 13.6 %.
The European structural funds together will see an increase of 5% and reach EUR 44.6 billion. Their core tasks are to enhance the growth potential of lagging regions and to increase employment opportunities. Added up, all these actions contribute to the goals of the Lisbon Strategy and account for at least one third of the budget.
To come back to the other main objectives of the budget, solidarity and security, the Commission proposal foresees measures to improve social and environmental security, ensure fundamental rights and promote active citizenship, especially for young people. The fight against terrorism, improving food and transport safety, and security of energy supply are also among the priority measures, for which the preliminary draft budget proposes an increase of 5%.
To conclude on internal policies, I would like to stress that the Commission’s proposal leaves enough margin for the budget authorities, and in particular Parliament, to increase the budget for those programmes which it considers necessary. But these increases will have to be discussed with the Council. The Commission is, of course, ready to help and support this initiative.
The next priority is to make enlargement a success. The further phasing-in of the new Member States is reflected in all the internal headings, with particularly sharp increases in structural – up to 30% – and rural development policies – up to 9%. On the administrative side, this phasing-in is also reflected in the request for 700 new posts.
For candidate countries, the Commission proposes to budget only the amounts that have already been endorsed for the respective pre-accession strategies. To support these pre-accession strategies, the Commission is also requesting 100 new external personnel positions.
In the external relations field, accommodating the new 2006 priorities while at the same time ensuring the continuity of ongoing cooperation programmes is not possible within the predetermined ceiling. That is why the Commission proposes recourse to the flexibility instrument for the major part of the reconstruction aid for Asia. We would like to emphasise that, for the fifth time in seven years, the ceiling fixed in Berlin will not be sufficient.
I now turn to the global figures of the 2006 budget. The Commission’s proposal refers to amounts of EUR 112.6 billion in payments and EUR 121.3 billion in commitments. The respective increases are 6% and 4%. That represents 1.02% of the European Union’s GNI in payments and 1.09% of the European Union’s GNI in commitments.
Bearing in mind the ongoing negotiations on the future financial perspective, I would like to point out that the Commission is asking for what is necessary and sufficient at this stage to finance the Union’s policies in 2006. It should be kept in mind that today we are talking about the annual budget. This preliminary draft budget for 2006, which already represents 1.02 % of the EU’s GNI in payments, does not take account of the needs of future enlargement to Bulgaria and Romania, or of the complete integration of new Member States, in particular in relation to the agriculture and cohesion policies that have already been decided upon, nor, of course, does it take account of increased investment in growth and jobs, as required under the relaunched Lisbon Agenda.
I am sure that this is going to be an important year for all of us and I can assure you that the Commission will strive to help the budget authorities to reach a good agreement on the 2006 budget for the Union and its citizens.
. Mr President, ladies and gentlemen, my hope is that the comparison that will follow from this evening’s presentation may bring about a favourable outcome. I hope that this year will be a positive one; however, in truth, the initial signs are only partially encouraging.
It is with pleasure that I acknowledge the work of Mrs Grybauskaité, in whose draft budget can be found positive solutions to certain issues that Parliament holds dear, and which appear in its guidelines. I am referring to the modulation of agricultural expenditure in support of rural development, to the increase in heading 2 on regional policy, to the rise in spending on young people and on culture, and to the increase in spending on agencies.
I cannot say the same for heading 4 on external actions and assistance to SMEs. Mrs Grybauskaité informed us that direct assistance in the Lisbon Strategy accounts for more than a third of the draft budget. We will check it heading by heading, but on first examination it appears to me that the amounts are insufficient. Even if that assessment were incorrect, however, the reference to the agreement reached on sustainable development during the Gothenburg European Council is without question unsatisfactory: there can be no competitive growth without sustainable growth.
The proposal on external actions, moreover, seems disappointing. Without doubt, this is an old sore point, a painful wound that is reopened at every budgetary procedure; a more courageous approach, however, would have put the Council ahead of its responsibilities and would have gained the full support of Parliament.
In general, we were expecting greater impetus, but our stance will, however, be constructive. It is not in our interests to list expenditure, but to defend the rights of Parliament and of the European Union.
.   Mr President, Commissioner, it would seem that the many Members who are absent consider today’s presentation to be merely a routine procedure. Yet this is by no means the case for myself or for the Commissioner, who can even understand me when I speak Polish.
What is so special about 2006? Firstly, it is the final year of the current Financial Perspective. This means that new and expensive tasks have appeared that did not feature in our earlier plans, and as a result funding will be tight, especially under the third and fourth headings. We will inevitably have to reach additional agreements with the presidency, which by then will be British.
Secondly, 2006 is a transitional period towards the new Financial Perspective. As such, it presents us with a problem regarding the level of payments, which is nearly EUR 7 billion lower than the ceiling for payments as a percentage of GNI set in the Financial Perspective, and lower than the 2005 level of 1.03%. We should give careful thought to the extent to which this will meet our real needs in 2006.
Although some features of the 2006 budget are familiar from previous years, there are some new priorities. These include an attempt to reinvigorate the Lisbon Strategy by means of a new injection of funds. According to the Commissioner, funding for this Strategy will increase by 8%, which will mean cuts to other areas of expenditure under the third heading. I would add that increased funding cannot be a substitute for the genuine reforms that are the essence of the Lisbon Strategy. Another new priority relates to a number of challenges we face in terms of foreign policy. Above all, these involve the reconstruction of countries devastated by the tsunami disaster, and the provision of EU support for the awakening of democracy and civil society that is taking place beyond our eastern border. There can be no question that this priority will make it necessary to use the flexibility instrument. Another priority that has been added by our rapporteur is youth, and this will be the distinguishing feature of Parliament’s budgetary strategy in 2006.
I have already emphasised the strong links that exist between the negotiations on the annual budget and those on the multi-annual Financial Perspective. It is quite clear that it will be easier for us to negotiate the 2006 budget with the British presidency, and that these negotiations will be conducted in a friendlier atmosphere, if the Luxembourg presidency succeeds in concluding negotiations on the multi-annual Financial Perspective. I have no idea whether this is a realistic aim, but I believe that it should be one we all share.
I understand that the physical preliminary draft budget is with committee secretariat, but that other copies will be available later this week.
The item is closed.
The next item is the report by Valdis Dombrovskis, on behalf of the Committee on Budgets, on the estimates of revenue and expenditure of Parliament for the financial year 2006 (2005/2012(BUD)) (A6-0106/2005).
. Commissioner, ladies and gentlemen, the following priorities have been put forward in the estimates of income and expenditure in the European Parliament’s budget for 2006.
First, the successful completion of the 2004 round of EU enlargement, by fully integrating representatives from the new EU Member States into the EU institutions, as well as preparations for the 2007 round of EU enlargement, when Romania and Bulgaria will join. The current situation is worrying: despite more than a year having already passed since EU enlargement, many permanent posts set aside for the new Member States still remain vacant. It is forecast that by the end of 2005 only 78% of the permanent posts allocated to the new Member States will be filled. The European Parliament’s Secretary-General will therefore have to issue a report on the reasons for the delay and make proposals for remedying the situation. One of the problems to be emphasised in this connection is the excessive red-tape and slow procedures for taking on staff.
The second priority is effective and highly targeted use of European Parliament budget resources. This priority encompasses such matters as: focusing EU institutional expenditure on fundamental tasks; supporting requests for new permanent positions from the budget only after having assessed the possibility of redistributing resources and staff within the framework of the existing budget; supporting new initiatives only after having assessed their impact on the budget and interinstitutional cooperation with a view to economical and effective use of budget resources.
Of course, the issue of the sum of over 200 million euro per year which is spent on top of everything else in order to provide the European Parliament with a seat in Strasbourg is still a topical one. The main problem is the maintenance of two European Parliament buildings in parallel, in Brussels and Strasbourg. It must be acknowledged that this matter falls within the jurisdiction of the European Council.
The third priority is improving EU budget terminology, making it more complete and more transparent in order to show taxpayers more clearly how their resources are used. Improvements will be needed to the draft terminology that has been proposed, so that it can better fulfil these criteria.
In speaking about the European Parliament budget, I would like to stress that a total budget expenditure ceiling will be set according to careful evaluation of justified needs. Achieving a ceiling of 20% of total administrative expenditure is not an end in itself. The proposal by the European Parliament’s Secretary-General sets a budget for the European Parliament for 2006 of 1.3416 billion euro. We welcome the Budget Committee’s support for the rapporteurs’ proposal to reduce this amount by 20 million euro. The experience of previous years, when large amounts of unused resources have been reallocated and some money has not even been used at all, demonstrates that we have an opportunity to spend European taxpayers’ money more prudently. The final ceiling on expenditure for the European Parliament’s budget will be set at first reading. I would like to stress as important aspects of Parliament’s work in 2006, first a better explanation to EU citizens of the European Parliament’s work, placing particular emphasis, in this connection, on the role of the European Parliament’s information offices in the EU Member States, and second, preparations by the European Parliament to play a larger role in the legislative sphere, as provided in the EU Constitutional Treaty.
Finally, I should like to emphasise that 2006 is the last year of the existing financial perspective. In this regard, the question of the amount of payment appropriations from the joint EU 2006 budget is particularly topical. It is important that the total amount of 2006 budget commitment and payment appropriations should correspond to those commitments which the EU has entered into, including those connected with EU enlargement.
I would like to call on the EU Council to reconsider the attitude it adopted in connection with the EU budget for 2006, where it artificially blocked the amount of payment appropriations. If we want to see the EU as a reliable partner, it is important that the EU should fulfil its commitments, including the commitments which it entered into in connection with the enlargement of the EU. It is important that in this financial perspective the commitments that have been provided for should be correspondingly reflected in the budget for 2006.
.  Mr President, Commissioner, Mr Secretary-General, ladies and gentlemen, let me start by extending the warmest of thanks to our rapporteur, Mr Dombrovskis, for having taken on – and continuing to perform – the thankless task of dealing with the House’s budget, for which he can expect more than just praise and rejoicing on the part of his fellow MEPs, and to which he is devoting himself with a great deal of passion. So, first of all, a very warm ‘thank you’ for doing that, from the Group of the European People’s Party (Christian Democrats) and European Democrats.
There is just one issue I want to raise, and it is one that matters a great deal to me. How much money does the European Parliament need? The figure of ‘20% of administration costs’ is being both whispered in the corridors of the House and held up as incontrovertible truth. In this year alone, in 2005, Mr Secretary-General, some EUR 50 million will be surplus to requirements, quite simply because we have to keep to this magic figure of 20%, but without having anything to spend it on.
In 2006, we will be having more of the same thing. Even now, in your preliminary draft budget, as adopted by the Bureau, there is reference to EUR 90 million in unused funds. I really do wonder what it is doing there. Do we really have to take money out of the European public’s pockets and allow it to be added to an over-expanded budget, knowing perfectly well that cannot even spend it? As I see it, that really does raise the question of whether this is the right way to go about things in the long term.
What I recommend is that, as there is money that we do not need, that – as we can already see – we will not need next year, we should not even include it in the budget!
I would have been very glad if Mr Onesta, who has drafted amendments on this topic, were present here today to take responsibility for the proposals he has made. One reason, though, why these funds are not going to be used – and not spent on other things either – is that we are well aware that we will need these amounts of money if we get a Statute. I really would ask that we draft an austerity budget for this House!
. Mr President, allow me first of all to express my thanks to the rapporteur for his report. Broadly speaking, we are in agreement with the main thrust of his arguments. Naturally, we agree with his view that more needs to be done to improve the rationalisation, accountability and disciplinary rigour of the budget.
An area which seems to be problematic is that of staff recruitment. I suppose it would be correct to assume that staff requests were based on justified and realistic needs. Consequently, it is very difficult to understand or justify the delays in the selection and recruitment process relating to enlargement. Action has to be taken to rectify the situation and to address this pressing issue. Having said that, however, I do not agree that an interim, makeshift solution of employing temporary staff should be considered a viable option or alternative. Whilst I can appreciate the reasoning behind this argument, I fear that this type of compromise, if accepted, could lead to a malpractice which may feature occasionally in our future budgets.
The rapporteur has, moreover, put forward for our consideration a reduction in the margin of the contingency reserve. In principle, we agree that appropriations should relate to specific activities and we should avoid cancellation of appropriations at the end of the financial year.
Nevertheless, we have to take into consideration the challenges we face in the near future and the uncertainties which are still evident, relating among others to multilingual services, property investment, the Statute for Members, as well as the adoption of the Statute for Members’ Assistants, which has our full backing and support.
In view of this, it would be prudent to agree with the amendment proposing that the final decision on this item should be taken at a later stage. In fact, I think that the rapporteur did well to postpone the final decision on the gentleman’s agreement relating to the 20% level of heading 5. I agree that this benchmark is not tied to an irrefutable and absolute fixed law and we should not be hesitant to challenge and review this agreement if we are convinced that it is necessary. However, I do not think that this is the case and it would be inadvisable to do away with these guidelines now.
Ironically enough, if used effectively, the stability of the 20% guideline could provide some sound budgetary rigour and efficiency. Naturally, we support the arguments that to achieve budgetary efficiency we have to take a critical look at all forms of expenditure, make more efficient use of resources and avoid waste and duplication of functions.
We should continue to focus on our core services and activities, which leads me to another important point. We have not as yet, albeit it with some justification, experienced the full impact of the ‘raising the game’ exercise. It seems to me that to date only a few objectives have been achieved. Given that the necessary structures are in place, we would realistically expect that in the coming budgetary year most of the targets would be met and a reform implemented to eliminate overt and covert bottlenecks.
On another level, we very much welcome the proposed improvement in the visitors’ service. From my very short and limited experience in the European Parliament, I think that the programmes are a practical and direct tool for improving the perception of the EU. In addition, they have a multiplier effect, which should not be underestimated.
I also warmly welcome the proposal to improve the strategy on communication and information. Over the years, we have not dealt with this issue adequately. Whether real or perceived, we know that there is a barrier between the EU and its citizens. More could and should be done on this important aspect. If we really want our citizens to feel that the European Parliament is their parliament, and that it represents their aspirations, then an effective information and communication strategy has to be implemented swiftly. That should be one of our main priorities. If we fail in this, we will have failed in a very real and fundamental key objective.
Lastly, I congratulate Mr Dombrovskis again, not just for his report but because he as a new Member, coming from a new country, has provided us with an example that shows that this integration process can be productive and efficient.
. Mr President, first of all I want to thank and congratulate the rapporteur, Mr Dombrovskis, on an excellent report. The Parliament’s budget is a complex administrative budget demanding a good deal of familiarity with Parliament’s working methods and procedures. The rapporteur has succeeded well in this, and this is reflected, for example, in the small number of amendments. I wish him every success in the future too.
The Parliament’s budget is still characterised by the shortcomings caused by enlargement. Although the new Member States have been with us for over a year now, a considerable number of the posts created for them are still unfilled. Parliament’s administrative departments even estimate that perhaps just under 80% will be filled by the end of the year. The situation appears to be especially problematic in the linguistic sector. As it is the case that for the European Parliament to function democratically there is a need for multilingualism and good language services, due attention should be paid to the smooth running and effective functioning of the linguistic service.
The rapporteur quite rightly focuses attention on budget presentation. It requires continual development. As with the Commission’s budget, the Parliament’s budget needs to be developed in an activity-based direction which clarifies and validates personal accountability. The degree of efficiency achieved should be clearly deducible from the presentation. In future, we also need to establish various indicators to provide a basis for analysing the action taken.
It is particularly important to focus attention on how efficiently Parliament itself works. The ‘raising the game’ reform is especially important for all Members of Parliament. They have to take decisions on issues which are more complicated than ever. For that reason, it will be necessary to give additional support to legislative work.
The Parliament’s budget has traditionally been kept at a level corresponding to 20% of administrative expenditure. As it has been possible to maintain rigour in parliamentary expenditure, particularly as a result of good building policy, there would seem to be a good deal of room for manoeuvre at present: anything up to EUR 90 million. Because there is a surplus from last year, it is impossible at this stage to predict what the actual needs will be. Accordingly, the final decision on the contingency reserve must be left until the autumn. It will be unnecessary to increase the Parliament’s budget unless there are genuine reasons for doing so. A 20% limit is not a target we should be aiming at, but a self-imposed ceiling. The report before us will provide a good basis for follow-up work.
Chairman, Madam Commissioner, distinguished House. The most recent opinion poll surveying the attitudes of Slovakia’s citizens to the European Union has given a clear answer. A year into the EU accession, 83% of Slovakia’s general public have a positive opinion of that step, and today the Slovak Parliament ratified the draft Constitution for Europe. On the other hand, the citizens of Slovakia are becoming extremely sensitive to the problems associated with constraints on the exercise of the MEP mandate, especially of the Members representing the new States. These constraints are due to the time-consuming administrative processes within the European Parliament in providing linguistic support, adequate translation capacities and availability of interpretation services in the parliamentary committees and political groups.
The draft resolution to the European Parliament budget tabled by Mr Dombrovskis – and I am taking this opportunity to thank him for his fine job – aptly responds to this situation. It is only regrettable that the original wording of the draft resolution, which described delays in recruiting new staff as unacceptable, has been replaced in the current version by a softer attribute, ‘deplorable’. Inadequate linguistic support undermines the principle of equal opportunities and limits the exercise of the MEP mandate, especially of MEPs from the new Member States. This essentially implies discrimination, which is contrary to the spirit of a united Europe, a Europe that we were joining as new members, and is genuinely unacceptable.
It would be undoubtedly deplorable and inappropriate if approval rates vis-à-vis a united Europe were to decline in the new Member States as a result of shortcomings in the administration of the European Parliament rather than due to budgetary restraints.
Mr President, I would like to concentrate on three issues: the global level of Parliament’s budget, personnel policy, and information policy.
Concerning the global level of Parliament’s budget, the Secretary-General’s proposal set the level of Parliament’s budget at 20% of heading 5, which is EUR 1 340 million. I strongly support the rapporteur’s proposal to reduce the appropriations of the contingency reserve by EUR 30 million and enter in the buildings reserve an amount of EUR 10 million. The report also underlines that the level of Parliament’s budget should be determined on the basis of justified needs and reminds us that conciliation appropriations should be avoided.
The European Parliament’s personnel policy should be improved. Improvements should be brought in to speed up recruitment procedures to fill the 750 unoccupied posts within the European Parliament’s administration and to create a truly merit-based promotion system.
The report also underlines its concern about the accelerated shift of auxiliary to contract staff and requests detailed information on this issue. I suggest that we, the European Parliament, should call on the Secretary-General to examine ways to mitigate the effects of the abolition of the status of existing auxiliary agents of the political groups who are awaiting the completion of recruitment procedures. We should call on the Secretary-General to present the Bureau with a proposal to modify the internal rules on recruitment adopted by the Bureau on 3 May 2004, to enable political groups to benefit from the same recruitment provisions that apply to Parliament’s administration.
Last but not least is information policy. The rapporteur supports improving the visitors’ service and strengthening the role of external offices. It is underlined that in order to reach the citizens, Member States’ communication policy should take account of national differences.
Finally, I would like to thank Mr Dombrovskis for an excellent report.
Mr President, this report is a twofold scandal, in that it is a bitter reflection on the majority opinion in this House, and lays bare the tricks with which this House works. This report was originally couched in very general terms, but, by way of oral amendments, decisions have been incorporated in it to the effect that, of Parliament’s expected surplus – totalling EUR 90 million for 2006 – EUR 60 million should simply be kept in reserve – where, as we know, all sorts of things can happen to it in the course of the Budget – and a further EUR 10 million be put aside for buildings, even though various people, including the Secretary-General, who is here today, have always said that we do not actually need it for that.
Instead of simply handing this money back to the European taxpayer, rather than doing something for the reputation of this House and demonstrating that, yes, we have got the message and can manage with less, it has been fraudulently added to the budget by means of amendments, and it is worthy of note that those amendments were oral. Why do I describe them as having been added fraudulently? I do so because I, as a full member of the Committee in question and entitled to vote, objected to them, and my objections were simply passed over; there have to date been no replies to the objections I have raised to the Bureau and to the President of this House. According to an undated letter, all that was not meant that way. That is a matter of dispute.
I will use all legal means at my disposal. Neither this resolution nor this report have come about in a lawful manner, nor may the vote proceed tomorrow. For the sake of the European taxpayer, I call upon the few who are present here to vote against this report, and, in particular, against these specific parts of it. There will be signed motions to this effect.
Could you please confirm whether you have received the letter from the President of Parliament in reply to the complaints you raised? If not, I will send an usher around with a copy of it.
Mr President, at lunchtime today I received, by fax, an undated letter in English, which I presume is what you are referring to. Let me add that other Members have, within the space of three days, received replies of immense length, but, despite repeated warnings, this matter has been dragged out. I would also add that I have already replied to this letter, firmly in the negative. The way this matter is being handled is one I regard as irregular and unlawful.
– Mr President, Commissioner, ladies and gentlemen, Parliament’s budget for 2006 ought to reflect a number of the key priorities set out in the Dombrovskis report.
As an MEP from a new Member State, I should like to alert the House to several practical problems, which are directly related to the fact that certain aspects of the way in which Parliament works have still not been changed following last year’s enlargement. My primary concern is that the official languages are still not accorded equal status, even though a year has passed since enlargement, and that interpretation is not available at many committee and delegation meetings into the languages of all those present. There are also major delays in distributing documents in Members’ official languages.
These problems are a direct result of the slow progress made in employing officials from the new Member States within Parliament’s administration, and it is not only interpretation and translations that have been affected. The number of people from the new Member States working for Parliament continues to be very low, and we are still a long way from filling all the posts for which funding was earmarked in the budget.
There is absolutely no justification for these delays, which really are quite substantial. According to the Dombrovskis report, it is likely that only 78% of the jobs that have already been created will be filled by the end of this year. In my opinion, urgent steps must be taken to rectify this state of affairs, and to ensure that citizens from the new Member States are represented equally within Parliament’s administration.
I also find it intolerable that European Parliament signs in Parliament’s buildings are still not displayed in all of the EU’s languages. My attention was drawn to this by the first group of visitors that came from the Czech Republic back in November 2004, and in spite of the reminders I have sent to the quaestor, nothing has yet been done about it.
The services offered to visitors to Parliament do however operate relatively smoothly. I have already invited two groups of citizens to Strasbourg, and their reactions lead me to believe that such visits are extremely important. Nevertheless, we could still improve the way we communicate with the public. I regret to say that no publicity materials are available in Czech or in the other languages of the new Member States, and no copies of the European Constitution are available for visitors from the new Member States. I believe that something must be done about this in the near future.
Mr President, Commissioner, ladies and gentlemen, I have risen to speak on Parliament’s budgetary estimates for 2006 and the Dombrovskis report on these estimates. The EU draft general budget for 2006 was presented a short while ago to the House, and so I should like to start with three comments on this draft.
Firstly, as a representative of Poland, which is a new Member State, I am alarmed at the extremely low level of payments provided for in this budget, namely 1.02% of EU GNI. It should be noted in this connection that under the current Financial Perspective, the ceiling on payments for 2006 is 1.08% of GNI, or in other words EUR 7 billion more in absolute terms.
The second point I wish to make is that it is the European Commission that has proposed this level of payments, even though it was only recently that this very same institution advocated average annual payments of 1.14% of GNI in the 2007-2013 Financial Perspective. In my opinion, it will not be an easy task to explain to EU citizens how it will be possible to fund all of the EU’s expenditure from a total of EUR 112 billion, with payments expected to reach around EUR 130 billion in 2007.
Thirdly, I find it puzzling that this budget provides for a significant increase, or more precisely a 6.2% increase, in expenditure on administration, whilst expenditure on external action has dropped by 2%, and expenditure on the pre-accession strategy has decreased by as much as 4% in relation to 2005.
Following on from my previous point, I should like to move on to the issue of Parliament’s budgetary expenditure in 2006. This is expected to amount to 20% of total expenditure on administration, or in other words to EUR 1 342 million. This represents an increase of 5.5% in relation to 2005. It should be stressed that the main reason for this increase in funding is to ensure that funds are available to complete the EU’s enlargement to include 10 new Member States, and to enable preparations to be made and the necessary funds to be earmarked for Bulgaria and Romania’s accession in January 2007. I would take this opportunity to note that only 78% of enlargement-related jobs for which provision was made in the 2004 and 2005 budgets will be filled by the end of 2005, which is extremely alarming.
In conclusion, I should like to congratulate Mr Dombrovskis on having drafted a comprehensive report on Parliament’s expenditure in 2006. It covers not only issues relating to enlargement, but also those relating to the quality and efficiency of Parliament’s work, in particular the work done by Members on documents drafted in their own languages. It also details the problems we face in bringing Parliament and the fruits of its labour closer to the citizens.
Mr President, I want especially to thank Mr Dombrovskis and the others who have had a hand in this report. No other parliament in the world – or so I believe – saves the taxpayer a two-figure million sum in one year. Such economy with money is indeed praiseworthy. We are, as we know, pressing for the adoption of the Statute, which will, while relieving the national budgets of a massive burden, mean additional expenditure for Parliament. If we add up the average cost of an official, then this precautionary measure – along with what the Statute is going to give us – is particularly worthy of attention and praise.
We will, in future, have the task of explaining this Europe of ours far better than it has been. We have to make the people more aware of what the European Parliament does. One of the main criticisms levelled during the election was that people hear too little about this House’s political activities. I wish to call on those who exercise responsibility in it to put far greater effort into information policy than they have been wont to do so far.
. Mr President, I am responding to Mr Martin’s reservations relating to the legal aspects, not to the substance.
The set of oral amendments he mentioned was submitted the day before voting in the Committee on Budgets to its members and there were no reservations regarding these amendments. After voting for several of them, Mr Martin started to raise reservations, but without clarifying on which Rules he was basing his reservations. Therefore, I went ahead with the vote, having the unanimous support of the Committee on Budgets. That is my clarification.
Mr President, I wish to make a statement in accordance with Rule 145. What Mr Lewandowski has said is quite inaccurate. The practice in this House, both in the plenary and in the committees, is that if an objection is made to an oral amendment proportionate to the quorum – which means one person objecting in a committee, or 37 Members standing up in the House – the amendment cannot proceed to the vote. I would point out to the Chairman of the Committee on Budgets that this practice, and this rule, is not dependent on the point in time at which such an oral amendment is moved. We all know that the written amendment generally goes into rather more detail.
The very same thing that I have described we last saw this Monday in the Committee on Budgetary Control, the chairman of which – himself also from a new Member State – kept on asking whether there were any objections to an oral amendment, and it was plain for all to see that there would have been no vote if any objection had been made.
What is going on here is an attempt at evading responsibility, at avoiding the admission that something has been done in a way that ought not to be possible. I insist that, in terms of substance – I have been given this speaking time, I am entitled to it under the Rules of Procedure – I did indeed refer to Rule 150, which precisely ...
The Commissioner for the next debate has not arrived. Otherwise, I would not have allowed this exchange.
The President has written to Mr Martin. The letter states that the objections that Mr Martin raised were not concerned with linguistic problems, but concerned the substance of each amendment. Given that, the President believes that the decision made by the chairman of the committee to proceed with the vote was in line with the Rules of Procedure and past practice.
Since Mr Martin has indicated that he intends to raise this again tomorrow, I suggest that he follows that procedure. I do not want to pursue this now.
I should like to add, Mr Martin, that I hope I did not hear you accuse the chairman of the committee of misrepresenting what happened. You must be very careful about what you say. The interpretation I heard suggested that you were suggesting that he was lying. You must not say that.
The Secretary-General has listened with great attention to the interventions of all colleagues. I am very grateful to you.
That concludes the debate.
The vote will be tomorrow at noon.
The next item is the Oral Question to the Commission by Jo Leinen, on behalf of the Committee on Constitutional Affairs, on institutional aspects of the European External Action Service (B6-233/05).
.  Mr President, I think that we as Members of this House have the duty to find out about the exact starting time of debates, and there is no excuse whatsoever for absence. We have sufficient means of finding out when we could attend a debate here. In addition, I should in all honesty say that since only on a rare occasion does the Commission respond to my pertinent questions, I am not all that interested in the Commission position. That is just by the by.
I have been both amazed and amused by the nervous tone of the question that the Committee Chairman, Mr-Leinen, has put. It betrays the fear of an outspoken advocate of the Constitution that one of this Constitution’s most striking innovations, namely the advent of a European External Affairs Minister, will turn out to be the intergovernmental Trojan horse. It appears that this minister and his administrative machinery, the European External Action Service, are now also causing doubts in the minds of those in favour of him, but it is far too late for that. In of Friday, 6 May, Henry Kissinger clearly indicated that the creation of one telephone number will not solve the lack of common external policy. I can, in fact, recommend that article to you all. What matters, after all, is the content of what will be said when the telephone rings.
Once again, the European Union is making the classic mistake of cushioning the lack of political agreement with purely institutional measures. An honest analysis of these institutional measures reveals that the much-praised, but very unfortunate, construction of the double hat is disturbing the institutional balance among the European institutions. The advent of a European External Affairs Minister goes against the important maxim that the various institutions operate independently of one another. Indeed, paragraph 7 of Article I-26 stipulates that members of the Commission must not receive any instructions from any government, institution or body. It appears that this provision does not apply to the Commission’s future Vice-President. I would defy all advocates of this new role to refute this.
This minister, but also the European External Action Service, will be a constant source of interinstitutional tension, and I have not even mentioned the funding of the officials employed in that Service, and relations with national diplomacy, to which we have devoted another fine hearing, ending in many question marks. Mr Leinen doing the splits, however, is small beer compared to the athletic acrobatic skills that the future minister and leader of the external service will need to display.
As a fervent opponent to this Constitutional Treaty, I hope that it will be rejected in France, just as it will be in my own country. Should that not happen, there will be a continuing need for close monitoring on our part of this dangerous adventure called the European Union.
.  Mr President, I have just come from a public meeting in Lorraine on the European Constitution, at which the majority of people were in favour of our having a European foreign minister and him having an External Action Service under him. I am confident that people throughout Europe take the same view of things: Eurobarometer, for example, constantly echoes the popular desire that Europe should speak to the world with a single voice. It is for that reason that provision is made for this in the European Constitution.
A foreign minister would give European values a face and speak up for European interests in the world. If he is to perform these tasks, he will, of course, need the External Action Service of which we have spoken. His dual role makes the construction rather complex, and it is to this that we must find a solution. I believe that we must do so in the spirit of the Constitution – and what is the spirit of the Constitution? It is that the former second pillar, with its rather intergovernmental approach, be integrated into the Community method. The whole point of the debates in the Convention and the Intergovernmental Conference was to integrate what was the second pillar into a European Union possessing legal personality and intended to act, both internally and externally, as a single entity.
Article 296 of the Constitution states that the foreign service shall be established through a resolution of the Council, following consultation with Parliament, and with the Commission’s consent. That is the point we are addressing today. The Commission has a part in shaping the foreign service. We, in this House, were concerned that the Council had moved on much further with its work, had started driving in fenceposts and already had definite plans in mind, while the Commission was being too hesitant and taking too reserved an approach to this issue. It is for that reason that we have, today, raised the question of how the Commission intends to ensure that the Community method is further developed and guaranteed in the foreign relations sphere, of how – in administrative and financial terms – the service is to be organised, and how Parliament will be able to monitor what it does.
We should use all available means to prevent a third bureaucracy coming into being alongside the administration of the Commission and the Council; that would be the worst possible thing to happen. The question then, of course, arises of whether the foreign service is part of the Council or of the Commission, and this is where we have to consider the existence, even now, in many countries, of delegations that could become EU embassies. I think it would be right and proper to make this service – where its organisation and budget are concerned – part of the Commission rather than of the Council.
That the Council would have a full part to play would nonetheless be guaranteed, for it is quite clear that the service would exist to implement the decisions taken by the Council as a political entity. Examples of this kind of duality exist in many countries, including in Germany, where, at certain administrative levels, offices serve both the local authorities and the State. Far from being unheard-of, it could work in this case too.
We also have to decide what the External Action Service is meant to do or refrain from doing. I do not believe it would make sense to create a mammoth authority with responsibility for every portfolio from Commissioner Mandelson’s trade to Commissioner Michel’s development policy. These must be parcelled out between a traditional foreign service, for which the foreign minister has responsibility, and other Directorates-General and Commissioners with their own remits. Having the foreign minister also as a vice-president of the Commission would, of course, allow powers and responsibilities to be concentrated in one pair of hands, and consistency to be established in this area.
We look forward with eager anticipation to what the Commission has to say to us, hoping that what is done about this important issue will be faithful to the spirit of the Constitution and will make it manifest.
. Mr President, the new arrangements in the field of foreign relations provided for in the Constitutional Treaty present an opportunity for the European Union to strengthen the efficiency and coherence of its external action. That is one good reason why the Constitutional Treaty should, hopefully, be ratified.
In particular, we need to bring together as far as possible the two pillars of the Union's external action: Community external relations and the common foreign and security policy. That will increase our impact, strengthen our voice and help us to promote our European values and interests worldwide. For this reason, the Commission supports the creation of the double-hatted Union Minister for Foreign Affairs. In fact, the Commission proposed this idea to the Convention. It is a logical and necessary improvement of the structure created by the Maastricht and Amsterdam Treaties.
The future minister, building on his experience as High Representative, will at the same time be a Vice-President of the Commission. As a member of the college, he will have access to Community competences and to the tools of the Community method, which will be essential for his tasks. It follows that we are strongly in favour of the creation of an effective European External Action Service to enable the Minister/Vice-President to do his job effectively in full respect of Community procedures.
The Constitution confirms the Commission's important responsibilities in foreign affairs, including its role in external representation of the Union and in the execution of the budget. It enhances its role of coordination and coherence in the different areas of external policy, and this will be the special responsibility of the Minister/Vice-President.
Under the Constitution, as under the present Treaty, the Commission will implement the budget under the scrutiny of Parliament. The rights of Parliament will have to be respected, both as budgetary authority for the operational and administrative budget and in its role in multiannual programming.
President Barroso and High Representative Solana have agreed to work closely together. As you know, the future proposal for the establishment of the services will be made by him as minister and decided by the Council after consulting Parliament and obtaining the consent of the Commission.
The Commission, including the Minister/Vice-President, will seek to preserve and promote the Community method, which has proved its capacity to work and achieve good results in external relations. More generally, the Commission will be active and vigilant in safeguarding the institutional balance.
Member States have started to discuss the issues concerning the establishment of the European External Action Service and are beginning to understand the complex issues involved. A process of reflection and comprehension is continuing in capitals, notably on the status of the future service. There is a general agreement that it should be of a nature, but there are differing ideas as to what this could mean in practice.
Let me say a word on the question of the administrative status of the new service in relation to the Commission and Council, which is a key point in the draft resolution of the Committee on Constitutional Affairs. The various issues concerned are still under discussion, so it is too early to give a definitive answer. The various requirements imposed by the Constitution, for instance regarding the inclusion of officials from the Commission, Council and national diplomatic services, will have to be met. The responsibility of the Commission for the execution of the budget and in relation to Community policies should be preserved. At the same time, duplication should be avoided. Synergies and efficiency should guide the preparations; stronger and more coherent external action should be the guiding principle.
The next step will be a joint progress report to be submitted by the High Representative and the Commission to the European Council in June. In this context, the views of Parliament are important, and I am therefore pleased to participate in your debate today.
I conclude by repeating that we, in the Commission, share the objective of parliamentarians to safeguard and enhance the Community method, and the role of the Commission and Parliament in this process. At the same time, I believe that we share with you the aim of creating new structures that can really contribute to improving the effectiveness, coherence and influence of the Union's policies and actions in the world.
Naturally, there are still uncertainties on various sides: Parliament, the Commission, the Council Secretariat and Member States all have their concerns. But we believe that the chances and opportunities for the Union and its institutions can, in the end, overcome those concerns. We should use this opportunity to make progress towards a stronger and more effective European foreign policy.
Commissioner, we began the debate without you. Perhaps in your reply at the end of the debate, you could make some reference to the fact that you were late and explain why that was so. Since you are responsible for relations with the European Parliament, this would be helpful.
. Mr President, we have had to endure Mr Belder telling us what he thought, or rather what he did not think, about the Foreign Service. That is the masochism we have to suffer in this Parliament, and you, Mr President, are largely responsible for it. Having said that, however, I believe that this is a crucial issue and I am therefore delighted that the Committee on Constitutional Affairs has taken this initiative.
When we discussed this issue in the Convention, it caused enormous controversy and my friend and colleague Elmar Brok was one of the people who worked hardest to move in this direction. If you were to ask me which of the innovations in the European Constitution was the most significant, I would have no hesitation in saying the Foreign Affairs Minister.
I believe that the figure of Foreign Affairs Minister, double-hatted, that is to say, appointed by the European Council but Vice-President of the European Commission, has prospered in the end because, for the intergovernmentalists, this is a way to get their hands on the Commission’s money and staff and, for the more Communitarianists, this is a way to have a say in the Union’s foreign policy.
The way we structure this Minister's fundamental instrument, the Foreign Service, is therefore very important. And, Madam Vice-President, you have been extremely reserved. What do I mean by that? That you have told us nothing. In the document prepared by your services, you have told us that you are negotiating and that we will wait to see what happens. Well I would like to tell you that for my group, the Group of the European Peoples’ Party (Christian Democrats) and European Democrats, this is a very important issue and that, given that foreign policy is something for governments rather than for peoples, for princes rather than peoples, as the old saying goes, we in this Parliament want control over the Union’s foreign policy. The location of the Foreign Service is therefore a crucial issue.
We will therefore examine the location for this Service very closely and my Group friends and colleagues will undoubtedly be able to tell you very clearly in their speeches where we want it to be located.
.  Mr President, I am approaching the subject from the angle of development cooperation. We regard the creation of the European External Action Service, following on from the European Constitution, as being of enormous importance. We see the establishment of this service as an important step towards a Europe that speaks with one voice and plays a more effective and coherent role in the world.
I want to focus on the significance of development cooperation policy as one of the cornerstones, and a major one, on which the EU’s external relations policy is based. Two concepts are central in this: independence and coordination.
With regard to independence, development cooperation is an independent area within the very broad range of external relations. This position will be reinforced in the new European Constitution, because development cooperation and humanitarian aid will form independent objectives, with their own legal basis. Since these areas of policy are pursued at Community level, the Commission and Parliament have a major role to play in them. It is of the utmost importance that this responsibility should remain with both institutions.
At the same time, though, coordination between the different components of external policy must improve. We are in favour of incorporating this service in the Commission’s remit, on the provision that the Council determines how the intergovernmental competences are fleshed out. Coordination between the different components is necessary for a coherent policy, which is an explicit requirement in the Constitution. That was, in fact, already the case in the Maastricht Treaty. Coherent policy must ensure that achieving the main objectives of development policy (the millennium objectives for development) is not being tripped up by another leg of external policy, such as trade policy or defence policy. We should also avoid duplication, for that is a waste of time and money. We should therefore join forces, also on the ground.
Finally, I should like to add that the funding of this service should not be at the expense of existing external policy budgets or achieving the millennium objectives.
The European External Action Service is an important new concept within European external policy, which we must shape carefully by respecting the Constitution’s provisions and the European Parliament’s rights. It is of the utmost importance that the Community model should be respected in this area and that the Commission should be able to maintain its role as executor of the policy.
. Mr President, the setting-up of the External Action Service is extremely important, but it is also a very tricky thing to do successfully. Succeed, and we will have achieved functional integration on the ground in third countries, whose greater efficiency will not only project the interests of the Union more effectively across the globe, but will also percolate up to the analysis and planning level in Brussels.
The Foreign Minister needs a first-class service to fuel him with the resources and intelligence he needs and also to recruit and train a diplomatic service that is properly European.
I welcome the Commissioner’s cautious statement, but it is quite clear that agreement is far from being achieved inside the Council, especially between the interests of the smaller and larger Member States, and some of the principal problems remain to be resolved.
The Commission must certainly seek to recruit the trust of the foreign ministries of the Member States, but it also needs to preserve the special prerogatives and experience that it has acquired over decades across the policy spectrum, from development to the environment and, of course, including trade.
Parliament is clearly nervous that the President of the Commission could be reduced to being the Union’s Minister for the Interior while leaving the complete foreign dimension to the Foreign Minister/Vice-President. That would emasculate the Commission and do a great disservice to all concerned.
Mr President, Commissioner, ladies and gentlemen. The question of the distinguished MEP, Mr Leinen, was asked as the Member States set about ratifying the Constitutional Treaty. I am happy that my country, Slovakia, today ratified this Constitutional Treaty, all the more so that I have been involved in drafting it.
It is in accordance with this Constitutional Treaty that the European Parliament should prepare itself for playing a new strengthened role. Until now, the European Parliament has had but a minimal influence in the foreign policy area, which was largely exercised through decision-making powers with regard to the budget. We should realise that the European Parliament is the only European institution directly elected by the citizens. We should therefore eliminate the democratic deficit and make sure that the European Parliament is directly involved in the decision-making process with regard to foreign policy. The European Parliament should not be merely consulted. The shaping of the European Union’s position in foreign policy may not be left exclusively under the purview of diplomats. The Commission and Council should cooperate with the Committee on Foreign Affairs and the other committees as required.
Mr President, Commissioner, ladies and gentlemen, the European External Action Service is a wide-ranging undertaking in administrative terms, and probably the most important structural issue to emerge from the Constitution, at least as regards the shape of the European Union’s future executive activities.
We really do, I think, have to make a success of this, for it will be decisive in determining how Europe may play its part in the world, and I also believe it would be wrong to approach this issue in a defensive way, by saying that the foreign minister is to do what the Council does today, and then cobbling something together, leaving development and trade with the Commission as before.
The foreign minister’s task, irrespective of who has responsibility for what, is to determine the substance of external action as a whole, resulting in a natural tendency for everything to come within his remit. It follows that a defensive approach on the part of the Commission will not help move things forwards. It must instead be proactive; rather than allowing decisions to be taken elsewhere and all except certain subject areas to be outside its competence, it must press for every decision to be taken within the Commission. That will be the key issue.
Mr Dehaene, who will speak shortly, was in charge of the working group on this at the Convention, and so he knows what the Convention wanted; what it wanted was to take the Community method further.
Much as I am obliged to you, Commissioner, for indicating that you share Parliament’s desire to move the Community method forward, does this mean that we will have a single European external action service that is – organisationally, administratively and in Budget terms, dependent on the Commission? This is a clear and simple question, and no answer has been given to it. We therefore ask you to do so, perhaps when revisiting the issue.
We are willing to support the Commission, and it was MEPs that got the rule that this can be done only with the Commission’s consent accepted by the Convention and the Intergovernmental Conference. I hope that the Commission will be courageous enough to seize this opportunity and to come to this decision for itself. No decision can be taken in the face of its opposition, and I hope that you will therefore go further than the general Community method by adopting the position of the declaration Mr Leinen has submitted, according to which the external action service will, in administrative, organisational and budgetary terms, be attached to the Commission, while, of course, faithfully implementing the Council’s decisions on matters in which the Council is competent.
I believe that the dynamics of administrative development mean that this is the only way forward that is in your interests and ours. Perhaps you could make your answers plainer, and then even I might understand them.
– Mr President, we all agree that the Constitutional Treaty introduces important institutional innovations as far as external relations are concerned. We have referred to the creation of the position of Minister for Foreign Affairs and the establishment of the European External Action Service. It would be no exaggeration to say that, with these new institutions, the institutional embryo of the future common European Ministry of Foreign Affairs is being created in the European Union.
I am one of those who believe that the Constitutional Treaty could take bolder steps in the direction of deepening these policies, extending the qualified majority and further strengthening the jurisdiction of the European Parliament in the field of common foreign policy. In all events, however, under present circumstances and taking account of the correlations, we have a positive and compelling compromise, which is why I support a vote in favour of the Constitutional Treaty.
As regards the new institution of the European External Action Service, we must start preparing for it to operate as of now, so that we are ready as soon as – I trust – the Constitutional Treaty enters into force in November. There is too little time, if you think that important institutional and organisational matters need to be resolved. That is why Jo Leinen's initiative was the right initiative at the right time.
However, I must point out that the best possible solutions need to be found in order to strengthen the efficacy, consistency, cohesion and visibility of external action.
One of the basic issues is the reinforcement of the advisory and controlling role and greater involvement on the part of the European Parliament, both now, at the preparatory stage, and once the European Service is up and running. That is why I propose that we ask the President of the Commission and Mr Solana to submit a joint progress report to the European Parliament, before presenting it to the European Council in June, and to promise to consult Parliament at all subsequent stages.
I have a great many doubts and reservations about the setting up of a European External Action Service, and I should like to draw the House’s attention to three I regard as crucial.
The first relates to the question of whether Community legislation provides a legitimate basis for the European External Action Service. The relevant articles of the Treaty on European Union have admittedly been cited, as well as other pieces of legislation, but the main point of reference for the establishment of this Service is the draft Treaty establishing a Constitution for Europe. It follows from this draft Treaty that the setting up of an EU Diplomatic Service is a simple consequence of conducting a common foreign and security policy and appointing an EU Foreign Affairs Minister, as already mentioned by previous speakers. It should be pointed out, however, that the draft Constitutional Treaty has not yet been adopted, and what is more, that there are serious grounds for believing that it will be rejected by the citizens of the Member States. The question is therefore whether we should not acknowledge that any discussion of a European External Action Service would be extremely premature at this point in time. I would also suggest that this is yet another example of the EU’s arrogant attitude towards the citizens of Europe’s sovereign states. Since the EU institutions appear to believe that they have the right to act ahead of time, I would ask whether the Commission has a plan B, in case the Constitutional Treaty is rejected.
Secondly, the governments of the Member States entered into a commitment when they signed the draft Constitutional Treaty in November 2004, and this commitment has questionable consequences. The Member States undertook to refrain from, and I quote: ‘any action that might impede entry into force of the Constitution’. Does this automatically mean that the Member States must engage in mindless propaganda that advocates the adoption of this Treaty? Does this not preclude the provision of reliable and objective information on the contents of the Constitution and the effects it may have on the lives of Europe’s nations?
Finally, my third concern relates to the planned structure of the European External Action Service, as the latter may entail the creation of a new army of officials with unclear, or even only partial, powers. We cannot even be sure that this structure will not involve the same matters being dealt with by the Directorates-General, the External Action Service and the other Commission agencies. The end result of this will be a burgeoning of the EU’s bureaucratic machinery, even though the latter already lacks transparency and merely places an undue burden on taxpayers in the Member States.
What financial impact is the establishment of the European External Action Service expected to have? How will these costs be shared, and who will bear the greatest burden? Furthermore, I should like to ask how many officials currently work in the Commission services responsible for EU external policy, and how many officials are expected to work in the future External Action Service?
Mr President, in answering this debate, I should like to invite the Commissioner to focus on two points. One follows on from what the last speaker said.
Since the External Action Service can only have legal status and legitimacy if the Constitution is approved, the Commission and the Council, by working to put the structure, staff and framework of the EAS in place, is surely engaged in blatantly presuming the outcome of the ratification process. In this regard, can the Commission tell us how much it is budgeting to spend on these presumptive and pre-emptive moves that it is taking? How much has this speculative venture cost us to date and how much is it likely to cost us in the next 18 months?
Secondly, could the Commission spell out for the wider public its vision of how the foreign affairs of Member States will be conducted once the EAS is in place? Specifically, is it correct to conclude that national foreign affairs will then only be able to be conducted in a manner consistent with the common foreign policy and will only be able to operate in a manner that is subservient to the EAS?
Mr President, I would like to congratulate you for looking rather enthusiastic, though I have my suspicions that you would much rather be eating asparagus with the rest of the House at this moment.
I have three general points. First of all, I think that this is probably the most important institutional question that we will face within the next four to five years. It is really about executive power: it is about who runs foreign policy – the Commission or the Council. I am very happy that the Member States have taken the issue forward. I am happy that they have provided five for the Antici Group; I am happy that they have been dealt with in the Coreper meetings; and I am also happy that the Commission has had confessionals with the Member States. Most of all, I am happy that, in the European Parliament, we have brought the debate and the discussion out into the open.
The second point I wanted to make is that I think an external relations service for all of us will bring only benefits. In many ways, this whole issue has only winners. It is about providing us with better consular services; it is about providing us with better reporting; and, in general, it is about providing us with a better common and foreign security policy. Because, as we all know, without a functioning civil service on a European level, it cannot work.
The third point I wanted to make – and this is to reiterate what Mr Méndez de Vigo and Mr Brok said – is that there are two key issues that we are looking at from this side. The first is that, even though the system might be it is very important that two things remain with the Commission: one is the budget and the second is general administration.
To finish off, I would like to say to the Commission that I hope they stay very firm to the end, because we have to avoid the counter-contamination of issues such as trade and development going over to the intergovernmental and Council side. Never underestimate the capacity of the Council Secretariat to pull the rug out from underneath the Commission – they will do it if they get a chance.
Mr President, Commissioner, first of all, as Mr Brok already pointed out, I should like to give testimony as chairman of the Convention’s external relations working party, whose main concern was to avoid the eventual adoption of a double external policy, one derived both from the Council and the Commission. On a positive note, the working party wanted to achieve greater coherence and continuity of policy, as well as to make it possible to deploy all the EU’s resources for common external policy actions.
Although a majority of the Convention’s members were of the opinion that this could be best achieved via the Community method, we were sensible enough to realise that this is at the moment not feasible. That is why this compromise has been worked out between those in favour of an improved status quo and those in favour of communitisation.
The External Affairs Minister would be President of the Council of Ministers, determining its agenda and, as its spokesperson, guaranteeing the coherence and continuity of policy. As Vice-President of the Commission, he would also forge a link with Community policy. In addition, with the Commission’s approval, he would be able to use Community funds to back up his policy. The working party’s position was that, ideally, he should consult the Commission about his initiatives, and get it to support them, from the very outset.
We had even proposed that, in the case of a common initiative of the External Affairs Minister and the Commission, the Council should decide by majority. To most, that appeared to be a bridge too far, but I would nevertheless claim that the success of the External Affairs Minister and the influence he will be able to exert will largely depend on the way in which he fits in with the Commission and works with it.
From the very start, the working party realised that the External Affairs Minister’s logistical support was crucial. We have always argued in favour of changing the delegations into a unified external representation in the form of EU embassies. In Brussels too, the Minister should have a strategic service at his disposal, comprising both Commission and Council officials for the moment and diplomats posted from Member States.
Although this service will need to work for both the Council of Ministers and the Commission, the working party took the view that, in terms of dynamics, it was best if it was brought within the Commission’s scope, even though it has to be at the loyal service of the External Affairs Minister and the Council of Ministers.
It appears to me that setting up a new autonomous administration is miles removed from what we wished for. We wanted to abolish the pillars, yet a super pillar is being created, in the shape of the new service. Similarly, to decommunitise the Commission services also seems to be a step in the wrong direction. The Commission must defend its position to the utmost and find a place for this external affairs administration in its services. The Commission should not forget that it must be in agreement and has the last say, therefore. In the Brok report, we in this House will clearly speak out in favour of these solutions and wholeheartedly support the Commission, but it is up to the Commission to guide the negotiations.
Mr President, the whole issue of a common Community diplomacy is one about which I and my national party have serious reservations. I cannot deny that the huge clout the Commission now wields from its aid activities and its monopoly on external trade brings with it an additional large international political and economic dimension as well. Furthermore, given the concomitant development of the CFSP and CESDP, although ostensibly intergovernmental, there has been a rise in the international profile of the EU as an actor on the world stage.
However, coming from a large country – the UK – with a proud and independent foreign policy, I oppose the proposals in the draft EU Constitution, which sets up for the first time the legal personality of the EU and establishes the post of Foreign Minister, led by the new five-year Council President. All of this is designed to create a more coercive and binding common foreign and security policy, threatening full UK policy independence in the field of foreign affairs. Clearly, in the EU of 25, there are now many more small countries like Mr Stubb’s home country of Finland facing the prospect of a six-monthly EU presidency if the Constitution does not come to pass. For them, it is attractive to see the economies of scale which can come from an EU diplomatic service, including their national staff manning Community delegations. There will also be financial savings from the establishment of full-blown EU embassies, in the unlikely event that the Constitution comes to pass, which can replace, in part, small countries’ bilateral missions, if necessary.
Nevertheless, I sympathise with better and more thorough diplomatic training for Relex staff sent abroad in the Commission delegations. I support more formal European Parliament scrutiny in the form of hearings of delegation heads of mission by the Committee on Foreign Affairs, on appointment of this Parliament. Also, MEPs should enjoy more formalised assistance when on mission – which, it must be said, we normally do.
However, I have serious worries about granting the EU more trappings of statehood, which the EAS signifies, if it further reduces my country’s ability to conduct its own independent foreign and security policy when it is in our own national interest to do so.
– Perhaps the most complex, controversial and fascinating aspect of the challenge of constitutionalising Europe is that of external action. Through external action, Europe spreads a new style of governance around the world, characterised by the active sharing of democratic values and respect for human rights.
Consequently, the External Action Service does not only mean administrative and financial streamlining, and a desire to organise. The Service now demonstrates that the EU’s foreign policy is a shared project for life, a model of consensus on the broad horizons for the human race that Europe is drawing for itself and for its relations with the world.
All of which calls for its institutions to work together transversally and for external policy decisions to be rooted in democracy. The emerging Constitution illustrates that decisions on common foreign policy are now being made on the basis of criteria that are not exclusively intergovernmental, but rather transversal to the European institutions that process political decisions. Accordingly, the Commission’s action automatically sets off a connection with Parliament.
If we are to have a coherent Europe, with a clearly defined strategic vision based on multilateralism and on a new system of international law, we need to ensure that the institutions interact in synergy with one another and that there is permanent internal consensus. This is the way forward for the new European External Action Service. The following questions are thus raised, with regard to the service: What is its organic configuration? How will it handle its enormous multidisciplinarity? How will it set up its chains of authority? How will it prevent tension arising between the Council and the Commission, not to mention the tendency for relations between the two to descend into feudalism? Lastly, how will it set out the chain of responsibility, including the chain of democratic responsibility?
. Mr President, I thank the few of us who are usually here at the night sitting of the European Parliament. It can sometimes be somewhat of a challenge to follow the time planning of the European Parliament. I was under the impression that this would start at 10 p.m. That is why I was here ten minutes earlier – happily together with Mr Leinen – and I thank you for welcoming me to the debate.
I have listened with great interest to what parliamentarians have said tonight in this debate because the European External Action Service is a subject that arouses passions. It touches on institutional and constitutional issues of fundamental importance; the creation of a Union Minister of Foreign Affairs, who will at the same time be a Vice-President of the Commission, is a key innovation in the institutional architecture of this European Union. It brings close together the two pillars in the field of foreign affairs – the Community method and the intergovernmental method. This two-hatted Minister will have tasks of different kinds. That is why the creation of this service is such an important and difficult challenge.
I shall comment briefly on a few issues that were raised. To Mr van den Berg, I would say that development policy is and will remain a key component of European Union policies and an important asset for Europe in the world and in the context of the Constitution. Development policy is not subordinate to other policies. It retains its special status in the frame of the Community method, but all the policies need to be better integrated in a coherent foreign policy concept. This will strengthen, not weaken, the effectiveness of the Union’s development policy.
I can assure Mr Duff that the Commission is not going to be emasculated by the Constitution as regards Community competences. The Minister and his services will be bound by Commission procedures and the principles of collegiality, under the guidance of the Commission’s President.
I entirely agree with Mr Brok that we should not be defensive. For the Commission, the new arrangements under the Constitution offer more opportunities than risks. It is also important to underline that nothing can be decided against the Commission in this field.
To Mr Allister and others, I would say that we are not prejudging the ratification of the Constitution. We are simply preparing the decision, which can only be taken after the Constitution is ratified and comes into force, and after Parliament has given its opinion.
On the implications for the budget and for personnel, no plans or estimates or calculations have been made because we are not yet at that detailed stage of planning. Parliament, as budgetary authority, will decide on all these figures later on.
I think those are the principal issues raised, and I can assure you that Parliament’s views will be taken into account as this dossier develops in the coming months. In particular, the resolution which the Committee on Constitutional Affairs adopted on Tuesday – which I understand will go to the plenary session in two weeks’ time – is a contribution which must be taken into account, not only by the Commission but by Member States and the Council as well.
We expect further technical work to continue in the second half of this year, so that decisions of principle can be taken in the course of next year when the ratification of the Constitution is completed. Parliament will be formally consulted on the proposal regarding the Minister at an appropriate stage, so tonight’s debate will be followed by others in which Parliament can amplify its views in the light of progress on which the House will be kept informed.
I shall conclude by repeating that we in the Commission are conscious of the concerns of parliamentarians to safeguard and enhance the Community method and the role of the Commission and Parliament in this process. I know this is something that Mr Brok is concerned about. We share with you the aim of creating new structures which can really contribute to improving the effectiveness, coherence and influence of the Union’s policies and actions in the world.
We will check on the information that you were given, Commissioner. In my book an attractive woman is always allowed to be late.
With the exception of one Member who spoke before you arrived, Commissioner, all the Members who spoke in the debate are still present. That is unusual.
Mr President, I would like to thank Commissioner Wallström for saying that nothing can be decided against the Commission. That is what is stated in the draft Constitution. I am obliged to her for making this clear once more.
What is at issue is not whether Parliament’s positions can be taken on board, but the fact that we have asked what the Commission’s negotiating position is, in other words, whether or not it is arguing that this service should be attached to it. We would be very interested to know what you think about this.
Nor is the issue in any way about the involvement of Parliament; on the contrary, we are here today to help the Commission avoid the situation in which it would be an internal market mechanism and the Foreign Minister a powerful figure in his own right, and instead establish that it is the Commission which, administratively speaking, performs the European Union’s role in the world.
Mr President, perhaps you could supply me with the document that would provide us with a basis in law for ascertaining that Parliament has to nudge the Commission in the right direction.
. Mr President, I just wish to say that it is important to understand that we are not yet at the negotiating stage. We are still at the preparatory stage, where we look at all the technical details. It would be unfortunate to lock ourselves into negotiating positions now. There is too much technical and preparatory work to be done before that. As I said earlier, we will keep Parliament informed of our progress.
The debate is closed.
The vote will take place in Brussels on Thursday, 26 May.
The next item is the report by Javier Moreno Sánchez, on behalf of the Committee on International Trade, on the assessment of the Doha Round following the WTO agreement on 1 August 2004 (2004/2138(INI)) (A6-0095/2005).
. Mr President, ladies and gentlemen, Commissioner, I would like to begin by thanking everybody who has contributed to enriching this report, which we will vote on tomorrow, for their cooperation. This report provides a balance between, on the one hand, this Parliament's full support for the defence of the Union’s interests in the negotiations under way and, on the other, its ambition to ensure that this development round ends in success, which would mean the full integration and participation of the developing countries in the world economy.
Through this report, this House intends to send a decisive political message of support for the progress of the negotiations, in which the Commission is playing an essential role, reiterating our commitment to the WTO and its multilateral system of trade which, undoubtedly, is the best mechanism for promoting fair trade, demonstrating solidarity, in a way that benefits everybody. This message comes at a very appropriate time, since the Doha programme is at a crossroads, it is at a key stage and must not be allowed to move backwards.
Following the failure of the Ministerial Conference in Cancún, the agreement of 1 August 2004 is of unquestionable political importance, since it put the negotiations on the right track, and furthermore recognises the need fully to integrate the developing countries into the world economy. This is just a road map, however. The success of the negotiations depends on the firm political will of all the parties to reach a fundamental agreement in Hong Kong.
We must go there with an ambitious and balanced proposal in the different areas covered by the agreement: development, agriculture, industrial products (NAMAs), services and facilitation of trade, without forgetting the need to put development at the forefront of the negotiations, despite the fact that agriculture is unquestionably the motor for them. In pursuit of this objective, concrete and specific commitments must be achieved with dates and time limits by means of a transparent, effective and inclusive process of negotiation, in which all the member countries of the WTO participate fully.
In the field of development, we must ensure that the negotiations deal with the problems linked to poverty, malnutrition and hunger in the world, with a view to reducing them by half by 2015, as laid down in the Millennium Declaration, by means of a closer relationship between the WTO and the other international organisations.
It would also be useful for the Commission to produce proposals to establish commercial integration mechanisms for developing countries to compensate for any possible losses resulting from trade liberalisation.
Progress in the fields of technical assistance and the creation of capacity and the promotion of South-South trade are also of particular importance in terms of guaranteeing the integration of developing countries into the world economy and promoting their export capacity.
In agriculture, the members of the WTO must work in a balanced fashion in relation to the three pillars — export subsidies, internal aid and access to the market — in order to produce detailed negotiation guidelines for Hong Kong and a parallel disarming by all the members of the WTO.
With regard to access to the markets for non-agricultural products, the NAMAs, the way must be opened up to flexibility and the application of non-reciprocity for developing countries, applying the principle of special and differentiated treatment to them.
With regard to services, during this month revised quality offers should be presented and, with regard to services relating to the basic needs of the citizens, I do not believe that the developing countries should be required to liberalise them.
Ladies and gentlemen, Commissioner, the success of the Round, the legitimacy and the credibility of the WTO, also undoubtedly depend on civil society feeling the benefits provided by international trade.
In a process in which, since Seattle, there is great social interest, it appears essential to emphasise the role that democratic Parliaments must play as an expression of the citizens’ views within international fora such as the WTO and, in the case of this Parliament, as a body responsible for democratic control of the Union’s trade policy and a future co-legislator in this field, once the European Constitution enters into force. If you will allow me to refer briefly to a highly topical issue, this is an additional argument to add to the long list of advances represented by this Constitution and which justify a European vote in favour, both in France and in other countries.
Ladies and gentlemen, Commissioner, as the Spanish poet, Antonio Machado, said, ‘Traveller, there is no path. The path is made by walking’. And we are half way between Geneva and Hong Kong; between nostalgia for what is being left behind and eagerness to reach our destination. We must go to Hong Kong with an ambitious and balanced proposal which civil society and all the member countries of the WTO can relate to and which will bring results they are satisfied with.
. Mr President, I wish to begin by congratulating Mr Moreno Sánchez on his excellent report, which reflects very well not only on its author but also on this House as a whole. I welcome this debate, because I regard Parliament as the Commission's essential partner in the conduct of our trade policies, that is, in particular, the case in advance of the Doha Round, which remains our number one priority.
Mr Moreno Sánchez has underlined the need to make progress on all the issues in this wide-ranging agenda, with a clear emphasis – which I strongly support – on the objectives of poverty reduction and sustainable development. Those were at the heart of the founding charter of this Round, and they remain as important today as they were when they were first articulated.
Since I took office, I have made every effort to advance the DDA and to keep it on track. I want Doha to put trade at the service of development. That is what I believe in and stand for, and it is at the heart of the policies I am pursuing.
However, Europe cannot do this on its own. As I said in Geneva on my very first day as Trade Commissioner, the EU cannot be the WTO's sole banker. Last summer, Europe had the courage to put its agricultural export subsidies on the negotiating table. It is now up to others to show their hand. In concrete terms, this Round has to yield improved market access and increased business opportunities all round, not only for developing countries – I expect and want them to be the biggest winners of this Round – but also for our own industry and service providers in Europe. That will enable us to build on Europe's strengths in the knowledge economy, for the prosperity and benefit of all.
Market access in industrial products – NAMA – and services too are key issues in the Round. Without progress on these issues, there can be no conclusion to the Round. To achieve this, I want to ensure that the more advanced developing countries engage more intensively on non-agricultural issues. Thus far, they have pushed hard their case on agriculture, as they are perfectly entitled to do, and as I would expect them to do. However, they have shown little willingness to embrace the necessity of real movement on their part on NAMA and on services, even where objective analysis suggests this would be in their own economic interest. This has to change. We all have to show a willingness to adapt, to change and to accommodate others' interests. That is why we have made our move on agriculture.
The other main industrialised countries now need to follow our example to be more proactive on services and to work on their own agricultural reforms in order to match what we in Europe have put forward.
Last week, several informal meetings of WTO trade ministers took place in Paris. I expressed my very real concern about the slow pace of the present negotiations. I called on all members to stop playing their cards so close to their chests and start putting them on the table. That goes for all of us, I am not just pointing the finger at others. We all need to do that, not Europe alone.
I also explained our idea of what an ambitious round should amount to. It requires parallel progress on all three pillars of the agricultural negotiations – not just export subsidies – including the tariffs and quotas that restrict market access. There must be visible efforts by all industrialised countries – not only the EU – to reform their farm policies; and a substantial and real – not just paper – reduction of industrial tariffs by all countries in a position to do this, including the advanced developing countries, always respecting the special circumstances of the weak. Offers on services that provide genuine new business opportunities must be tabled and the WTO's rulebook substantially strengthened, be this in regard to trade facilitation, anti-dumping or geographical indications.
I also renewed my plea for additional efforts to address the specific concerns of the developing countries, and especially – though not exclusively – the poor and vulnerable ones, through special and differential treatment in the Round and by the richer parts of the world substantially stepping up aid for trade. You are quite right to identify capacity-building – the essential support we need to give – to enable trade to take place to facilitate that adjustment, so that developing countries, in particular the weaker ones, can genuinely participate in the opportunities for trade that we are advancing through this Round.
We made progress in Paris. We reached agreement on the vital but highly technical issue of the conversion of specific duties – so many euros per bushel of this, so many euros per kilo of that – into their percentage ad valorem equivalents. While the core issue of how much and on what basis these tariff equivalents will be reduced remains to be discussed – that will come later – we now have a basis on which we can move forward on agriculture and, as a result, on all other aspects of the DDA. On this I should like to acknowledge and pay tribute to the work of Mrs Fischer Boel. Agriculture is a tough subject and I respect how she handles it.
We can also expect progress in relation to industrial tariffs in the months to come. Many members also reaffirm their intention to submit improved offers on services by the end of this month. We expect intensified discussions among key players between now and the mini-ministerial in China, which will take place on 12 and 13 July. Before the summer break, we should see a first approximation of what a possible Hong Kong package could look like. If there is any chance of an ambitious outcome in Hong Kong at the end of this year, and thus an ambitious Round, this first approximation, which I hope that we can see in July, should, at the very least, firstly, establish areas of growing convergence amongst WTO members issue by issue. It should also provide clarity about our shared level of ambition on the core market access issues – agriculture, NAMA and services; and, finally, identify the key problem areas on which agreement will have to be struck to ensure success at Hong Kong and then complete the Round.
I am glad that these ideas are contained in the chair's summary of the Paris mini-ministerial. You can rest assured that it is in this spirit of high ambition that the Commission will continue to work towards Hong Kong.
The Commission wholeheartedly agrees with much of the report, but I just wish to pick out two specific points. Regarding the special mention of flexibility for developing countries in paragraph 6 of the report, the Commission agrees with the thrust of the point being made. We are prepared to grant flexibility to developing countries through special and differential treatment, both for LDCs and other weak and vulnerable countries. However, we can do this only if we take the level of development into account and that means differentiating between developing countries issue by issue. We cannot simply accept a 'one-size-fits-all'.
The second point concerns the suggestion of a 'development box' in the agriculture negotiations mentioned in paragraph 9. The Commission can agree that the framework can and should protect EU interests. However, it is over optimistic to say that: '… the EU will be able to cope with these reductions' in domestic aids that distort trade. On market access, the report assumes that very positive treatment granted to sensitive products will allow the EU to protect its market organisations. This is certainly what the EU hopes, but difficult concessions on some products will still have to be made, even in the best of circumstances.
Let me finish there. I will listen to what Members of this House have to say and respond at the end, if and when I have an opportunity to do so. Again, I thank Mr Moreno Sánchez for his report and this House for the opportunity to debate this very important subject.
.  The negotiations at the Doha Development Round are intended to give the economies of the developing countries a shot in the arm and also to give them a genuine place in the world economy. They are geared towards a fairer distribution in the world.
In order to fight world poverty, we agreed on what we termed the millennium objectives for development. Sound trading conditions for developing countries can make a significant contribution, and this is what we should be aiming for in Hong Kong. There are a number of points I should like to raise, some of which the Commissioner has already mentioned.
In our trading policy, we should be able to draw more of a distinction between the different developing countries. The discrepancies are too great for one uniform framework. There are strong and weak, large and small economies. There are countries with much and little scope for production and growth. We should be able to customise our policy more. That is why special and differential treatment of the developing countries should be one of the key items on the agenda in Hong Kong.
There has been much talk about the consequences of the agreements in Hong Kong will have for the trade concessions that have been made to developing countries, which they fear will be eroded. I would ask the Commissioner to inform this House after the negotiations of whether they in fact have been.
Thirdly, it seems that developing countries are still scarcely able to derive any real benefit from the opportunities that are given to them, and so I wish to highlight the importance of capacity-building and technical assistance. We must work hard on those aspects in order to reinforce the countries’ export and trading capacity. It is also important, where countries rely on one or two export products, to try to encourage them to diversify.
I would now like to turn to export subsidies, which were already mentioned by the Commissioner, and whose adverse effects on the local markets are already known. We must work on a timeframe to phase out export subsidies as a matter of urgency. It is unfortunate that no end date has been stipulated in the text.
Finally, the European Union has an important task in Hong Kong. We all know how the negotiations in Cancún went. This should not happen again. Finally, I would like to thank the rapporteur for his report, which is a sound one, and for the good cooperation.
. Mr President, Commissioner, ladies and gentlemen, today’s debate is especially important as we are in an accelerated phase of negotiations in Geneva. You have said that last week, in Paris, the Ministerial meeting had progressed. For my part, Commissioner, I should like to make four observations.
Firstly, I am very concerned about the attitude adopted by numerous countries that are not genuinely committed to these negotiations. I claim as evidence the complete absence of real progress made in matters other than agriculture. The discussions surrounding the access to the market in industrial products and services are at a standstill, as are those concerning the rules. We cannot endorse such unbalanced negotiation in which agriculture pays for every other sector, when the European Union has made enormous efforts in this particular sector.
Secondly, the success of the negotiation round requires a genuine undertaking of responsibility from emerging countries, such as Brazil, India and China, in the negotiations. These countries must also open up their markets to other developing countries, as the real driving force of development will lie, in the years to come, in the growth of trade between countries of the south.
Thirdly, the recent decision of the Appellate Body in respect of sugar reminds us that there is no honesty in negotiations. It is therefore crucial to evaluate each point of the negotiations from the perspective of WTO legislation in order to prevent a situation in which the compromise we have accepted is dashed by a decision taken by WTO judges and in all likelihood also penalises the poor countries. We must re-examine this issue.
The fourth and final point – and the most important point – that I should like to impress upon you, Commissioner, is that the negotiators taking decisions today carry a heavy responsibility faced with the future of millions of men and women. It is easy to conclude negotiations, but I believe that problems will perhaps only surface in the more distant future, when you will no longer be in charge. I have faith in you. Yet, above all, do not leave it to your successors to resolve the difficulties. From this moment on, before signing or saying yes, let us consider the issue together twice over so that we can pass on an acceptable dossier to your successors.
. – Mr President, the challenge of the Hong Kong Conference lays down the boundaries of the credibility, operational acceptance and dynamism of the WTO.
In my opinion, there are five structural reasons hampering the negotiations of the Doha Round:
First, the inability of leading trade partners to reconcile themselves to ceding internal financial and political independence.
Secondly, the difficulty in taking decisions, due to the huge increase in numbers in the WTO, accompanied by its increasing heterogeneity.
Thirdly, the lack of equilibrium in the liberalisation of trade between advanced trade systems. Comparatively speaking, the Union has made the greatest concessions, with the result that the European market is the most open market in the world.
Fourthly, the unwillingness on the part of other international actors also to assume a leading negotiating role.
Fifthly, the defensive stand of the developing countries towards the new subjects of negotiation.
The extension and reinforcement of the multilateral regulatory framework of the WTO, which constitutes the EU strategy, is limited by the principle of the specialisation of international organisations. This principle also lays down the boundaries of the further development of the WTO both in the global organisation of social policy and in the global organisation of environmental issues.
Consequently, what needs to be established, in my opinion, is a new global 'umbrella' architecture to house the following pillars:
- the WTO, which satisfactorily promotes the efficient distribution of resources;
- an international economic organisation for international economic stability;
- an international development organisation for the international redistribution of resources and support for the development of poor countries;
- an international environmental organisation for the protection and improvement of the global environment and natural resources.
The terms of the globalised economy dictate new overall regulation of the global economic system on the basis of the social and ecological market economy, regulation which will promote the distribution of resources, stability, international solidarity and environmental and consumer protection.
.  Mr President, Commissioner, ladies and gentlemen, I would just like to raise a couple of points that need to be borne in mind when considering this report, which is, after all, the first to be presented by the Committee this year. We will then, in the second half of the year, produce a second one to follow, observe and comment on the Commission’s deliberations and negotiations.
As far as both the Committee and my group are concerned, the question to which it gives rise is what can be done, firstly to ensure that we are actually being helpful, in a supportive way, in bringing about a positive result in Hong Kong – even though there will be no final conclusion, a positive result would be nice in any case – so that negotiations can then be continued on a sound footing; secondly, also in order to ensure that the great claim we make in the title of ‘development round’ is justified by reality; and, thirdly, to ensure that the European Union’s interests are defended.
This is of course a very complex business when one bears in mind that the outcome of Cancún was not exactly a very good one, that we have had a very difficult start and that the negotiations are currently looking rather shaky. There is also the problem of the countries with emerging economies, which are fighting to be allowed to take up a leading, global role in the world. That is very much apparent from the example of China – about which we will have a debate tomorrow – but also from Brazil and, of course, from India. All this adds up to a very difficult and complex situation.
There is another aspect to which we have to give consideration. I would ask you, Commissioner, to revisit the subject of how in fact this House, the Committee on International Trade and yourself are to relate to one another in the course of this year. If the new treaty were already in place, Parliament would have a very great deal more power, with more direct machinery for consultation. Our mechanisms are very good and long-established, but they are all somewhat informal in nature.
At the same time, though, it is also the case that the public would like to see us more directly involved, with more power and more rights in a process involving negotiations on agriculture and services sectors. These are very sensitive areas, debate on which can be very vigorous, and on which there are no ready-made and unambiguous positions, whether in our group, in this House or among the public at large.
How, then, can we ensure that, in the course of this year, we can organise this critical process involving the Commission, the Committee and Parliament in such a way that the result is fruitful cooperation over and above what we have already established, and including the critical areas I have mentioned?
If you actually have to make changes to the negotiations, or changes to your plans – and you can rest assured, Commissioner, that you will have to deal with these things – then how can it be guaranteed that cooperation will be so close that we will really be able to discharge the responsibility placed upon us by the public?
.  Mr President, I would first of all like to congratulate the rapporteur on his report, which, I believe, provides an excellent overview of the current state of play in the negotiations following the WTO’s Geneva framework agreement and on the eve of the conference in Hong Kong. Clearly, the success of the Doha Development Round is crucial to a further liberalisation of world trade. Indeed, after the failure of Cancún, the credibility of the multilateral trading system is at stake. While the success of Hong Kong is crucial to further economic growth, it will also be a serious test of the WTO’s legitimacy. I share Commissioner Mandelson’s view that the Doha Round should primarily be regarded as about development. Trade and development must go hand in hand and greater involvement of the developing countries in the framework of a fair world trade is an essential component in the fight against hunger and poverty in the world.
It is promising that last week, a compromise was reached about import levies on agricultural products and that with it, an impending failure of the Doha Round was warded off. The translation of linear import levies into common percentage-based tariffs, based on the value of the products, is a careful, but nevertheless, important step in the direction of a blanket agreement on trade in agricultural products.
My group, however, remains convinced that all export subsidies in agriculture must eventually be abolished, for it is, and remains, unacceptable that current EU agricultural policy should cost an average European family approximately EUR 100 extra and should make it harder for the developing countries to escape the poverty trap. The World Bank calculated recently that success in this trade round can lead to an increase in worldwide income by EUR 385 billion per annum. If Africa can increase its share in world trade from 2 to no more than 3%, its annual income will increase by USD 70 billion. That is far more than what it is now receiving in development aid. For that reason alone, we cannot afford another failure.
Mr President, I thank Mr Moreno Sánchez for his work on this issue, but I think it will come as no surprise to him that, unfortunately, our Group cannot support his report as it stands. While there are some good parts, highlighting the aims of sustainable development and poverty eradication, these are sadly undermined by the overall direction of the report, which is an uncritical endorsement of deregulated free trade as the principal means of achieving those goals.
The assumption still seems to be that more trade automatically equals more growth, which automatically equals more poverty reduction, yet the reality on the ground is quite different and, as the recent UNDP Least Developed Countries report makes clear, greater integration of some of the poorest countries into the international trading system has generally not led to poverty reduction amongst the poorest people.
Another assumption underpinning the report is that, if only the WTO’s critics understood the institution more, then somehow we would mysteriously fall in love with it, or, as the report puts it, ‘the WTO must provide adequate information and explanations to civil society [...] in order to avoid the process of globalisation and the role played by the WTO being widely misunderstood and misrepresented’. Quite frankly, this is unhelpful and patronising nonsense. Increasingly, large sections of civil society know exactly what the WTO is about, and they know precisely how damaging the process of economic globalisation can be. What we need is not a cosmetic public relations exercise but a fundamental, thoroughgoing reform of the institutions and the rules of world trade so that sustainability and equity are genuinely put at their heart.
Now to some of the detail: our Group has retabled its original amendment on commodity prices. Falling commodity prices is one of the single greatest reasons why poorer countries do not get a fairer deal out of world trade. As many as 43 developing countries depend on a single commodity for more than 20% of their total export revenues. If prices for the 10 most important agricultural commodities exported by developing countries had risen in line with inflation since 1980, those exporters would have received around USD 112 billion more in 2002 than they actually did, which would have been twice the level of official development assistance. Frankly, I find it extraordinary that the Committee on International Trade, which prides itself on saying that trade should support poverty eradication, could have rejected an amendment which sought action on stabilising commodity prices. I hope that the plenary will support us on that tomorrow.
We have also tabled an amendment on the Commission mandate. It is hard to imagine what justification the Commission can possibly have for working on a mandate that is six years old and which, therefore, fails to reflect any of the important changes that have happened since it was agreed. Perhaps Mr Mandelson could tell us what that justification is because, from an institutional perspective, we cannot pretend that, after two out of the last three ministerials ended in collapse, we are dealing with business as usual. We cannot ignore the resistance of many countries in the south to embark on more and more new competences for the WTO.
Now that a new Commission is in office and as the new WTO Ministerial approaches, we should give a sign to the international community that Europe reflects these changes and is able to learn from the mistakes made in both Seattle and Cancún.
Mr President, ladies and gentlemen, I am truly astonished to hear in this House that the WTO is the vehicle for improving and promoting fair, inclusive trade. How can such an idea be asserted?
We only have to look at the tangible results of the rounds of negotiations that have been and are still being held. How can we talk about reciprocity between a giant and a dwarf, between David and Goliath? How can we hope for developing countries to be the winners of this round if we do not change our policies?
Why do we not enter into the merits of the results? Why is there no mention of how subsidies given to 25 000 cotton growers in the United States have reduced millions of people to starvation in Central Africa? Why is there no mention of how TRIPS (Trade-Related Aspects of Intellectual Property Rights) have deprived and continue to deprive 30 million people – the great majority in Africa – of anti-AIDS drugs, and of how the enforcement of TRIPS in India has halved the number of people in the developing world who have access to anti-AIDS drugs?
Why is there no mention of the disaster caused by the subsidies for intensive agriculture paid out by Europe and the United States? At the Cancun Ministerial Conference, that disaster united Brazil, India and the countries in the South against Europe and the United States.
Furthermore, what preparations are we making for the next WTO Ministerial Conference to be held in Hong Kong? The impression is that we will succeed in liberalising the social services and health services, in the name of an economic liberalism that will quite simply end up making those services fee-based – and controlled by large multinationals – in the countries in the South, denying access to a large proportion of the population.
Why is no mention made of the Economic Partnership Agreements? We have discussed them and we have seen their tragic result in the ACP-EU Joint Parliamentary Assembly held at Bamako. Through the appeal for complete liberalisation of trade with countries in the South – particularly Africa – and the abolition of import duties in those countries, such agreements contributed to destroying their economies, denying them the opportunity to autonomously choose their own strategies for a different kind of development.
In contrast, I believe that we should fight for a reduction in the role of the World Trade Organisation. We should fight to ensure that a whole range of goods can come under the management of other agencies, such as United Nations agencies for instance, starting with agricultural and pharmaceutical products. For these reasons, our group expresses its entirely negative opinion on the report presented to this House.
. Mr President, despite the failure of the Cancún Conference in September 2003, multilateral trade negotiations in the WTO are still defined by the Doha programme. The agreement reached in August 2004 by the General Council of the WTO has managed to relaunch these negotiations, and I welcome this.
From the outset, let me say that I also welcome the report and I congratulate the rapporteur on his work. I am particularly pleased that the proposal on behalf of the Committee on International Trade is a considerable improvement on the original document, notably in relation to how to include developing countries in the world trade system, and the importance to be attached to the liberalisation of certain non-essential services and, importantly, to the solutions being proposed to reduce agricultural protection.
The compromise amendments adopted in committee have, in my opinion, improved this text. This report is a fair analysis which takes due account of European expectations and interests in the context of what is bound to be a difficult round of negotiations.
In the context of the WTO talks, I am concerned about agriculture and, in particular, about the future of small family farms in my own country, which, let it be said, are the backbone of Irish society. There can be no question of changing the European agricultural model or the Luxembourg agreement on CAP reform. As far as European farmers are concerned, they have signed up to a reform which I consider to be cast in iron and which remains valid until 2013. They have signed up to a reform that was moved to bring the CAP into line with the WTO. They have signed up to a deal that involves tremendous upheaval in the sector. Our farmers need policy stability in order to plan for the future of their businesses and the livelihood of their families. There can be no question of going back on any of those commitments. I must say, Commissioner, that I am encouraged by what you have just said in this regard and I believe that you will rigorously defend our interests here.
Finally, I think that we all agree that the WTO is the best forum in which the rights of all states – rich and poor, developed and developing – can be protected. I also believe that multilateralism is the way forward and I am pleased that the Commission has maintained this position. I look forward to the Hong Kong Conference in December of this year.
Mr President, ladies and gentlemen, it is absolutely vital that we make headway in this round of negotiations, which are about reform and liberalisation. The World Bank’s calculations, to which Mr Van Hecke has just referred, indicate that a successful conclusion to the Doha round could increase global incomes by up to EUR 500 billion per annum, and so success at Doha means war on poverty, it means large-scale and effective development aid and hence a chance of prosperity and social justice for everyone in the world. It is a chance that we must seize for the sake of the people of Europe and people around the world.
I would like to take up the issue of public participation, which Mrs Mann and Mrs Lucas have just mentioned. We still have a clear recollection of the images from the ‘Battle of Seattle’. More and more people see everything that is summed up under the heading of ‘globalisation’ as a danger rather than an opportunity; in Europe, whole generations are completing their schooling without having been taught what underpins the social market economy and world trade, which leaves them open to misinformation and at the mercy of deceitful campaigns. We watch our media reporting almost exclusively about the relocation of production, rather than on the creation of new jobs or increased prosperity, both of which we owe to world trade. We see this making people more and more insecure, and we see radical groups like ‘Attac’, among others, using the funding they receive from the Community to work against the Community’s interests by misinforming and frightening people.
I would therefore ask the Commission – through you, Commissioner Mandelson – to devise a scheme whereby, in parallel with the negotiations, a campaign may be pro-actively mounted to win the public over to free and fair world trade, enabling people in Europe and around the world to be persuaded of the benefits of global trade and taking them with us as we go down this right and necessary road.
Mr President, Commissioner, ladies and gentlemen, since its launch, the WTO has been heavily criticised. Today, on the occasion of the 10th anniversary of this organisation, we could take stock and ask the following question: do we need the WTO?
In the context of the relentless growth of globalisation, we unquestionably have no option but to acknowledge our need for a multilateral organisation. To the other question, ‘do we need this organisation the way it is currently run?’, however, my response would be far more cautious. Indeed today, the world is still not managing to distribute its wealth in a balanced way. Trade has a significant role to play in creating this balance, but its existing rules have until now remained largely indifferent to the demands and needs of a large part of the planet. Faced with this observation, I sometimes harbour the naive hope that the Hong Kong Conference, which will take place at the end of the year, will alter this undeniable fact and will, above all, finally fulfil the hopes raised by the launch of the Doha Development Programme.
Last month, on 10 and 16 April, hundreds of NGOs and associations made their voices heard throughout the world in support of fairer trade. I share their opinion that trade based on the sole and simplistic principle of casual will not result in greater distribution of wealth; quite the opposite.
Our priority must be to reorient international trade in order to equip it with a genuine economic and social justice dimension. If we really hope to help the poorer countries to benefit from globalisation, we must re-evaluate all world trade rules in a more equitable manner, by considering the link between trade and sustainable development. In my opinion, members of the WTO should therefore include these principles amongst their objectives, but above all they should draw on the outcome of the practices and the rules enacted so that they are then in a position to adapt the policies conducted in a more fair and equitable way.
I also hope for a transparent WTO, and a credible and legitimate organisation, whose decisions could be upheld by its members and civil society. As a European Member of Parliament elected by European citizens, I can only state, and above all regret, the current lack of information of which I have fallen foul, to enable me to satisfactorily carry out my democratic control function. Yet more regrettable is that we, as European Members, have no say in the Commission’s negotiation mandate. The same applies, however, to our future.
Whilst I am anxious about the consequences and repercussions of the Directive on services for our European public services, I am easily annoyed when faced with incidences of the liberalisation of services at international level, which could threaten – often public – services linked to citizens’ basic needs in countries that often have the most urgent need of them. If we are widely agreed that services linked to healthcare, education, and cultural and audiovisual sectors have exceptional status in the negotiations, we must not, however, forget the services that relate to basic needs such as water and energy, since we cannot call on developing countries to liberalise these services when this would lead to their being dismantled.
I should like to point out that we made a commitment in New York, in 2000, in support of the eight Millennium Development Objectives. These development objectives cannot be dissociated from the Doha Development Programme and the negotiations taking place. We cannot make promises one day and then quickly forget them the next. The case of the Philippines is one example amongst many others of the harmful effects of liberalising water distribution services. In fact, following the liberalisation of this service in 1997, the price of water not only increased by 600%, but the very quality of the water also dropped to such a degree that it today causes illness.
I am most fearful that, by the year 2015, we will not succeed in halving the percentage of the population that lacks permanent access to water. If we cannot have access to water, we cannot live.
Mr President, we have, tonight, already heard a great deal about fair trade and about trade in a spirit of solidarity. The rapporteur wants it to benefit all, and Mr Caspary has calculated for our benefit that EUR 500 billion will make everyone rich and happy. Even Commissioner Mandelson gives me the impression that he believes that the abandonment of agricultural production by our own countries would cause an outbreak of prosperity in the countries of the developing world.
I do not share their idealism. Trade neither feeds the hungry nor makes the poor rich, and those who make money out of it are primarily those interest groups who demand free trade out of the desire to profit from it to the exclusion of others. To Mr Caspary, who so breezily talks about ‘free and fair trade’, I say that free trade and fair trade may well be mutually contradictory and exclusive. We ought to examine more closely whether that is so, and that is what I would like to do.
Commissioner Mandelson spoke of the need for us to do away with restricted market access, particularly for foodstuffs. I would point out to him that the European Union is the world’s biggest importer of foodstuffs, so this is not about market access but about the conditions subject to which the products find their way onto our market. If the European Union gives the least developed countries free access to our market, that free market access does not automatically make them rich; one must, on the contrary, consider the conditions applicable to the free access to the market in this instance. If they manage to sell their products at our price levels, then they will be able to develop their national economies, but if the multinationals buy from these countries at below the poverty threshold, it will be the ruin of them. They bring their goods to our markets at prices that destroy our agriculture.
The Commissioner spoke of the need for a proactive movement towards the provision of services, but we cannot all cut each other’s hair; on the contrary, we also have to produce something. In the agricultural sector, we need services through production. The maintenance of cultural landscapes renders a great service to European society, one for which farmers must be paid subject to the terms and conditions obtaining here.
On the global market, professors, bankers and even Commissioners reach a lower price than agricultural products, and that is why we have to talk about terms and conditions, which means about adjusting them and making them fair. It is not a simple matter. It is simple to define the word ‘free’ in quantative terms, but to do so in qualitative terms takes some effort.
Although abolishing export subsidies in one of our major importing sectors was the right thing to do, it would be pure lunacy to abandon our own production and let the world come to us. We need a special form of external protection, with the conditions to which production here and our own farmers are subject replicated abroad, and we have to set the conditions, the prices and the levels in such a way that these countries can develop their economies rather than being forced under the poverty line, and without our own farmers going bust.
Commissioner Mandelson, I hope that we will soon be able to discuss these matters with you at rather greater length and in somewhat greater depth in the Committee on Agriculture.
– Mr President, Commissioner, what the Commission was mandated to do in 1999 it showed itself incapable of doing, not only at the negotiations in Seattle, but also at those in Cancún. I believe this was the right thing to happen; it should have led to the Commission being given a modified mandate, one that focussed not on more deregulation and the opening up of markets, but on organising real fair trade between the various countries of the world, which are developed to greatly differing degrees.
Fair trade means the introduction of a system in which everybody involved can see that they have a real chance of developing, and are enabled to seize this chance. For some countries, that may mean protecting their markets until such time as the regional economy has become sufficiently strong to stand up to foreign competition. In other regions, this may mean opening up a market in order to offer other providers export opportunities. Rather than exerting even more pressure to bring about the opening up of markets, this would mean reducing the pressure, which has become a permanent feature. Agreements such as GATS or NAMA can rob developing countries of the chance to build up their own industrial and service sectors and, at the same time, to develop high environmental and social standards.
It is the current debate on textile imports, though, that shows us the other side of the coin – what the opening up of markets means to the industrialised nations. When talking about the Doha development agenda, the term itself indicates that development has to be on the agenda, and that it must not just be about the opening up of markets. Issues such as preventive health care, education, social protection and environmentally-friendly production methods are inseparably part of it.
This is more important to us than the Singapore issues, even if they appear to have been reduced in number from four to two. What matters to us is that trade systems should come into being that make it possible for the prices of coffee, cocoa, textiles, bananas, cotton, sugar, and many, many other products to be kept stable. I believe that the right approach is not more competition, but more cooperation.
Export subsidies for large-scale agri-businesses must be done away with. No attempt must be made to deregulate public services, in particular the supply of water. Alongside the WTO, the relevant UN institutions – UNCTAD or the ILO, for example – must be given greater weight in development matters. The European Union must come to give a different answer to that which it has given hitherto to the developing countries’ calls for the implementation of ‘Mode 4’.
Demanding of the developing countries that they should open up their markets to goods, services and capital, at the same time as the European Union denies less-qualified workers access to its labour markets, in which there is supposedly freedom of movement, has nothing to do with equal rights. If you want world trade, you first have to ensure balanced development, or else what will be promoted by trade will not be progress, but growing disparities between the poor and the rich.
What I really do want to say to Mr Caspary is that those who regard ‘Attac’ as a radical group have not grasped the idea that it is from the presence of differing views that democracy draws its life!
Mr President, ladies and gentlemen, we should also be asking ourselves in what ways Hong Kong and the Doha round can help us achieve the Lisbon objectives. Our primary concern is with growth and employment, and we know that the trade unions, the pensioners’ associations and children are all calling for more money in their pockets. Growth is essential to our society, and I prefer not to think about the sort of debate we would have in this House if we were to say that we wanted to achieve the opposite of Lisbon. It is because we agree on the importance of the Lisbon goals that it is important that the WTO round be well-prepared. While there is a need for better organisation within the WTO, we must also ensure that we arrive at Hong Kong with a sound minimum compromise in our pockets, which, last time in Cancún, we failed to do. If our experts in Geneva do not manage to work out a minimum compromise, we will again risk failing to achieve credible results.
What is central to the development agenda is that prosperity must be worked for; it can be shared out only once. If you want to have it for the long term, you have to work for it yourself. This is where small and medium-sized enterprises need access to markets. Loans are needed for firms to be started up, for training and for infrastructure. We have to give thought to how, in this round, we can get prosperity in these countries to increase: not by redistributing wealth, but by helping people to help themselves through the traditional structures of family businesses, to which these countries are accustomed. We have to enable these, the poorest countries in the world, to get access not only to local and regional markets, but also to global markets, and for that we need the parliamentary dimension. What we need, Commissioner, is not more power, but quite simply for the best ideas to compete. We in this House are willing to help you get them to do this, and to enter into a dialogue with you in order that we may, together, achieve what is best for Europe.
– Mr President, Commissioner, we all welcome the positive outcome of the August 2004 agreement which was, to a great extent, the result of Community initiatives. We hope that the final outcome will perpetuate this Community effort and initiative.
Farming ended up being the most important chapter in the negotiations, despite the fact that we had insisted from the outset on balanced attention to all aspects of the Round, with fair results for all sectors and all partners.
However, the final agreement should not bring into dispute any aspect of the recent reform of the common agricultural policy and should safeguard equivalent commitments for all trading partners.
The question of access to the agricultural product market and, more importantly, the technical aspects of the method for calculating ad valorem equivalents proved to be the key point in the negotiations. The technical commitments should be such that the sustainability of Community products is safeguarded.
Protection of agricultural indications and the incorporation of non-trade aspects should not only be an objective, but should also constitute a precondition to the final agreement. These elements also determine the multi-operational role of European farming.
Cotton was put forward as a major issue for the promotion of negotiations with less developed countries. We hope that additional commitments for this product will also concern other trade partners. The report by Javier Moreno Sánchez succeeded in safeguarding the balance in the matter of his proposals for WTO negotiations.
Commissioner, I would suggest that you follow the rapporteur's 'poetic principle'. It maintains that the interim agreement constitutes a step along a road which is not ready made: it is the act of walking that creates it. However, the objectives are ready made and the potential for derogations cannot be limitless.
Mr President, ladies and gentlemen, Commissioner, I would like to congratulate Moreno Sánchez on his excellent report, which demonstrates vision and the capacity to identify common objectives, in such a broad and complex as the Doha negotiations.
The purpose of this Round, which has been called the ‘Development Round’ since it began in 2001, is to strengthen the basic principles of the multilateral commercial framework, responding appropriately to the problems of the developing countries.
Success in the negotiations must allow them to make trade an integral element of their national development policies and, to this end, we must have sufficient flexibility to deal with the precarious situation of the least-developed countries, to recognise the new role of the emerging countries and to tackle the particular impact of liberalisation processes on the vulnerable countries.
Aware of these problems, the rapporteur rightly raises the need to provide specific technical assistance and to create capacity in the developing countries; the possibility of introducing a development compartment, for the least-developed countries, in the negotiations on agriculture; promotion of South-South trade and the need for the emerging countries to continue to open up their markets to the least-developed countries; and recognition that the principle of special and differentiated treatment should be the backbone, which would involve non-reciprocity in trade rounds, and which must be adaptable to the characteristics of each developing country.
Its application must make it possible for the International Monetary Fund, and other organisations, to establish a trade integration mechanism intended to compensate for the losses they may suffer as a result of trade liberalisation.
As rapporteur for the report on the System of Generalised Preferences, I am very pleased with the rapporteur’s support for my proposal that attention be paid to the erosion of tariff preferences that may result from the Round, repeating the request that the Commission produce a special report examining its impact and proposing the measures to be adopted.
The Moreno Sánchez report makes a magnificent contribution to clearing up reservations and moving forward a Round that satisfies the aspirations of all of its members to make progress.
Mr President, Commissioner, ladies and gentlemen, I should first of all like to thank the rapporteur for the good work and the excellent report and would like to single out three items that I regard as important.
First of all, transparency, which other Members have already mentioned. It is clear that the subject of the negotiations, and – presupposing that negotiations are brought to a successful end, the actual decisions taken will have a considerable impact on a huge number of people. That is why it is essential that a democratically elected Parliament such as ours be kept constantly informed in detail about the negotiations and involved in them. The Constitution will offer us more scope in this respect, but I would urge you, Commissioner, in the next couple of months and years, to do more than you are strictly speaking required to do in order to involve this House, and, by extension, civil society, in this matter.
Secondly, world trade must also be fair. It should benefit everyone, but the developing countries, in particular. One of the key objectives must be to eradicate poverty with a new and customised trade policy. For that purpose, we must first of all ensure that those countries are given the necessary technical back-up during the negotiations in order to further develop their negotiating scope, and also to work on capacity-building. In addition, the outcome of the negotiations should be what I would refer to as ‘developing-country-friendly’. That will require some political courage and also concessions on our part. Let me take as an example the gradual phasing out of our export subsidies, for which a clear timeframe should be drafted in my view.
My third, and last, point concerns the liberalisation of trade in services, which is important and creates great opportunities, but we must clearly define the area. After all, there are services which should ideally not be managed by the free market, namely the services of general interest. These should remain outside of the negotiations and do not, in my view, only concern education and health care, but also, for example, water, the source of all life, as someone said before. Unfortunately, there are now examples in some developing countries of the privatisation of water supplies having had very pernicious effects. I therefore hope, Commissioner, that you share this view.
. Mr President, I would like straight away to endorse the sentiments of the last speaker. I know exactly the point he is making about water and other essential public services. Nothing that will be done in this round, and certainly no part of the policies that the Commission pursues, will infringe or endanger those basic interests and requirements of life. I can assure you of that.
If I can go back to something that Mr Rübig said earlier when he talked about the need for the round to end in a sound minimum compromise, he is right. It sounds as if he is looking forward to a round that ends without ambition. That is not what he meant. To achieve a sound minimum compromise is the hardest thing. Standing here responding to this debate tonight, that end looks a long way off. But it is coming towards us. I say that for two reasons. First of all, the negotiating authority and mandate of the United States will not continue indefinitely to sustain the life of this round. That is something we need to bear in mind. Secondly, there is such a thing as negotiating fatigue. I am beginning to see some signs of fatigue creeping in, an impatience, a desire to get to the end in order to move on. I think that impatience is healthy. I hope it is healthy, and I hope that the sort of negotiating fatigue that we are starting to see will encourage people to show their cards a little bit more, to project to the end game in this round, to see how, when all the parts are fitted together, we will see a round that ends genuinely in wins all round for people, but not least and in particular, for those members of the WTO who are most in need of a successful and ambitious end to this round.
Bearing in mind some of the contributions that have been made, for example, by Caroline Lucas and Mr Graefe zu Baringdorf, I respect entirely where you are coming from in the remarks that you make, but I profoundly disagree with you in your rejection of the premises and basic principles of the international trading system. I hope you will forgive me when I recall the enormous benefits that the richer and well-off countries have derived from the international trading system. Now that we have done so well, now that developed countries are so well off, and now that we in Europe are doing so well after decades of open trading, your approach seems to me simply to want to knock the ladder away for the rest of the world to catch up. And I reject that. I think it is a rather self-defeating approach to make. Of course trade is not some magic wand. Of course trade is not the answer to the development needs and requirements of every poor and vulnerable country. But equally, we have to recognise that no country has made itself prosperous or better off by cutting itself off from the rest of the world. That is at the heart of your prospectus.
I agree that access to markets is not enough in itself. You have to help poor countries produce products, increasingly higher value-added products, to enable them to trade profitably in the global economy. Simply opening your markets is not an end in itself. Enabling people to produce and supply into those markets is the crucial point, and was at the heart of Mrs Martens’ remarks at the opening of this debate. I strongly agree with her when she identifies preference erosion as such a problem for many single commodity-dependent developing countries. It is a very difficult thing and is a huge challenge for us in Europe to deliver effective help and assistance to countries which are highly dependent on single products.
When we talk about the reform of sugar, raised earlier in the debate, we know that we have a responsibility not only to manage and bring about that reform in the interests of the people we represent, or the people you represent in this Parliament and whose interests I reflect also, but we also have to make sure that the assistance in adjustment and restructuring that we deliver to poorer, less well off developing countries, for whom sugar is absolutely central, not only to their economy, but to the fabric of their society. Such commodities are a lifeblood for countries and we know the obligations and responsibilities that we have to such countries.
Agriculture is without doubt the most complex and challenging subject of negotiation in this round. I agree with Mr Daul that we cannot place all the weight of this round on agriculture. I think I made that clear in my opening remarks and I certainly accept his view that agriculture must not foot the bill for the all the other sectors. I want to ensure that we look to the long term in this round – yes, including after I have ceased being a Commissioner. I do not look forward to that as an early prospect, but one day others will take over and you are absolutely right. The actions we take now and the negotiations we undertake in this round, have to ensure that there is a sustainable future for European agriculture. We must not put that at risk, we must not put it in jeopardy and nothing that I or the Commission do in the course of this round will create such a risk. That means, too, that adjustments have to be managed and reform and change embraced; of course, we must. Of one thing I am sure: you cannot just leave agriculture to the free market. You cannot do that in terms of the security of the food supply, but also the importance and the weight you attach to sustaining rural communities, which are an essential feature and component of our way of life, of European civilisation.
When we talk about agriculture and the interests of people who live in rural communities, their interests in this round, for me it highlights the importance all the time of explaining, justifying – I think you used the term ‘advertising’ – what we are doing in this round. Advertising in the literal sense is what we need to do. We have to advertise the huge potential benefits and prize that is in our grasp in the successful and ambitious completion of this round. We have to advertise the rationale for our negotiations; they are complex, they are difficult for the ordinary citizen to grasp – heaven knows, I find them difficult to grasp sometimes and I am the Trade Commissioner. It should not be taken as a given, as an assumption, that what we do in this round we can simply deliberate on and decide behind closed doors and pass down to a grateful public at the end of the day, as if that is the beginning and end of involving civil society.
I say this, too, not only because I am very conscious of the sensitivities, fears and anxieties that these negotiations highlight – trade is a very political subject indeed – but because it also highlights the important role of parliamentarians: Members of this Parliament, but not just this Parliament, members of all national parliaments are involved as well. That is for two reasons, first of all, parliaments in their work, and the scrutiny offered by parliamentarians, puts pressure on people like me to explain and justify what we are doing. I think that is very important. But, secondly, what you are doing is representing civil society in a representative and authentic way, in ways that non-governmental organisations do not always do entirely faithfully. When you offer that scrutiny and when you offer that representativeness, what you are doing to this process is conferring legitimacy on it. Legitimacy that it would not otherwise have if it were simply conducted in secret without any transparent way of working, without any accountability for what we are doing and saying during the course of these negotiations. So I agree with those Members who have emphasised the need for Parliament and parliamentarians to have a role. It is true that if we had a constitution, the role and access of Members of this House to this process would be formalised. Nonetheless, without the Constitution so far, we still have a very good relationship, we were able to achieve across the range of what we do informally what in time I hope and predict we will be able to cement formally as well.
When it comes to issues like services – water and other public services – which, in particular excite anxieties amongst the general public, then it is right that the general public, the citizens, are able to see in their democratic forum, in this Parliament, their anxieties and their concerns being properly aired and properly represented. That is why I am grateful to those tonight who have raised the issue of services and have done so in such a constructive way. I hope that meets the point of those who have emphasised, quite rightly, the role of civil society in this. It also touches on, and I fully accept, the future role and performance of the WTO itself, as Mr Papastamkos has raised in his own contribution.
To those who attack the WTO more sharply, I would say this: I do not know of an international institution, I do not know of a better form of global government that exists in our world today that matches the WTO in its democracy – yes, each Member of the WTO, big or small, powerful or weak, has the same vote and it is one vote. And it takes decisions, and it makes findings against the most powerful in the world. It is the only international institution, it is the only organ of global governance that I know that can challenge and compromise the sovereignty or the United States and get away with it. It is the only organisation I know that can enforce its decisions, arbitrate between countries, however mighty and powerful they may be in the international community. I think that is something to celebrate and applaud and it is something, in my view, that we should build on rather than condemn.
I am sorry I have not responded to all the questions that have been raised. But I want to emphasise this point in conclusion: there is a genuine need for us to put development at the heart of this round; it is absolutely central to Doha and its founding values. Those who argue, as some have done in their contributions tonight, that the capacity to trade is crucial, I wholeheartedly agree with you. It means overcoming barriers at ports, enabling trade to be facilitated. That is why that part of our negotiations, in my opinion, is so important. It is about the ability to get goods to market and to meet standards, which is why aid for trade is so important. Yes, our SPS standards, those standards that protect the health and safety of European citizens and consumers, are very important and we should uphold them; our citizens – people you represent – would expect us to do so. But, equally, we have to understand that for many in developing countries, these standards look like barriers. These high standards of health and consumer protection look like protectionism to the outside world. They are not, but it places a great obligation on us, not only to maintain the integrity of our standards, but actively to go out and help and deliver assistance to poorer countries to enable them to meet those standards, meet those requirements, rather than simply shrink away from them and in the process, taking their goods and what they offer to our markets with them.
Let me finish on this point. I agree that the common agricultural policy is a bit of a problem in some ways, it is a great necessity, a source of life and livelihood and very important in sustaining our rural communities in very many ways. But what are the problems we have in the common agriculture policy? The CAP is really not responsible for the problems of world poverty today. Europe offers the most open markets in the world. The tendency of some to turn the common agricultural policy into some sort of devil incarnate, as far as developing countries are concerned, is misconceived and misplaced. Of course it needs reform, and if I can just make the point about family farms to Mr Ó Neachtain, I want to protect small farmers, too, but let us remember in the context of our discussions about the future of the common agricultural policy – and I think I am right in saying this – that 75% of CAP payments go to farmers with above-average incomes. So when we are talking about protecting small farmers and when we are talking about protecting the incomes and livelihoods of some of the less well off people you represent in Parliament, let us also remember that they too need reform of the common agricultural policy. Yes, preserving the European model of agriculture, but not preserving the CAP in aspic for all time. It can, and should, work even better than it does for the people who are most in need.
In conclusion, if we can reach broad agreement at Doha, at Hong Kong and after, it will be a huge achievement for the world. It will enable us to complete a round that has stretched over the life, not just of one or two, but of three Commissions. It is a huge prize, a great prize that is in our grasp. That is why, in my view, however taxing and however vexing this round is, we certainly should not give up, and nor will we. There is a huge amount to achieve for the most needy and the most deserving in our world, as well as countless millions of our own fellow citizens. There is a lot at stake, a lot to play for and we are going to proceed on that basis towards eventual success.
Mr President, I would like to make a brief statement. Commissioner Mandelson misinterprets me in supposing that I do not want to address the poverty that is in the world. What is the case is that my group and I are giving some thought as to how we can enable people living in poverty to have a share in our prosperity. We also have some clear ideas as to how to go about this. I hope that Commissioner Mandelson will join us in entering more deeply into debate and thus be enabled to interpret our thinking better.
The debate is closed.
The vote will take place tomorrow.